

LEASE AGREEMENT
BETWEEN
WATERIDGE PROPERTY OWNER, LP,
a Delaware limited partnership
(LANDLORD)
AND
ANAPTYSBIO, INC.,
a Delaware corporation
(TENANT)
May 4, 2020
10770 WATERIDGE CIRCLE
SAN DIEGO, CALIFORNIA







--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page
ARTICLE 1


TERMS AND DEFINITIONS
1
1.1


Landlord
1
1.2


Landlord’s Address
1
1.3


Tenant
1
1.4


Tenant’s Address
1
1.5


Building
1
1.6


Premises
1
1.7


Initial Term
1
1.8


Tenant’s Vehicle Parking Spaces
1
1.9


Tenant Improvement Allowance
1
1.10


Early Occupancy Date
2
1.11


Commencement Date
2
1.12


Basic Rent
2
1.13


Tenant’s Percentage
2
1.14


Security Deposit
2
1.15


Broker(s)
2
1.16


Permitted Use
2
1.17


Building Area
2
ARTICLE 2


PREMISES AND COMMON AREAS
3
2.1


Premises
3
2.2


Rentable Area
3
2.3


Common Areas
3
2.4


Landlord’s Reservation of Rights
3
ARTICLE 3


TERM
4
3.1


Initial Term
4
3.2


Option Term
4
ARTICLE 4


DELIVERY
6
ARTICLE 5


RENT
7
5.1


Basic Rent
7
5.2


Additional Rent
7
5.3


Late Payment
7
5.4


Additional Late Payment Remedies
8
ARTICLE 6


RENT ADJUSTMENT
8
6.1


Definitions
8
6.2


Calculation Methods and Adjustments
10
6.3


Payment of Tenant’s Percentage of Operating Expenses and Real Property Taxes
11
6.4


Review of Annual Reconciliation
11
ARTICLE 7


SECURITY DEPOSIT
12
7.1


Security Deposit
12
7.2


Letter of Credit
13
ARTICLE 8


USE
13
8.1


General
13





--------------------------------------------------------------------------------

TABLE OF CONTENTS


8.2


Laws/CC&&R’s
13
8.3


Hazardous Materials
14
8.4


Odors and Exhaust
16
ARTICLE 9


MOLD
17
ARTICLE 10


NOTICES
18
10.1


Method of Delivery
18
10.2


Receipt of Notices
18
10.3


Statutory Service of Notice
18
ARTICLE 11


BROKERS
18
ARTICLE 12


HOLDING OVER
18
ARTICLE 13


TAXES ON TENANT’S PROPERTY
19
13.1


Personal Property and Fixtures
19
13.2


Tenant Improvements
19
13.3


Additional Taxes
19
ARTICLE 14


CONDITION OF PREMISES
19
ARTICLE 15


ALTERATIONS
20
15.1


Alterations and Major Alterations
20
15.2


Removal of Alterations and Tenant’s Personal Property
20
ARTICLE 16


REPAIRS
21
16.1


Tenant Obligations
21
16.2


Landlord Obligations
21
ARTICLE 17


LIENS
22
ARTICLE 18


ENTRY BY LANDLORD
22
ARTICLE 19


UTILITIES AND SERVICES
22
19.1


Premises Utilities
22
19.2


Janitorial Service
23
19.3


Landlord Exculpation
23
19.4


Limitations on Tenant’s Utilities
23
19.5


Common Area Water
23
19.6


Energy Tracking
24
19.7


Reservation of Rights
24
19.8


Abatement of Rent
24
ARTICLE 20


INDEMNIFICATION AND EXCULPATION OF LANDLORD
24
ARTICLE 21


DAMAGE TO TENANT’S PROPERTY
25
ARTICLE 22


INSURANCE
26
22.1


Tenant’s Insurance
26
22.2


Standard of Insurance
28
22.3


Landlord Insurance
28
22.4


Subrogation Waivers
28
ARTICLE 23


DAMAGE OR DESTRUCTION
29
23.1


Damages
29
23.2


Termination of Lease
30
23.3


Rent Abatement
30





--------------------------------------------------------------------------------

TABLE OF CONTENTS


23.4


Damage Near End of Term
30
23.5


Waiver of Statute
30
ARTICLE 24


EMINENT DOMAIN
30
24.1


Permanent Taking
30
24.2


Temporary Taking
30
24.3


Waiver of Statute
31
ARTICLE 25


DEFAULTS AND REMEDIES
31
25.1


Tenant Default
31
25.2


Landlord Remedies
32
25.3


Additional Remedies
32
25.4


Notice of Default
33
25.5


Landlord’s Right to Cure
33
25.6


Waiver of Redemption
33
25.7


Landlord’s Default
33
ARTICLE 26


NO WAIVER
33
ARTICLE 27


ASSIGNMENT AND SUBLETTING
34
27.1


Transfer
34
27.2


Transfer Procedure
34
27.4


Landlord’s Consent; Consent Standards; No Release
35
27.5


Landlord’s Costs; Transfer Premiums
36
27.6


Rights Not Transferable
36
27.7


Permitted Transfers
36
ARTICLE 28


SUBORDINATION
37
ARTICLE 29


ESTOPPEL CERTIFICATE
37
29.1


Tenant Estoppel Certificate
37
29.2


Failure to Deliver
37
ARTICLE 30


INTENTIONALLY OMITTED
37
ARTICLE 31


SURRENDER OF PREMISES
38
ARTICLE 32


PERFORMANCE BY TENANT
38
ARTICLE 33


PARKING
38
ARTICLE 34


LIMITATION ON LIABILITY
39
34.1


Landlord’s Liability
39
ARTICLE 35


CONFIDENTIALITY
39
ARTICLE 36


MISCELLANEOUS
40
36.1


Rules and Regulations
40
36.2


Conflict of Laws
40
36.3


Successors and Assigns
40
36.4


Professional Fees
40
36.5


Mortgagee Protection
40
36.6


Definition of Landlord
40
36.7


Identification of Tenant
40
36.8


Force Majeure
40
36.9


Terms and Headings
41





--------------------------------------------------------------------------------

TABLE OF CONTENTS


36.10


Examination of Lease
41
36.11


Time
41
36.12


Prior Agreement; Amendments
41
36.13


Severability
41
36.14


Recording
41
36.15


Modification for Lenders
41
36.16


Financial Statements
41
36.17


Quiet Enjoyment
41
36.18


Tenant as Corporation, Partnership or Limited Liability Company
42
36.19


CASp Disclosure
42
ARTICLE 37


SIGNAGE
42
ARTICLE 38


EXECUTIVE ORDER 13224
42
ARTICLE 39


WAIVER OF JURY TRIAL
43
ARTICLE 40


TENANT REPRESENTATIONS
43
ARTICLE 41


ADDITIONAL PROVISIONS
43
41.1


Environmental Assessments
43
41.2


Early Access
44
41.3


Right of First Refusal
44
41.4


Termination Option
45




LIST OF EXHIBITS
EXHIBIT
 
 
SECTION REFERENCE
A-I
-
Outline of Premises
2.1
A-II
-
Project Site Plan
2.1
B
-
Work Letter Agreement
2.1
Sch. B-1
-
Space Plan
Exhibit B
C
-
Form of Memorandum of Lease Terms
3
D
-
Letter of Credit Terms
7.2
E
-
Form of Tenant Estoppel Certificate
29
F
-
Rules and Regulations
31
G
-
Parking Rules and Regulations
40
H
-
Reserved
--
 
 
 
 









--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made as of May 4, 2020 (“Effective
Date”), by and between WATERIDGE PROPERTY OWNER, LP, a Delaware limited
partnership (“Landlord”), and ANAPTYSBIO, INC., a Delaware corporation
(“Tenant”).
ARTICLE 1
TERMS AND DEFINITIONS    
For the purposes of this Lease, the following terms shall have the following
definitions and meanings:
1.1    Landlord: Wateridge Property Owner, LP, a Delaware limited partnership
1.2    Landlord’s Address:
Wateridge Property Owner, LP
c/o Bioscience Properties, Inc.
514 Via De La Valle, Suite 300A
Solana Beach, CA 92075
Attention: Steve Bollert


1.3    Tenant: AnaptysBio, Inc., a Delaware corporation
1.4    Tenant’s Address:
Prior to the Commencement Date:
AnaptysBio, Inc.
10421 Pacific Center Court, Suite 200
San Diego, CA 92121
Attn: Eric Loumeau
As of the Commencement Date:
AnaptysBio, Inc.
10770 Wateridge Circle, Suite 210
San Diego, CA 92121
Attn: Eric Loumeau
1.5    Building: That certain two (2)-story building located at 10770 Wateridge
Circle, San Diego, California 92121.
1.6    Premises: Approximately 45,057 rentable square feet of area (“Rentable
Square Feet”), subject to adjustment in accordance with Section 2.2 below, in
Suite number 210 in the Building.
1.7    Initial Term: One hundred twenty-four (124) months.
1.8    Tenant’s Vehicle Parking Spaces: One hundred thirty-six (136) parking
spaces (consisting of three (3) parking spaces which shall be reserved for
Tenant’s visitors and one hundred thirty-three (133) unreserved parking spaces)
within the Parking Area (defined in Article 33 below) at no additional charge
during the Initial Term, subject to the terms and conditions of Article 33
below.
1.9    Tenant Improvement Allowance: (i) Up to One Hundred Ninety Dollars
($190.00) per Rentable Square Foot of the Premises (i.e., up to $8,560,830.00)
(“Initial Allowance”), plus (ii) at Tenant’s election and subject to repayment
as provided herein, an additional amount of up to a maximum of Fifteen Dollars
($15.00) per Rentable Square Foot of the Premises (i.e., up to $675,855.00)
(“Additional Allowance”), plus (iii) all or a portion of the Abated Rent Amount
(as defined below) which Tenant timely elects to apply to the Tenant
Improvements (in lieu of abated rent) (“Abated Rent Allowance”), to be
contributed by Landlord toward the cost of constructing the Tenant Improvements


1





--------------------------------------------------------------------------------





pursuant to the Work Letter Agreement described in Section 2.1 below. The
Initial Allowance and, if applicable, the Additional Allowance and the Abated
Rent Allowance, shall be collectively referred to herein as the “Tenant
Improvement Allowance.” If Tenant elects to use the Additional Allowance or a
portion thereof, (a) such amount shall be amortized over the Initial Term on a
straight line basis at an annual percentage rate of eight percent (8%) and
payable by Tenant as a component of Basic Rent, and (b) as a condition to
Landlord providing any portion of the Additional Allowance, Tenant shall be
obligated to apply and convert an equal amount of the Abated Rent Allowance on a
per rentable square foot basis, pari passu (e.g., if Tenant elects to use $5.00
per Rentable Square Foot of the Additional Allowance, Tenant must also elect to
apply a portion of the Abated Rent Amount equal to $5.00 per Rentable Square
Foot toward the cost of the Tenant Improvements), and the amount of Basic Rent
to be abated pursuant to Section 5.1 below shall be reduced accordingly. Tenant
shall notify Landlord of its election to use the Additional Allowance and a
corresponding portion of the Abated Rent Allowance prior to commencement of
construction of the Tenant Improvements.
1.10    Early Occupancy Date: The earlier to occur of (i) the date upon which
Tenant first commences the conduct of business in the Premises for the Permitted
Use, and (ii) the later to occur of (x) the date on which the Tenant
Improvements are Substantially Complete pursuant to the terms and conditions of,
and as that term is defined in, the Work Letter Agreement, and (y) March 1, 2021
(“Estimated Completion Date”). Beginning on the Early Occupancy Date, Tenant
shall have the right to occupy and use the Premises on all of the same terms and
conditions of this Lease except as expressly provided herein. The period between
the Early Occupancy Date and the Commencement Date (as defined below) shall be
referred to herein as the “Early Occupancy Period”. During the Early Occupancy
Period, Tenant shall have no obligation to pay Basic Rent. All other terms and
provisions of this Lease (including, without limitation, the obligation to pay
separately metered utilities and all Additional Rent) shall apply to the
Premises both during the Early Occupancy Period and thereafter.
1.11    Commencement Date: The date which is two (2) weeks following the Early
Occupancy Date.
1.12    Basic Rent:
Months of Initial Term
Basic Rent per Rentable Square Foot ($/mo)
Monthly Installments of Basic Rent ($/mo)
Annual
Basic Rent ($/yr)
1-12*
$4.20
$189,239.40
$2,270,872.80
13-24
$4.33
$194,916.58
$2,338,998.96
25-36
$4.46
$200,764.08
$2,409,168.96
37-48
$4.59
$206,787.00
$2,481,444.00
49-60
$4.73
$212,990.61
$2,555,887.32
61-72
$4.87
$219,380.33
$2,632,563.96
73-84
$5.02
$225,961.74
$2,711,540.88
85-96
$5.17
$232,740.59
$2,792,887.08
97-108
$5.32
$239,722.81
$2,876,673.72
109-120
$5.48
$246,914.49
$2,962,973.88
121-124
$5.64
$254,321.92
$3,051,863.04

*Provided that Tenant is not in default under this Lease beyond any applicable
notice and cure period, monthly installments of Basic Rent shall be abated for
months two (2) through seven (7) of the Initial Term, for a total “Abated Rent
Amount” of $1,135,436.40, pursuant to the terms and conditions of Section 5.1
below.
1.13    Tenant’s Percentage: 24.55%.
1.14    Security Deposit: $254,321.92; Letter of Credit Amount: $2,000,000.00.
1.15    Broker(s): Avison Young (Brian Cooper), representing Tenant, and Jones
Lang LaSalle (Chad Urie, Tim Olson and Grant Schoneman), representing Landlord.
1.16    Permitted Use: Office, laboratory and research and development and all
uses ancillary thereto, and no other use, subject to compliance with all
applicable Laws (defined below).
1.17    Building Area: 183,565 Rentable Square Feet.


2





--------------------------------------------------------------------------------





ARTICLE 2    
PREMISES AND COMMON AREAS    
2.1    Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises outlined on the Floor Plan attached hereto, marked
Exhibit “A-I”, and incorporated herein by this reference (“Outline of
Premises”). The Premises are located in the Building, which, together with the
Parking Area, is located on the parcel or parcels of real property (“Project
Site”) outlined on the Project Site Plan attached hereto, marked as
Exhibit “A-II”, and incorporated herein by this reference (“Project Site Plan”)
(all of which, together with the Building Common Areas and the Project Common
Areas, as hereinafter defined, are collectively referred to as the “Project”).
The Premises are leased in their “AS-IS” condition in accordance with Article
14; provided however, the Premises will be improved by Landlord with the Tenant
Improvements described in the Work Letter Agreement, a copy of which is attached
hereto, marked as Exhibit “B” and incorporated herein by this reference (“Work
Letter Agreement”). The Premises are agreed, for the purposes of this Lease, to
have approximately the number of Rentable Square Feet designated in Section 1.6,
subject to adjustment as described in Section 2.2 below. The parties hereto
agree that this Lease is upon and subject to the terms, covenants and conditions
herein set forth. Each of Landlord and Tenant covenants as a material part of
the consideration for this Lease to keep and perform each and all of said terms,
covenants and conditions by it to be kept and performed.
2.2    Rentable Area.
2.2.1.    Landlord and Tenant stipulate and agree that: (a) subject to Section
2.2.2 below, the Rentable Square Feet contained in the Building is as specified
in Section 1.17, and (b) the Rentable Square Feet of the Building shall include
all of, and the Rentable Square Feet of the Premises shall include a portion of
(such portion to be equitably determined by Landlord) the total square feet
contained in any common areas (e.g., lobbies, mail room, fire control room,
etc.) of the Building. The initial Monthly Basic Rent and Tenant’s Percentage
specified in Section 1.13 of this Lease are based upon the approximate Rentable
Square Feet of the Premises set forth in Section 1.6 and the Rentable Square
Feet of the Building set forth in Section 1.17. The Memorandum of Lease Terms
(as defined in Section 3) shall indicate, among other things, the actual
Rentable Square Feet of the Premises, as set forth in this Section 2.2.1.
2.2.2.    Landlord reserves the right (a) to modify the standards utilized
hereunder for the measurement of Rentable Square Feet (so long as any such
modification is reasonably consistent with then prevailing Institutional Owner
Practices (defined below)) and (b) consistent with any such modifications of
measurement standards, to adjust the Rentable Square Feet of the Premises and
the Building and/or portions thereof and any economic terms set forth herein
(such as Tenant’s Percentage) calculated on the basis thereof; provided that
Landlord shall have no right to adjust the Basic Rent then in effect as a result
of any such modification.
2.3    Common Areas. Tenant and its employees, invitees and agents shall have
the nonexclusive right to use in common with Landlord and other tenants or
occupants of the Project and their respective employees, invitees and agents,
subject to the Rules and Regulations referred to in Section 36.1 below and all
covenants, conditions and restrictions affecting the Project, any of the
following areas which may be appurtenant to the Premises (collectively, “Common
Areas”):
2.3.1.    any common entrances, lobbies, shared entry lobbies and corridors,
shared restrooms, service areas, elevators, stairways, accessways and/or ramps
which may be located in the Building, and any common pipes, wires and
appurtenant equipment which may be serving the Premises (collectively, “Building
Common Areas”); and
2.3.2.    the Parking Area and any loading and unloading areas, trash areas,
service areas, parking areas, roadways, sidewalks, walkways, plazas, parkways,
driveways, landscaped areas and similar areas and facilities from time to time
situated within the Project (collectively, “Project Common Areas”).
2.4    Landlord’s Reservation of Rights. Landlord reserves for itself, and for
the owner(s) and operator(s) of the Project or any portion thereof, the right
from time to time without material interference with Tenant’s Permitted Use or
access to the Premises:
2.4.1.    to install, use, maintain, repair and replace pipes, ducts, conduits,
wires and appurtenant meters and equipment for service to other parts of the
Building above the ceiling surfaces, below the floor surfaces, within the walls
and in the central core areas of the Premises, and to relocate any pipes, ducts,
conduits, wires and


3





--------------------------------------------------------------------------------





appurtenant meters and equipment which are located in the Premises or elsewhere,
and to expand the Building and/or the Parking Area (after which expansion there
shall be an appropriate adjustment made to Tenant’s Percentage); provided in no
event shall such reservation of rights reduce the Rentable Square Feet of the
Premises;
2.4.2.    to make changes in its sole and absolute discretion to the Common
Areas, including, without limitation, changes in the location, size, shape and
number of driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas and
walkways;
2.4.3.    to close temporarily any of the Common Areas for maintenance purposes
and to avoid claims of prescriptive rights so long as reasonable access to the
Premises remains available;
2.4.4.    to designate other land outside the boundaries of the Building or the
Project to be a part of the Project Common Areas;
2.4.5.    to add additional buildings and improvements to the Project Common
Areas;
2.4.6.    to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Building, the Parking Area or the
Project, or any portion thereof; and
2.4.7.    to do and perform such other acts and make such other changes in, to
or with respect to the Project or any portion thereof as Landlord and/or the
owner(s) and/or operator(s) thereof may deem to be appropriate.
ARTICLE 3    
TERM    
3.1    Initial Term. The “Initial Term” of this Lease shall be for the period
designated in Section 1.7, commencing on the Commencement Date and ending on the
last day of the month in which the expiration of such period occurs, unless
sooner terminated as hereinafter provided; provided that if the Commencement
Date occurs on a day other than the first day of any calendar month, for
purposes of calculating the date (“Expiration Date”) on which the Term is
scheduled to expire and the timing of all scheduled increases in Basic Rent
during the Term, the Commencement Date shall be deemed to be the first day of
the calendar month following the Commencement Date. The Commencement Date, the
date upon which the Initial Term of this Lease shall end unless sooner
terminated pursuant to the provisions hereof, the Rentable Square Feet in the
Premises and Tenant’s Percentage as determined pursuant to Section 2.2 above
shall be specified in a Memorandum of Lease Terms, which shall be in the form of
Exhibit “C”, attached hereto and incorporated herein by this reference
(“Memorandum of Lease Terms”), and shall be executed by Tenant as soon as
practicable after the Commencement Date. As used herein, “Term” shall refer to
the Initial Term as it may be extended by written agreement of Landlord and
Tenant, including, without limitation, as a result of Tenant’s exercise of the
Option in accordance with Section 3.2 below.
3.2    Option Term. Tenant shall have the right and option (“Option”) to extend
the Term of this Lease for one (1) additional period of five (5) years (“Option
Term”). The Option Term shall commence on the day immediately succeeding the
expiration date of the Initial Term and shall end on the day immediately
preceding the fifth (5th) anniversary of the first day of such Option Term.
Notwithstanding any provision of this Section 3.2 to the contrary, the Option
shall be personal to the original Tenant under this Lease (i.e., AnaptysBio,
Inc.) (“Original Tenant”) and to any Permitted Transferee.
3.2.1.    Tenant shall exercise the Option by giving written notice to Landlord
of its election to do so not earlier than fifteen (15) months and not later than
twelve (12) months prior to the expiration of the Initial Term. The giving of
such notice of extension by Tenant shall automatically extend the Term of this
Lease for such Option Term, and no instrument of renewal or extension need be
executed. In the event that Tenant fails to give timely notice to Landlord, this
Lease shall automatically terminate at the end of the Initial Term and Tenant
shall have no further option to extend the Term of this Lease. The Option shall
be exercisable by Tenant only on the express condition that (i) at the time of
the exercise, and at all times prior to the commencement of the Option Term,
Tenant shall not be in Default under any of the provisions of this Lease, and
(ii) Tenant shall not have been ten (10) or more days late in the payment of
Monthly Basic Rent more than once during any twelve (12) consecutive month
period during the Term.


4





--------------------------------------------------------------------------------





3.2.2.    The Option Term shall be on all the terms and conditions of this
Lease, except that: (i) Tenant shall have no further right or option to extend
the Term as provided by this Section 3.2 and (ii) the Basic Rent for the Option
Term shall be equal to the Fair Market Rental Value of the Premises for such
Option Term, determined pursuant to Subsection 3.2.3 below. If Tenant subleases
any portion of the Premises or assigns or otherwise transfers any interest under
this Lease to anyone other than a Permitted Transferee, the Option shall lapse.
If Tenant subleases any portion of the Premises or assigns or otherwise
transfers any interest of Tenant under this Lease to any person or entity other
than a Permitted Transferee after the exercise of the Option but prior to the
commencement of the Option Term (whether with or without Landlord’s consent),
the Option shall lapse and the Term of this Lease shall expire as if the Option
was not exercised.
3.2.3.    For the purposes hereof, “Fair Market Rental Value” of the Premises
shall mean the prevailing annual market rental value (which rental value
determination may include increases in Rent during the Option Term) for Class
“A” office and laboratory/research and development space of comparable size,
quality and location in comparable first-class office and laboratory/research
and development buildings located in the Sorrento Mesa submarket of San Diego,
California, as of the date of commencement of the Option Term (“Comparable
Transactions”), taking into consideration the amenities offered in or near the
Project and the amount, availability and cost of parking; provided, however,
that in calculating the Fair Market Rental Value, no consideration shall be
given to (1) the fact that Landlord is or is not required to pay a real estate
brokerage commission in connection with Tenant’s exercise of its right to lease
the Premises during the Option Term or the fact that landlords are or are not
paying real estate brokerage commissions in connection with such comparable
space, and (2) any period of rental abatement, if any, granted to tenants in
comparable transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces. The Fair Market
Rental Value shall additionally include a determination as to whether, and if so
to what extent, Tenant must provide Landlord with financial security, such as a
letter of credit or security deposit, for Tenant’s Rent obligations in
connection with Tenant’s lease of the Premises during the Option Term. Such
determination shall be made by reviewing the extent of financial security then
generally being imposed in Comparable Transactions from tenants of comparable
financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to account for
differences in the then-existing financial condition of Tenant and such other
tenants).
3.2.4.    Promptly after receiving Tenant’s notice of its election to exercise
the Option to extend the Term of this Lease, Landlord shall provide Tenant with
Landlord’s good faith estimate of the Fair Market Rental Value of the Premises
for the Option Term (“Landlord’s Fair Market Rental Value Notice”). In the event
that Tenant objects to Landlord’s determination of the Fair Market Rental Value
within ten (10) business days following Tenant’s receipt of Landlord’s Fair
Market Rental Value Notice, Landlord and Tenant shall attempt to agree upon the
Fair Market Rental Value using their best good faith efforts. If Landlord and
Tenant fail to reach agreement within ten (10) business days following Tenant’s
objection to the Fair Market Rental Value (“Outside Agreement Date”), then each
party shall make a separate determination of the Fair Market Rental Value within
five (5) business days after the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with Subsection 3.2.4(A) through
Subsection 3.2.4(G) below.
(A)    Landlord and Tenant shall each appoint one arbitrator who shall be a real
estate broker or attorney who shall have been active over the five (5) year
period ending on the date of such appointment in the leasing of office and
laboratory/research and development properties in the Sorrento Mesa submarket of
San Diego, California. The determination of the arbitrators shall be limited
solely to the issue of whether Landlord’s or Tenant’s submitted Fair Market
Rental Value is the closest to the actual Fair Market Rental Value, as
determined by the arbitrators, taking into account the requirements of
Subsection 3.2.3. Each such arbitrator shall be appointed within fifteen (15)
days after the applicable Outside Agreement Date.
(B)    The two (2) arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.
(C)    The three (3) arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Fair Market Rental Value and shall
notify Landlord and Tenant thereof.
(D)    The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.


5





--------------------------------------------------------------------------------





(E)    If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, then the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof and such arbitrator’s decision shall be binding upon Landlord and
Tenant.
(F)    If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or if both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Subsection 3.2.4.
(G)    The cost of the arbitration shall be paid by Landlord and Tenant equally.
ARTICLE 4    
DELIVERY    
Landlord will endeavor to tender possession of the Premises to Tenant with the
Tenant Improvements Substantially Complete on or before the Estimated Completion
Date; provided, that if the date on which Landlord actually tenders possession
of the Premises to Tenant in such condition does not occur on or before the
Estimated Completion Date, this Lease shall not be void or voidable, the Term of
this Lease shall not be extended, and Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom; provided further that Landlord shall use
commercially reasonable efforts to tender to Tenant delivery of possession of
the Premises in such condition as soon as reasonably possibly after the
Estimated Completion Date. Notwithstanding the foregoing, if Landlord is unable
to deliver possession of the Premises to Tenant on or before the date which is
six (6) months after the Estimated Completion Date (“Outside Delivery Date”),
then Tenant shall have the right to terminate this Lease by delivering Notice
thereof to Landlord no later than five (5) business days after the Outside
Delivery Date, which termination shall be effective thirty (30) days after the
date of such Notice, provided that if Landlord delivers possession of the
Premises to Tenant within such thirty (30) day period, then Tenant’s notice to
terminate shall be deemed void and this Lease shall continue in full force and
effect. If this Lease is terminated in accordance with the immediately preceding
sentence, Landlord shall promptly return to Tenant any unapplied portion of the
Security Deposit and any pre-paid Rent. Tenant’s failure to deliver a Notice of
termination within five (5) business days after the Outside Delivery Date shall
be deemed Tenant’s waiver of its right to terminate this Lease due to a delay in
delivery of the Premises. Notwithstanding anything contained herein to the
contrary, the Outside Delivery Date shall be extended on a day-for-day basis for
any delay to the extent caused solely by an event of Force Majeure and/or a
Tenant Delay; provided that if such event of Force Majeure arises as a result of
the Orders (as defined herein), the Outside Delivery Date shall not be extended
beyond the date that is four (4) months after the Orders are no longer
effective. As used herein, “Orders” means (i) that certain Executive Order
N-33-20 issued on March 19, 2020 by Governor Gavin Newsom, as amended from time
to time (the “California Order”), (ii) that certain Order, dated March 27, 2020,
issued by the County of San Diego Health and Human Services Agency, as amended
from time to time (the “County Order”), (iii) that certain City of San Diego
Executive Order No. 2020-1, dated March 16, 2020, as amended from time to time
(the “City Order”), and (iv) any law, ordinance, or regulation enacted during
the Term that has the same effect as the California Order, the County Order
and/or the City Order or otherwise prevent in-person workforces in the Premises.
If Tenant is entitled to terminate this Lease in accordance with this Article 4
but elects not to so terminate this Lease, and provided that Tenant is not in
default under this Lease beyond any applicable notice and cure period, Tenant
shall be entitled to receive a credit to be applied to the Basic Rent next due
and payable under this Lease in an amount equal to fifty percent (50%) of the
Holdover Penalty (as defined below), if any, actually charged to Tenant and paid
by Tenant under (a) that certain Sublease, dated May 18, 2018, by and between
Tenant and Trex Enterprises Corporation, a California corporation (“Trex”), for
certain premises located at 10455 Pacific Center Court, San Diego, California
92121 (“Trex Sublease”), and/or (b) that certain Office Lease, dated April 19,
2011, by and between Tenant and Kilroy Realty, L.P., a Delaware limited
liability company (“Kilroy”), for certain premises located at 10421 Pacific
Center Court, San Diego, California 92121, as amended by that certain First
Amendment to Office Lease, dated September 10, 2015 (“Kilroy Lease”)
(collectively, the “Prior Leases”), to the extent attributable to the period of
time commencing on the date that any Holdover Penalty is incurred under any
Prior Lease and the actual date on which possession of the Premises is delivered
to Tenant with the Tenant Improvements Substantially Complete (“Actual Delivery
Date”), but excluding the number of days of delay arising from a Tenant Delay.
As used in this Article 4, “Holdover Penalty” shall mean the additional base
rent actually charged by Trex and/or Kilroy, as applicable, as a result of
Tenant’s holdover beyond the term of any Prior Lease and paid by


6





--------------------------------------------------------------------------------





Tenant, up to the maximum amounts set forth below, as evidenced by an invoice or
other formal notice delivered by Trex and/or Kilroy, as applicable, a copy of
which shall be delivered to Landlord hereunder.
 
Maximum Monthly
Holdover Penalty
Landlord’s Share (50%) of Maximum Monthly
Holdover Penalty
Trex Sublease
$16,517.28
$8,258.64
Kilroy Lease
$25,115.84
$12,557.92

In no event shall Landlord be liable for any other amounts charged to Tenant
under the Prior Leases (including, without limitation, consequential damages),
other than an amount equal to fifty percent (50%) of the Holdover Penalty as
expressly set forth herein. For clarification and the avoidance of doubt, if
Landlord delivers the Premises to Tenant with the Tenant Improvements
Substantially Complete on or before the Outside Delivery Date, as the same may
be extended pursuant to this Article 4, or if Tenant terminates this Lease in
accordance with this Article 4, then Landlord shall have no obligation to pay
for any portion of the Holdover Penalty. The remedies set forth in this Article
4 shall be Tenant’s sole and exclusive remedies at law or equity for the matters
described herein.
ARTICLE 5    
RENT    
5.1    Basic Rent. Tenant shall pay Landlord as consideration for the use and
enjoyment of the Premises the Basic Rent designated in Section 1.11 (subject to
proration as hereinafter provided) in equal monthly installments, each in
advance on the first day of each calendar month during the Term commencing on
the Commencement Date, except that the first month’s Rent shall be paid to
Landlord upon delivery to Landlord of a copy of this Lease, executed by Tenant.
If the Term of this Lease commences on a day other than the first day of a
calendar month or ends on a day other than the last day of a calendar month,
then the Rent for such period shall be prorated on the basis of a thirty (30)
day month. Notwithstanding the foregoing, and provided that Tenant is not in
default under this Lease beyond any applicable notice and cure period, the
monthly installment of Basic Rent for the Premises shall be abated during months
two (2) through seven (7) of the Initial Term (“Abatement Period”), subject to
adjustment thereof as provided in Section 1.9 above. All other terms and
provisions of this Lease (including, without limitation, the obligation to pay
separately metered utilities and all Additional Rent) shall apply to the
Premises both during the Abatement Period and thereafter.
5.2    Additional Rent. In addition to the Basic Rent, Tenant agrees to pay as
Additional Rent (defined below) the amount of Rent adjustments and other charges
required by this Lease. Other charges to be paid by Tenant hereunder, including,
without limitation, payments for Operating Expenses, Real Property Taxes,
insurance, insurance deductibles and repairs shall be considered “Additional
Rent” for purposes of this Lease. The term “Rent” as used in this Lease shall
mean Basic Rent and Additional Rent and all other amounts payable by Tenant
pursuant to this Lease. When no other time is stated herein for payment, payment
of any amount due from Tenant to Landlord hereunder shall be made within ten
(10) business days after Tenant’s receipt of Landlord’s invoice or statement
therefor. All Rent shall be paid to Landlord, without prior demand and without
any deduction or offset except as specified herein, in lawful money of the
United States of America, via Automated Clearing House (ACH) or to such other
person or at such other place as Landlord may from time to time designate in
writing.
5.3    Late Payment. If Tenant fails to pay any installment of Rent when due or
in the event Tenant fails to make any other payment for which Tenant is
obligated under this Lease when due, such late amount shall accrue interest and
Tenant shall pay Landlord as Additional Rent interest on such amount at an
annual rate (“Default Rate”) equal to the lesser of: (a) the then prevailing
prime rate of Bank of America NT & SA (“Prime Rate”) plus six (6) percentage
points or (b) the maximum rate permitted by law from the date such amount became
due until such amount is paid. If the format or components of the Prime Rate are
materially changed, or if the Prime Rate ceases to exist, Landlord shall
substitute a prime rate or alternative base rate of interest that is maintained
by the Bank of America NT & SA or similar financial institution which Landlord
determines in its reasonable business judgment. In addition to said interest,
Tenant shall pay to Landlord concurrently with any installment of Rent, or other
payment, not paid within five (5) days of the date upon which it is due, and
Landlord may demand same from Tenant, as Additional Rent, a late charge equal to
eight percent (8%) of the late amount to compensate Landlord for the extra costs
incurred as a result of such late payment; provided that no such late charge
shall be due with respect to the first delinquent payment in any twelve (12)
month period provided that such payment is made within ten (10) days after
delivery of written notice from


7





--------------------------------------------------------------------------------





Landlord that such amount is due. THE PARTIES AGREE THAT ANY SUCH LATE PAYMENT
MAY CAUSE LANDLORD TO INCUR ADMINISTRATIVE COSTS AND OTHER DAMAGE, THE EXACT
AMOUNT OF WHICH WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO ASCERTAIN, AND
THAT SUCH INTEREST AND LATE CHARGE REPRESENT A FAIR AND REASONABLE ESTIMATE OF
THE DETRIMENT THAT LANDLORD WILL SUFFER BY REASON OF LATE PAYMENT BY TENANT.
Acceptance of any such interest and late charge shall not constitute a waiver of
any Tenant Default with respect to the overdue amount, or prevent Landlord from
exercising any of the other rights and remedies available to Landlord hereunder
or at law.
5.4    Additional Late Payment Remedies. Any payment returned to Landlord shall
be subject to a handling charge of $50.00. If Tenant fails to pay an installment
of Basic Rent within ten (10) days following the date the same is due on any
three (3) or more occasions during any twelve (12) month period, Landlord shall
have the right, in addition to any other rights or remedies it may have
hereunder or at law, to require Tenant thereafter to pay installments of Basic
Rent quarterly in advance.
ARTICLE 6    
RENT ADJUSTMENT    
6.1    Definitions. For the purposes of this Lease, the following terms shall be
defined as follows:
6.1.1.    Operating Expenses: “Operating Expenses” shall consist of all costs of
operation, management, ownership, insurance, maintenance and repair of the
Project, including without limitation the Building, the Common Areas and all
other portions of the Project, including any expansions thereof by Landlord or
by the owner(s) and/or the operator(s) thereof. Operating Expenses shall
include, without limitation, the following: (a) any and all non-tax assessments
payable by Landlord for, or costs or expenses incurred by Landlord in connection
with, the Building or the Project pursuant to any covenants, conditions or
restrictions, reciprocal easement agreements, tenancy-in-common agreements or
similar restrictions and agreements affecting the Building or the Project; (b)
assessments and any taxes or assessments hereafter imposed in lieu thereof; (c)
Rent taxes and gross receipts taxes (whether assessed against Landlord or
assessed against Tenant and paid by Landlord, or both); (d) water and sewer
charges; (e) accounting, legal and other consulting fees incurred by Landlord in
connection with the Project or any portion thereof; (f) the net cost and expense
of insurance, and any associated insurance deductibles, for which Landlord
and/or the owner(s) and/or the operator(s) of the Project is (are) responsible
or any first mortgagee with a lien affecting the Premises reasonably deems
necessary in connection with the operation of the Building or the Project; (g)
utilities, including, but not limited to, any and all costs and fees associated
with the installation, maintenance, repair, or replacement of intrabuilding
network telephone and data cable; (h) janitorial services, security, labor,
utilities surcharges or any other costs levied, assessed or imposed by, or at
the direction of, or resulting from statutes, including, but not limited to, the
Americans with Disabilities Act (42 U.S.C. Section 12101 et seq.), or
regulations or interpretations thereof promulgated by, any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a “Governmental Authority”) in connection with the use or occupancy of
the Project or any portion thereof; (i) costs and expenses incurred or suffered
by Landlord in connection with transportation or energy management programs; (j)
the cost (amortized over such period as is customary under sound institutional
real estate property management procedures (“Institutional Owner Practices”),
together with interest at a rate (“Interest Rate”) equal to the Prime Rate plus
two (2) percentage points on the enumerated balance): (i) of any capital
improvements or replacements intended as labor‑saving devices or to effect other
economies in the maintenance or operation of, or stability of services to, the
Building (including Building Common Areas) or the Project Common Areas by
Landlord or by the owner(s) and/or the operator(s) thereof, or (ii) of replacing
any equipment, systems or materials needed to operate the Project or any portion
thereof at the same quality levels as prior to the improvement or replacement or
as mandated by revisions or governmental interpretations of any applicable Laws
(defined below) or (iii) which are designed to reduce Operating Expenses or to
comply with Laws; (k) costs incurred in the management of the Project, including
supplies, materials, equipment, on-site management office rent, wages and
salaries of employees used in the management, operation and maintenance thereof,
payroll taxes and similar governmental charges with respect thereto, and a
Building management fee (not to exceed three percent (3%) of gross receipts,
grossed up to reflect ninety-five percent (95%) occupancy); (l) all costs and
expenses for air-conditioning, waste disposal, heating, ventilating, elevator
repair and maintenance, supplies, materials, equipment, and tools incurred in
connection with the Project or any portion thereof (except as the same is
payable to Landlord by tenants of the Project under their leases for space in
the Project); (m) repair and maintenance of the roof and structural portions of
the Building and the Common Areas, including the plumbing, heating, ventilating,
air conditioning and electrical systems installed


8





--------------------------------------------------------------------------------





or furnished by Landlord; (n) maintenance costs of the Building, the Common
Areas and the Project or any portion thereof, including utilities and payroll
expenses, rent of personal property used in maintenance and all other upkeep;
(o) costs and expenses of gardening and landscaping the Project or any portion
thereof; (p) maintenance of signs located in or about the Project (other than
Tenant’s signs or the signs of other tenants or occupants of the Building who
are responsible to maintain their own signs); (q) personal property taxes levied
on or attributable to personal property of Landlord or the owner(s) and/or
operator(s) of the Project used in connection with the Project; (r) reasonable
audit or verification fees incurred in connection with the Project; and (s) the
costs and expenses of repairs (including latent defects), resurfacing,
maintenance, painting, lighting, cleaning, refuse removal, security and similar
items incurred with respect to the Project, including appropriate reserves.
Operating Expenses shall not include: (A) depreciation on the Building or
equipment therein; (B) Landlord’s executive salaries; (C) real estate broker’s
commissions and advertising costs in connection with leasing space in the
Project; (D) legal fees and disbursements incurred for collection of tenant
accounts or negotiation of leases, or relating to disputes between Landlord and
other tenants and occupants of the Building or Project; (E) the cost of any
capital improvements unless specifically permitted by this Section 6.1.1, parts
(a) through (s), inclusive; (F) amounts received by Landlord on account of
proceeds of insurance to the extent the proceeds are reimbursement for expenses
which were previously included in Operating Expenses; (G) payments of principal
and interest on any mortgages upon the Project or Building; (H) payments of
ground rent pursuant to any ground lease covering the Project or Building; (I)
the costs of gas, steam or other fuel; operation of elevators and security
systems; heating, cooling, air conditioning and ventilating; chilled water, hot
and cold domestic water, sewer and other utilities or any other service work or
facility, or level or amount thereof, provided to any other tenant or occupant
in the Project which either (x) is not required to be supplied or furnished by
Landlord to Tenant under the provisions of this Lease or (y) is supplied or
furnished to Tenant pursuant to the terms of this Lease with separate or
additional charge; (J) any cost that is expressly excluded from Operating
Expenses in an express provision contained in this Lease; (K) initial
improvements or alterations to tenant spaces in the Project; (L) the cost of
providing any service directly to and paid directly by a single individual
lessee, or costs incurred for the benefit of a single lessee; (M) costs incurred
due to Landlord’s breach of a law or ordinance; (N) repairs necessitated by the
gross negligence or willful misconduct of Landlord or Landlord’s employees,
agents, or contractors; (O) charitable or political contributions and membership
fees or other payments to trade organizations; (P) Landlord’s general overhead
expenses not related to the Project; (Q) Landlord’s costs of any services
provided to lessees or other occupants for which Landlord is actually reimbursed
by such lessees or other occupants (other than reimbursement through Operating
Expenses) as an additional charge or rental over and above the basic rent (and
escalations thereof) payable under the lease with such lessee or other occupant;
(R) costs (i.e., interest and penalties) incurred due to Landlord’s default of
this Lease or any other lease, mortgage, or other agreement, in each case
affecting the Project; (S) payments to subsidiaries or affiliates of Landlord,
or to any other party, in each case as a result of a non-arm's length
transaction, for management or other services for the Project, or for supplies
or other materials for the Project, to the extent that such payments exceed
arm’s length competitive prices in the market where the Premises are located for
the services, supplies or materials provided; (T) costs or expenses incurred in
connection with the financing or sale of the Project or any portion thereof; (U)
costs of environmental testing, monitoring, removal or remediation of any
Hazardous Materials in the Project that are in existence at the Project prior to
the Commencement Date except to the extent caused by Tenant; (V) the costs of
acquiring investment-grade art; and (W) any item that, if included in Operating
Expense, would involve a double collection for such item by Landlord.
6.1.2.    Real Property Taxes: “Real Property Taxes” shall mean and include any
form of assessment, re-assessment, license fee, license tax, business license
fee, commercial rent tax, levy, charge, penalty, tax or similar imposition,
imposed by any authority having the direct power to tax, including any
Governmental Authority, or any school, agricultural, lighting, drainage or other
improvement or special assessment district thereof, as against any legal or
equitable interest of Landlord in the Building, the Premises or the Project,
including but not limited to the following:
(A)    any tax on Landlord’s “right” to other income from the Project or any
portion thereof or as against Landlord’s business of leasing the Project or any
portion thereof;






9





--------------------------------------------------------------------------------





(B)    any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real estate tax, including but not limited to, any
assessments, taxes, fees, levies and charges that may be imposed by any
Governmental Authority for such services as fire protection, street, sidewalk or
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, it being the intention
of Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies and charges be included within the definition of “Real Property Taxes”
for the purposes of this Lease;
(C)    any assessment, tax, fee, levy or charge allocable to or measured by the
area of any premises in the Project or the Rent payable hereunder and under any
other leases for premises in the Building, the Parking Area or the Project,
including without limitation any gross income tax or excise tax levied by any
Governmental Authority or any political subdivision thereof, with respect to the
receipt of such Rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
tenants of their premises in the Project, or any portion thereof; and
(D)    any assessment, tax, fee, levy or charge upon this transaction or any
document creating or transferring an interest or an estate in the Project or any
portion thereof, or based upon a reassessment of the Project or any portion
thereof by virtue of a “change in ownership”, and as a result thereof, and to
the extent that in connection therewith, the Building is reassessed for real
estate tax purposes by the appropriate Governmental Authority pursuant to the
terms of Proposition 13 (as adopted by the voters of the State of California in
the June, 1978 election, or any successor statute).
Notwithstanding any provision of this Section 6.1.2 expressed or implied to the
contrary, “Real Property Taxes” shall not include (a) Landlord’s federal or
state income, franchise, inheritance or estate taxes, or (b) fines, penalties
and/or interest incurred as a result of Landlord’s failure to pay any Real
Property Tax when due.
6.1.3.    Tenant’s Percentage. “Tenant’s Percentage” means the percentage set
forth in Section 1.13; provided, however, that Landlord reserves the right from
time to time during the Term of this Lease to recalculate Tenant’s Percentage,
in which case Tenant’s Percentage shall mean that numeric figure obtained by
dividing the Rentable Square Feet of the Premises, as adjusted pursuant to
Section 2.2, by the total Rentable Square Feet of the Building.
6.2    Calculation Methods and Adjustments.
6.2.1.    Subject to the provisions of this Section 6.2, all calculations,
determinations, allocations and decisions to be made hereunder with respect to
Operating Expenses and Real Property Taxes shall be made on a triple net basis
in accordance with the good faith determination of Landlord applying sound
accounting and property management principles consistently applied which are
consistent with Institutional Owner Practices. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of the any year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been ninety-five percent (95%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year. Landlord shall have the right to equitably allocate some
or all Operating Expenses among particular classes or groups of tenants in the
Project or Building (for example, retail tenants) to reflect Landlord’s good
faith determination that measurably different amounts or types of services, work
or benefits associated with Operating Expenses, as applicable, are being
provided to or conferred upon such classes or groups. All discounts,
reimbursements, rebates, refunds, or credits (collectively, “Reimbursements”)
attributable to Operating Expenses or Real Property Taxes received by Landlord
in a particular year shall be deducted from Operating Expenses or Real Property
Taxes, as applicable, in the year the same are received; provided, however, if
such practice is consistent with Institutional Owner Practices, Landlord may
treat Reimbursements generally (or under particular circumstances) on a
different basis.
6.2.2.    As of the date of this Lease, Tenant shall pay Additional Rent under
this Article 6 based on the Operating Expenses and Real Property Taxes for the
Project. If the Project at any time contains more than one building, Landlord
shall have the right, from time to time, to equitably allocate some or all of
the Operating Expenses and/or Real Property Taxes for the buildings comprising
the Project among the Building and some or all of the other buildings of the
Project. In such event, Landlord shall reasonably determine a method of
allocating such Operating


10





--------------------------------------------------------------------------------





Expenses and/or Real Property Taxes attributable to the Building and/or such
other building(s) of the Project to the Building and/or such other building(s)
and Tenant shall be responsible for paying its proportionate share of such
expense(s) which are allocated to the Building. Landlord shall also have the
right, from time to time, to require Tenant to pay Tenant’s Percentage of
Operating Expenses and Real Property Taxes based solely on the Operating
Expenses and Real Property Taxes for the Building.
6.3    Payment of Tenant’s Percentage of Operating Expenses and Real Property
Taxes. This shall be a triple net Lease and Basic Rent shall be paid to Landlord
absolutely net of all costs and expenses, except as specifically provided to the
contrary in this Lease. The provisions for payment of Tenant’s Percentage of
Operating Expenses and Tenant’s Percentage of Real Property Taxes are intended
to pass on to Tenant, and reimburse Landlord for, all costs and expenses of the
nature described in Section 6.1 incurred in connection with the ownership,
operation, management, insurance, maintenance and repair of the Project. For
each calendar year of the Term, Tenant shall pay Tenant’s Percentage of the
Operating Expenses and Tenant’s Percentage of the Real Property Taxes paid or
incurred by Landlord for such year as Additional Rent. Tenant shall pay such
amounts as follows:
6.3.1.    Estimate of Annual Operating Expenses and Real Property Taxes. At the
beginning of each calendar year, or as soon thereafter as practicable, Landlord
shall deliver to Tenant a reasonable estimate (“Estimated Statement”) of
Tenant's Percentage of Operating Expenses and Tenant's Percentage of Real
Property Taxes for the then current calendar year. Landlord may revise its
estimates of Tenant's Percentage of Operating Expenses and Tenant's Percentage
of Real Property Taxes for any year from time to time in its reasonable
discretion, and upon receipt of a revised Estimated Statement, Tenant shall
begin making payments under this Section 6.3.1 in accordance with such revised
estimates. For each calendar year during the Term of this Lease, or portion
thereof, Tenant shall pay to Landlord the estimated Tenant’s Percentage of
Operating Expenses and the estimated Tenant's Percentage of Real Property Taxes,
as specified in the Estimated Statement. These estimated amounts shall be
divided into twelve (12) equal monthly installments. Tenant shall pay to
Landlord, concurrently with the regular monthly Basic Rent payment next due
following the receipt of such an Estimated Statement, an amount equal to one
monthly installment multiplied by the number of months from the commencement of
the calendar year for which such estimates were prepared to the month of such
payment, both months inclusive, less any amounts paid under this Section 6.3.1
after commencement of such calendar year based on the last Estimated Statement
delivered by Landlord. Subsequent payments under this Section 6.3.1 shall be
payable concurrently with the regular monthly Rent payments for the balance of
that calendar year and shall continue until the next Estimated Statement is
delivered by Landlord. Failure of Landlord to deliver an Estimated Statement for
any calendar year shall not relieve Tenant of its obligation to make estimated
payments of Tenant's Percentage of Operating Expenses and Tenant's Percentage of
Real Property Taxes under this Section 6.3.1.
6.3.2.    Annual Reconciliation. At the end of each calendar year or as soon
thereafter as practicable Landlord shall deliver to Tenant a statement (“Annual
Reconciliation”) of (a) the actual annual Operating Expenses and Tenant’s
Percentage of Operating Expenses for the preceding year, and (b) the actual
annual Real Property Taxes and Tenant’s Percentage of Real Property Taxes for
the preceding year. If for any year, the sum of Tenant’s Percentage of Operating
Expenses and Tenant’s Percentage of Real Property Taxes (as specified in the
Annual Reconciliation) is less than the total amount of the estimated payments
made by Tenant under Section 6.3.1 above for such year, then any such
overpayment, or overpayments, shall be credited toward the monthly Rent next
falling due after determination by Landlord of such overpayment or overpayments
and shall be paid to Tenant in a lump sum for periods after the expiration of
the Term. Similarly, if for any year, the sum of Tenant’s Percentage of
Operating Expenses and Tenant’s Percentage of Real Property Taxes (as specified
in the Annual Reconciliation) is more than the total amount of the estimated
payments made by Tenant under Section 6.3.1 above for such year, then any such
underpayment, or underpayments, shall be paid by Tenant to Landlord concurrently
with the next regular monthly Basic Rent payment coming due after Tenant’s
receipt of the Annual Reconciliation (or if the Term shall have expired or
terminated, within thirty (30) days following Tenant’s receipt of such Annual
Reconciliation).
6.3.3.    Survival of Reconciliation. Even though the Term shall have expired
and Tenant shall have vacated the Premises, when the final determination of
Tenant’s Percentage of actual annual Operating Expenses, and/or of Tenant’s
Percentage of actual annual Real Property Taxes, for the year in which this
Lease terminates is delivered to Tenant, (a) Tenant shall immediately pay any
amounts payable to Landlord under Section 6.3.2 above (as a result of any
underpayments by Tenant under Section 6.3.1 above), and/or (b) conversely,
Landlord shall promptly


11





--------------------------------------------------------------------------------





rebate any amounts payable to Tenant under Section 6.3.2 (as a result of any
overpayments under Section 6.3.1 above) provided that no Tenant Default existed
at the expiration or earlier termination of this Lease.
6.4    Review of Annual Reconciliation. Provided that Tenant is not then in
default with respect to its obligations under this Lease and provided further
that Tenant strictly complies with the provisions of this Section 6.4, Tenant
shall have the right, at Tenant’s sole cost and expense and upon thirty (30)
days prior Notice (“Review Notice”) to Landlord delivered no later than sixty
(60) days after an Annual Reconciliation is delivered to Tenant, to reasonably
review or audit Landlord’s supporting books and records (at Landlord’s manager’s
corporate offices) for any portion of the Operating Expenses or Real Property
Taxes for the particular year covered by such Annual Reconciliation, in
accordance with the procedures set forth in this Section 6.4. To the extent that
any amounts specified in such Annual Reconciliation were not previously paid,
Tenant shall pay all such amounts to Landlord simultaneously with Tenant’s
delivery the Review Notice. Any review or audit of records under this Section
6.4 shall be at the sole expense of Tenant, shall be conducted by independent
certified public accountants of national standing which are not compensated on a
contingency fee or similar basis relating to the results of such review or audit
and shall be completed within sixty (60) days after Landlord provides Tenant
with access to Landlord’s supporting books and records. Tenant shall, within
thirty (30) days after completion of any such review or audit, deliver Notice to
Landlord specifying the items described in the Annual Reconciliation that are
claimed to be incorrect by such review or audit (“Dispute Notice”). The right of
Tenant under this Section 6.4 may only be exercised once for each year covered
by any Annual Reconciliation, and if Tenant fails to deliver a Review Notice
within the sixty (60) day period described above or a Dispute Notice within the
thirty (30) day period described above, or if Tenant fails to meet any of the
other above conditions of exercise of such right, the right of Tenant to review
or audit a particular Annual Reconciliation (and all of Tenant’s rights to make
any claim relating thereto) under this Section 6.4 shall automatically be deemed
waived by Tenant. Tenant acknowledges and agrees that any records of Landlord
reviewed or audited under this Section 6.4 (and the information contained
therein) constitute confidential information of Landlord, which shall not be
disclosed other than to Tenant’s accountants performing the review or audit and
principals of Tenant who receive the results of the review or audit. If Landlord
disagrees with Tenant’s contention that an error exists with respect to the
Annual Reconciliation in dispute, Landlord shall have the right to cause another
review or audit of that portion of the Annual Reconciliation to be made by a
firm of independent certified public accountants of national standing selected
by Landlord (“Landlord’s Accountant”). In the event of a disagreement between
the two accounting firms, the review or audit of Landlord’s Accountant shall be
deemed to be correct and shall be conclusively binding on both Landlord and
Tenant. In the event that it is finally determined pursuant to this Section 6.4
that a particular Annual Reconciliation overstated amounts payable by Tenant
under this Article 6 with respect to the applicable year by more than five
percent (5%), Landlord shall reimburse Tenant for the reasonable costs of
Tenant’s accountant and Landlord shall be liable for the costs of Landlord’s
Accountant. In all other cases, Tenant shall reimburse Landlord for the
reasonable costs of Landlord’s Accountant.
ARTICLE 7    
SECURITY DEPOSIT    
7.1    Security Deposit. Tenant shall deposit with Landlord, upon delivery to
Landlord of a copy of this Lease executed by Tenant, the Security Deposit
designated in Section 1.14. Said sum shall be held by Landlord as security for
the full and faithful performance by Tenant of all of the terms, covenants and
conditions of this Lease to be kept and performed by Tenant during the Term
hereof and any extension hereof. Landlord shall have the right, but not the
obligation, to apply all or any portion of the Security Deposit for the payment
of Rent or any other sum due hereunder, to cure any default by Tenant of its
obligations with respect to the restoration and surrender of the Premises or to
cure any Tenant Default at any time, in which event Tenant shall be obligated to
restore the Security Deposit to its original amount within ten (10) business
days, and Tenant’s failure to do so shall be deemed to be a Default under this
Lease. Tenant hereby irrevocably waives and relinquishes any and all rights,
benefits, or protections, if any, Tenant now has, or in the future may have,
under Section 1950.7 of the California Civil Code, any successor statute, and
all other provisions of law, now or hereafter in effect, including, but not
limited to, any provision of law which: (a) establishes the time frame by which
a landlord must refund a security deposit under a lease, or (b) provides that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of Rent, to repair damage caused by a tenant,
or to clean the subject premises. Tenant acknowledges and agrees that: (i) any
statutory time frames for the return of a security deposit are superseded by the
express period identified in this Section 7.1 and (ii) rather than be so
limited, Landlord may claim from the Security Deposit: (A) any and all sums
expressly identified in this Section 7.1, and (B) any additional sums reasonably
necessary to compensate Landlord for


12





--------------------------------------------------------------------------------





any and all losses or damages caused by Tenant’s default of this Lease,
including, but not limited to, all damages or Rent due upon termination of this
Lease pursuant to Section 1951.2 of the California Civil Code, as amended and
recodified from time to time. Landlord shall not be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such Security Deposit. Within thirty (30) days following
the expiration of the Term, Landlord shall (provided that Tenant is not in
Default under this Lease) return the Security Deposit to Tenant, less such
portion as Landlord shall have applied in accordance with this Section 7.1.
Should Landlord sell its interest in the Premises during the Term hereof and if
Landlord deposits with (or gives a credit to) the purchaser thereof the then
balance of the Security Deposit held by Landlord, Landlord shall be released
from any further liability with respect to the Security Deposit.
7.2    Letter of Credit. If at any time during the Term (a) the balance of
Tenant’s cash, cash equivalents and Eligible Investments (as defined below) is
less than One Hundred Million Dollars ($100,000,000.00) or (b) Tenant is unable
to continue as a going concern, as each is determined by Tenant’s audited
financial statements and/or disclosed by any of Tenant’s SEC filings (including,
without limitation, any 10-Q or 10-K), Tenant shall immediately deliver Notice
thereof to Landlord and, within ten (10) business days thereafter, Tenant shall
deposit with Landlord the Letter of Credit (as defined in Exhibit “D-2”) in the
Letter of Credit Amount as set forth in Section 1.14 above. As used herein,
“Eligible Investments” mean U.S. government obligations, corporate obligations,
bank instruments, FDIC-backed bank debt and U.S. treasury and U.S. government
agency institutional money market funds. The Letter of Credit shall comply with
the requirements of Exhibit “D-2” attached hereto and incorporated by reference
herein. If Tenant fails to provide such Letter of Credit within the ten (10)
business day period set forth above, such failure shall be deemed a Tenant
Default, without notice or opportunity to cure. If the Letter of Credit is
delivered to Landlord as required under this Section 7.2, and subsequent to such
delivery, (i) the balance of Tenant’s cash, cash equivalents and Eligible
Investments exceeds One Hundred Million Dollars ($100,000,000.00) and (ii)
Tenant confirms its ability to continue as a going concern, as each is
determined by Tenant’s audited financial statements and/or Tenant’s SEC filings,
Landlord shall return the Letter of Credit to Tenant within thirty (30) days
after Tenant’s written request therefor.
ARTICLE 8    
USE    
8.1    General. Tenant shall use the Premises for the Permitted Use set forth in
Section 1.16 above, and shall not use or permit the Premises to be used for any
other purpose without the prior written consent of Landlord. Nothing contained
herein shall be deemed to give Tenant any exclusive right to such use in the
Project or any portion thereof (excluding only the Premises).
8.2    Laws/CC&R’s.
8.2.1.    Tenant shall not use or occupy the Premises in violation of any
applicable laws, regulations, rules, orders, statutes or ordinances of any
Governmental Authority, office, board or private entity in effect on or after
the Effective Date and applicable to the Project or the use or occupancy of the
Project, including, without limitation, the rules, regulations and requirements
of the Pacific Fire Rating Bureau, and of any similar body, the Americans with
Disabilities Act (42 U.S.C. Section 12101 et seq.) (“ADA”) and Hazardous
Material Laws (as defined in Section 8.3.7 below) (collectively, “Laws”) or in
violation of any government-issued permit for the Building or Project or any of
the Rules and Regulations (as defined below), and shall, upon Notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority having jurisdiction to be a violation of any Laws, or of
any government-issued permit for the Building or Project. Tenant shall cause the
Premises to comply with all applicable Laws and shall comply with any direction
of any Governmental Authority having jurisdiction which shall, by reason of the
nature of Tenant’s use or occupancy of the Premises, impose any obligation
(including, but not limited to, any obligation imposed pursuant to the ADA),
upon Tenant or Landlord with respect to the Premises or with respect to the use
or occupancy thereof; provided, however, unless resulting from an Alteration
performed by Tenant or by Tenant’s specific use of the Premises (as opposed to
general office and laboratory/research and development use), Tenant shall not be
responsible for any obligation imposed by the ADA after completion of the
initial Tenant Improvements with respect to the Common Areas of the Building and
the Premises (except its prorata share of compliance costs included in Operating
Expenses). Tenant shall comply with all rules, orders, regulations and
requirements of the Pacific Fire Rating Bureau or any other organization
performing a similar function. Tenant shall not do or permit to be done in or
about the Premises anything which causes the insurance on the Premises, the
Building or the Project or any portion


13





--------------------------------------------------------------------------------





thereof to be canceled or the cost thereof increased. Tenant shall promptly,
upon demand, reimburse Landlord for any additional premium charged for any
insurance policy by reason of Tenant’s failure to comply with the provisions of
this Section 8.2. In determining whether increased premiums are a result of
Tenant’s use of the Premises, a schedule issued by the organization computing
the insurance rate on the Project or the Tenant Improvements showing the various
components of such rate shall be conclusive evidence of the several items and
charges which make up such rate. Tenant shall promptly comply with all
reasonable requirements of the insurance authority or any present or future
insurer relating to the Premises. Tenant shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Building, the
Parking Area or the Project, or injure or unreasonably annoy them, or use or
allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in or about the Premises or the Project. Tenant shall comply with all
restrictive covenants and obligations created by private contracts that affect
the use and operation of the Premises, the Building, the Common Areas or any
other portion of the Project. Tenant shall not commit or suffer to be committed
any waste in or upon the Premises or the Project and shall keep the Premises in
first class repair and appearance. If any governmental license or permit shall
be required for the proper and lawful conduct of Tenant’s business in the
Premises, Tenant, at its expense, shall procure, maintain and comply with the
terms and conditions of each such license or permit.
Without limiting the generality of the foregoing:
(A)    Landlord and Tenant agree to cooperate, and Tenant shall use its
commercially reasonable efforts to participate in governmentally mandated
regulations applicable to businesses located in the area or to the Project.
Neither this Section 8.2.1(A) nor any other provision of this Lease, however, is
intended to or shall create any rights or benefits in any other person, firm,
company, Governmental Authority or the public.
(B)    Landlord and Tenant agree to cooperate and comply with any and all
guidelines or controls imposed upon either Landlord or Tenant by any
Governmental Authority.
(C)    All costs, fees, assessments and other charges paid by Landlord to any
Governmental Authority in connection with any program of the types described in
Sections 8.2.1(A) and 8.2.1(B) above, and all costs and fees paid by Landlord to
any Governmental Authority or third party pursuant to or to effect such program,
shall be included in Operating Expenses for the purposes of Article 6, whether
or not specifically listed in such Article 6.
(D)    Tenant shall be liable for all penalties, noncompliance costs or other
losses, costs or expenses incurred by Landlord primarily as a result of Tenant’s
failure to comply with any of the provisions of Sections 8.2.1(A) through
8.2.1(C) above. Any such amount shall be payable by Tenant to Landlord within
ten (10) business days after Landlord’s demand therefor as Additional Rent.
Failure of Tenant to pay any amount due pursuant to this Section 8.2.1(D) when
due shall be deemed a Tenant Default pursuant to this Lease.
8.2.2.    Tenant shall be responsible for all structural engineering required to
determine structural load for any of Tenant’s furniture, fixtures, equipment,
other personal property, Alterations and Tenant Improvements; provided that
Landlord reserves the right to prescribe the weight and position of all file
cabinets, safes and heavy equipment which Tenant desires to place in the
Premises so as to properly distribute the weight thereof. Further, Tenant’s
business machines and mechanical equipment which cause vibration or noise that
may be transmitted to the Building structure or to any other space in the
Building shall be so installed, maintained and used by Tenant as to eliminate
such vibration or noise.
8.3    Hazardous Materials.
8.3.1.    Tenant shall not cause or permit any Hazardous Materials (as defined
in Section 8.3.7 below) to be brought upon, kept or used in or about the
Premises, the Building or the Project in violation of applicable Laws by Tenant
or any of its employees, agents, representatives, contractors or invitees
(collectively with Tenant, each a “Tenant Party”). If (a) Tenant breaches such
obligation, (b) the presence of Hazardous Materials as a result of such a breach
results in contamination of the Project, any portion thereof, or any adjacent
property, (c) contamination of the Premises otherwise occurs during the Term or
any extension or renewal hereof or holding over hereunder or (d)


14





--------------------------------------------------------------------------------





contamination of the Project occurs as a result of Hazardous Materials that are
placed on or under or are released into the Project by a Tenant Party, then
Tenant shall indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Indemnified Parties (as
defined in Section 22.1.2 below) harmless from and against any and all Claims
(as defined in Article 20 below) of any kind or nature, including (i) diminution
in value of the Project or any portion thereof, (ii) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(iii) damages arising from any adverse impact on marketing of space in the
Project or any portion thereof and (iv) sums paid in settlement of Claims that
arise before, during or after the Term as a result of such breach or
contamination. This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on, under or
about the Project. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Project, any portion thereof or any adjacent property. Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation.
8.3.2.    Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
applicable Laws (other than customary quantities of typical office and cleaning
supplies, provided no permits or approvals from, and no notice or disclosure to,
any Governmental Authorities is required in connection with the presence of such
supplies at the Premises), (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Project (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within fourteen (14) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials. For each type
of Hazardous Material listed, the Hazardous Materials Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service number.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
required to provide Landlord with any Hazardous Materials Documents containing
information of a proprietary nature, which Hazardous Materials Documents, in and
of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials. Landlord may, at Landlord’s expense,
cause the Hazardous Materials Documents to be reviewed by a person or firm
qualified to analyze Hazardous Materials to confirm compliance with the
provisions of this Lease and with applicable Laws. In the event that a review of
the Hazardous Materials Documents indicates non-compliance with this Lease or
applicable Laws, Tenant shall, at its expense, diligently take steps to bring
its storage and use of Hazardous Materials into compliance. Notwithstanding
anything in this Lease to the contrary or Landlord’s review into Tenant’s
Hazardous Materials Documents or use or disposal of hazardous materials,
however, Landlord shall not have and expressly disclaims any liability related
to Tenant’s or other


15





--------------------------------------------------------------------------------





tenants’ use or disposal of Hazardous Materials, it being acknowledged by Tenant
that Tenant is best suited to evaluate the safety and efficacy of its Hazardous
Materials usage and procedures.
8.3.3.    At any time, and from time to time, Landlord shall have the right to
conduct appropriate tests of the Project or any portion thereof to demonstrate
that Hazardous Materials are present or that contamination has occurred due to
the acts or omissions of a Tenant Party. Tenant shall pay all reasonable costs
of such tests if such tests reveal that Hazardous Materials exist at the Project
in violation of Tenant’s obligations under this Lease.
8.3.4.    Tenant shall not install or utilize any underground or other storage
tanks storing Hazardous Materials on the Premises without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion. Subject to the foregoing, if underground or other storage tanks
storing Hazardous Materials installed or utilized by Tenant are located on the
Premises, or are hereafter placed on the Premises by Tenant (or by any other
party, if such storage tanks are utilized by Tenant), then Tenant shall monitor
the storage tanks, maintain appropriate records, implement reporting procedures,
properly close any underground storage tanks, and take or cause to be taken all
other steps necessary or required under the applicable Laws.
8.3.5.    Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.
8.3.6.    Tenant’s obligations under this Section 8.3 shall survive the
expiration or earlier termination of the Lease. During any period of time needed
by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any Hazardous Materials, Tenant shall be deemed a
holdover tenant and subject to the provisions of Section 8.3.
8.3.7.    As used in this Lease, the term “Hazardous Material” means any toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous substance, material or waste that is or becomes
regulated by applicable Laws or any Governmental Authority, and the term
“Hazardous Material Laws” means and includes all now and hereafter existing
statutes, laws, ordinances, codes, regulations, rules, rulings, orders, decrees,
directives, policies and requirements by any federal, state or local
governmental authority regulating, relating to, or imposing liability or
standards of conduct concerning public health and safety, the environment or any
Hazardous Material, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), Resource Conservation and Recovery Act, as amended
(42 U.S.C. Section 6901 et seq.), and California Health and Safety Code
(Sections 25100, 25249.5, 25316 and 39000, et seq. in each case).
8.3.8.    Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of control areas (as defined in
the California Building Standards Code) within the Project for the storage of
Hazardous Materials. Without limiting the foregoing, if the use of Hazardous
Materials by Tenant is such that Tenant utilizes fire control areas in the
Project in excess of Tenant’s Percentage, then Tenant shall, at its sole cost
and expense and upon Landlord’s written request, establish and maintain a
separate area of the Premises classified by the California Building Standards
Code as a “Group H” occupancy area for the use and storage of Hazardous
Materials, or take such other action as is necessary to ensure that its share of
the fire control areas of the Building and the Project is not greater than
Tenant’s Percentage. Notwithstanding anything in this Lease to the contrary,
Landlord shall not have and expressly disclaims any liability related to
Tenant’s or other tenants’ use or disposal of fire control areas, it being
acknowledged by Tenant that Tenant and other tenants are best suited to evaluate
the safety and efficacy of its Hazardous Materials usage and procedures.
8.4    Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:
8.4.1.    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.


16





--------------------------------------------------------------------------------





8.4.2.    If the Building has a ventilation system that, in Landlord’s judgment,
is adequate, suitable, and appropriate to vent the Premises in a manner that
does not release odors affecting any indoor or outdoor part of the Project,
Tenant shall vent the Premises through such system. If Landlord at any time
determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all odors in a manner that goes beyond the
requirements of applicable Laws.
8.4.3.    Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s judgment,
emanate from Tenant’s Premises. Any work Tenant performs under this Section
shall constitute Alterations.
8.4.4.    Tenant’s responsibility to remove, eliminate and abate odors, fumes
and exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.
8.4.5.    If Tenant fails to install satisfactory odor control equipment within
ten (10) business days after Landlord’s demand made at any time, then Landlord
may, without limiting Landlord’s other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust. For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of product in the Premises unless
and until Tenant has installed odor control equipment satisfactory to Landlord.
ARTICLE 9    
MOLD    
Tenant agrees to maintain the Premises in a manner that prevents the occurrence
of an infestation of mold, mildew, microbial growths, and any associated
mycotoxins in the Premises, and shall comply, at a minimum, with the following:
(a) subject to the terms and conditions of Article 20, Article 21 and Section
22.4 below, Tenant agrees to immediately fix/abate any water intrusion in the
Premises, except to the extent caused by Landlord, another tenant or any third
party not within Tenant’s control, or to the extent such water intrusion is
caused by an event within Landlord’s express maintenance and repair obligations
under this Lease; (b) Tenant agrees to use all reasonable care to close all
windows and other openings in the Premises to prevent outdoor water from
penetrating into the interior unit; (c) Tenant agrees to clean and dry any
visible moisture on windows, walls, and other surfaces, including personal
property, as soon as reasonably possible; (d) Tenant agrees to keep the Premises
free of dirt and debris that could reasonably be expected to harbor mold; (e)
Tenant agrees to regularly clean and sanitize kitchens and other surfaces within
the Premises where water, moisture condensation, and mold can collect; (f)
Tenant agrees not to interfere with regular air flow and circulation throughout
the Premises; (g) Tenant agrees to limit the indoor watering of plants; (h)
Tenant agrees to prevent the overflow or release of water from bathrooms or
kitchens, including but not limited to toilets, sinks, kitchen appliances, and
other receptacles of water; (i) Tenant agrees not to obstruct fresh air supply
to furnace, air conditioner or heater ducts; (j) Tenant agrees to maintain and
not obstruct ventilation at all locations in the Premises; (k) Tenant agrees to
use commercially reasonable efforts to prevent the clogging of all plumbing
within the Premises; (l) Tenant agrees not to engage in any conduct that could
reasonably be expected to promote or create mold growth; (m) Tenant agrees to
report within forty-eight (48) hours the following to Landlord to the extent
Tenant has actual knowledge thereof: (i) any non-working fan, heater, air
conditioner or ventilation system; (ii) plumbing leaks, drips, sweating pipes,
wet spots; (iii) overflows from bathroom, kitchen, or other facilities,
including, but not limited to, tubs, showers, shower enclosures, toilets, sinks,
kitchen appliances, or other receptacles of water, especially in cases where the
overflow may have permeated walls, floors, ceilings or fixtures; (iv) water
intrusion of any kind; (v) any mold or black or brown spots or


17





--------------------------------------------------------------------------------





moisture on surfaces inside the Premises; (vi) broken plumbing systems or
standing water near structures within the Premises; and (vii) any odors
consistent with mold growth within the Premises. Tenant agrees not to commence
any mold investigation, testing, remediation or repair without first obtaining
the prior written consent of Landlord which shall not be unreasonably withheld,
conditioned or delayed. If Landlord consents to any mold investigation,
remediation or repair by Tenant, Tenant agrees to not use any methods of mold
investigation, testing, remediation and repair that are speculative and not
generally accepted within the scientific community, and Landlord reserves the
right to approve any and all third parties retained by Tenant to conduct any
such mold investigation, testing, remediation and repair. As of the Effective
Date such speculative and generally unaccepted methods of investigation,
testing, remediation and repair include: (A) any use of settled dust vacuum
sampling; (B) any use of interior wall cavity air sampling; (C) Tenant’s use of
do-it-yourself mold investigation kits; and (D) use of any other methods that
have not been peer reviewed and generally accepted within the scientific
community.
ARTICLE 10    
NOTICES    
10.1    Method of Delivery. Any notice, consent, approval or objection required
or permitted by this Lease (a “Notice”) shall be in writing and may be
delivered: (a) in person (by hand or by messenger or courier service) or (b) by
certified or registered mail or United States Postal Service Express Mail, with
postage prepaid, or (c) by a nationally recognized overnight delivery service
that provides delivery verification, or (d) by facsimile transmission, addressed
to Tenant at the Premises and to Landlord at each of the addresses designated in
Section 1.2, and shall be deemed sufficiently given if served in a manner
specified in this Article 10. Either party may specify a different address for
Notice purposes by Notice to the other.
10.2    Receipt of Notices. Any Notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. Notices
delivered by United States Postal Service Express Mail or overnight delivery
service that guarantees next day delivery shall be deemed given on the next
business day after delivery of the same to the United States Postal Service or
overnight delivery service. If any Notice is transmitted by facsimile
transmission or similar means, the same shall be deemed served or delivered upon
telephone confirmation of receipt of the transmission thereof, provided a copy
is also delivered on or before the next business day via one of the methods in
Section 10.1(a)-(c) above. If any Notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
10.3    Statutory Service of Notice. When a statute permits, or requires,
service of a notice in a particular manner, service of that notice (or a similar
Notice permitted, or required, by this Lease) in the manner permitted, or
required, by this Article 10 shall replace and satisfy the statutory
service‑of‑notice procedures, including, but not limited to, those required by
California Code of Civil Procedure Section 1162, or any similar or successor
statute.
ARTICLE 11    
BROKERS    
Tenant warrants that it has had no dealings with any real estate broker, finder
or agent in connection with the negotiation of this Lease except for the
broker(s) whose name(s) is (are) set forth in Section 1.16, whose commission
shall be payable by Landlord pursuant to one or more separate agreements, and
that it knows of no other real estate broker, finder or agent who is or might be
entitled to a commission in connection with this Lease. Tenant shall be solely
responsible for the payment of any fee due to any other broker, finder, agent or
other party claiming under Tenant, and shall hold Landlord free and harmless
against any liability in respect thereto, including attorneys’ fees and costs
incurred by Landlord in connection therewith.
ARTICLE 12    
HOLDING OVER    
If Tenant holds over after the expiration or earlier termination of the Term
hereof without the express written consent of Landlord, Tenant shall become a
Tenant at sufferance, at a Basic Rent equal to one hundred fifty percent (150%)
of the Rent payable during the last month of the Term, and otherwise subject to
the terms, covenants and conditions herein specified, so far as applicable.
Acceptance by Landlord of Rent after such expiration or earlier termination
without Landlord’s prior written consent shall not waive Landlord’s right to
evict Tenant without thirty


18





--------------------------------------------------------------------------------





(30) days prior written notice. The foregoing provisions of this Article 12 are
in addition to and do not affect Landlord’s right of reentry or any rights of
Landlord hereunder or as otherwise provided by law. If Tenant fails to surrender
the Premises upon the expiration or earlier termination of this Lease, Tenant
shall indemnify, defend and hold Landlord harmless from all Claims, including,
without limitation, any claim made by any succeeding tenant founded on or
resulting from such failure to surrender, lost profits and other consequential
damages, and any and all attorneys’ fees and costs incurred by Landlord in
connection Tenant’s failure to surrender the Premises in accordance with the
provisions of this Lease on the expiration or earlier termination of this Lease.
ARTICLE 13    
TAXES ON TENANT’S PROPERTY    
13.1    Personal Property and Fixtures. Tenant shall be liable for and shall pay
before delinquency, all taxes levied against any of Tenant’s Personal Property
(defined below) placed by Tenant or any Tenant Party in or about the Premises.
If any such taxes on Tenant’s Personal Property are levied against Landlord or
Landlord’s property, or if the assessed value of the Premises, Building or
Project is increased by the inclusion therein of a value placed upon such
Tenant’s Personal Property, and if Landlord, after Notice to Tenant, pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof (but only under proper protest if so
requested by Tenant), Tenant shall, upon demand, repay to Landlord the taxes so
levied against Landlord, or the portion of such taxes resulting from such
increase in the assessment.
13.2    Tenant Improvements. If any Alterations installed in the Premises by or
on behalf of Tenant are assessed for real property tax purposes at a valuation
higher than the valuation at which the initial Tenant Improvements are assessed,
then the real property taxes and assessments levied against the Building or
Project by reason of such excess assessed valuation shall be deemed to be taxes
levied against Tenant’s Personal Property and shall be governed by the
provisions of Section 13.1 above. If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for determining whether
the Alterations are assessed at a higher valuation than the Tenant Improvements,
such records shall be binding on both Landlord and Tenant. If the records of the
County Assessor are not available or sufficiently detailed to serve as a basis
for making said determination, the actual cost of construction shall be used.
13.3    Additional Taxes    . Tenant shall pay to Landlord, within ten (10)
business days of Landlord’s demand therefor, and in such manner and at such
times as Landlord shall direct from time to time by written notice to Tenant,
any excise, sales, privilege or other tax, assessment or other charge (other
than income or franchise taxes) imposed, assessed or levied by any Governmental
Authority upon Landlord on account of: (a) the Rent payable by Tenant hereunder
(or any other benefit received by Landlord hereunder), including, without
limitation, any gross receipts tax, license fee or excise tax levied by any
Governmental Authority, (b) this Lease, Landlord’s business as a lessor
hereunder, and the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of any portion of the Premises (including,
without limitation, any applicable possessory interest taxes), (c) this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises, or (d) otherwise in respect of or as a
result of the agreement or relationship of Landlord and Tenant hereunder.
ARTICLE 14    
CONDITION OF PREMISES    
Tenant acknowledges and agrees that: (a) Tenant has inspected the Project, the
Building and the Premises and accepts them in their “AS IS, WHERE IS” condition,
(b) neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises, the Building, the Parking Area or any
other portion of the Project or with respect to the condition thereof or the
suitability of the same for the conduct of Tenant’s business, (c) except as
expressly provided in the Work Letter Agreement and Section 16.2 below, Landlord
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof, or any portion of the Building or Project and
(d) except as expressly provided in this Lease, Landlord shall have no
obligation to provide Tenant with any allowance, rent credit or abatement in
connection with Tenant’s entering into this Lease. The taking of possession of
the Premises by Tenant shall conclusively establish that the Project, the
Building and the Premises were at such time in good order and clean condition
and that Landlord shall have discharged all of its obligations under the Work
Letter Agreement (other than the obligation to complete punch list items), and
the execution of this Lease by Tenant shall


19





--------------------------------------------------------------------------------





conclusively establish that the Premises, the Building, the Project and the
Parking Area were in good and sanitary order, condition and repair at such time,
except for latent defects, if any. Without limiting the foregoing, Tenant’s
execution of the Memorandum of Terms shall constitute a specific acknowledgment
and acceptance of the various start-up inconveniences that may be associated
with the use of the Building, the Parking Area and other portions of the
Project, such as certain construction obstacles (e.g., scaffolding), delays in
use of freight elevator service, unavailability of certain elevators for
Tenant’s use, uneven air-conditioning services and other typical conditions
incident to recently constructed (or recently modified) office and
laboratory/research and development buildings. Tenant (for itself and all other
claiming through Tenant) hereby irrevocably waives and releases its right to
terminate this Lease under Section 1932(l) of the California Civil Code.
ARTICLE 15    
ALTERATIONS    
15.1    Alterations and Major Alterations. Except for Permitted Alterations,
Tenant shall make no alterations, additions, or improvements in or to the
Premises (collectively, the “Alterations”) without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed for all Alterations other than Major Alterations (which shall be granted
in Landlord’s sole discretion), and then only by licensed contractors or
mechanics approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed (provided that any contractors
performing any Major Alterations shall be subject to approval by Landlord in its
sole and absolute discretion). Tenant shall submit to Landlord plans and
specifications for any proposed Alterations to the Premises, and may not make
such Alterations until Landlord has approved such plans and specifications and
the contractor performing any Alterations in writing. Tenant shall construct
such Alterations in accordance with the plans and specifications approved by
Landlord and in compliance with all applicable Laws, and shall not amend or
modify such plans and specifications without Landlord’s prior written consent.
If any proposed Alterations require the consent or approval of any lessor of a
superior lease or the holder of a mortgage encumbering the Premises, Tenant
acknowledges that such consent or approval must be secured prior to the
construction of such Alterations. Tenant agrees not to construct or erect
partitions or other obstructions that might interfere with Landlord’s free
access to mechanical installations or service facilities of the Building or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations or facilities. All Alterations shall be done at
such times and in such manner as Landlord may from time to time reasonably
designate. Tenant will pay the entire cost and expense of all Alterations,
including, without limitation, for any painting, restoring or repairing of the
Premises or the Building necessitated by the Alterations, and Landlord’s actual
out-of-pocket third party review and Landlord’s supervision fee in an amount
equal to five percent (5%) of the cost of the Alterations in question (except
for Permitted Alterations). Tenant will also obtain and/or require: (a)
builder’s “all-risk” insurance (or the equivalent thereof) in an amount at least
equal to the replacement value of the Alterations; (b) liability insurance
insuring Tenant and each of Tenant’s contractors against construction related
risks in at least the form, amounts and coverage required of Tenant under
Article 22; and (c) if requested by Landlord, demolition (if applicable) and
payment and performance bonds in an amount not less than the full cost of the
Alterations. The insurance policies described in clause (b) of this Section 15.1
must name Landlord, Landlord’s lender (if any), Bioscience Properties, Inc.
(“Property Manager”) and other parties reasonably requested by Landlord as
additional insureds, specifically including completed operations. Tenant
covenants and agrees that all Alterations done by Tenant shall be performed in
full compliance with all Laws. If any Governmental Authority requires any
alterations or modifications to the Building or the Premises as a result of
Tenant’s Permitted Use of the Premises or as a result of any Alteration to the
Premises made by or on behalf of Tenant, Tenant will pay the cost of all such
alterations or modifications. If any such Alterations involve any modifications
to (i) the structural portions of the Building, (ii) the mechanical, electrical,
plumbing, fire/life safety or heating, ventilating and air conditioning systems
of the Building (collectively, “Building Systems”) or (iii) any portion of the
Building outside of the interior of the Premises (a “Major Alteration”), it
shall be reasonable for Landlord to withhold its consent to any such Major
Alterations and it shall be reasonable for Landlord to condition its consent to
any Major Alterations on Landlord making the Major Alterations, provided that
Landlord may first require Tenant to deposit with Landlord an amount sufficient
to pay the cost of the Major Alterations (including, without limitation,
reasonable overhead, administrative costs and profit). Before commencing any
work, Tenant shall give Landlord at least ten (10) days’ Notice of the proposed
commencement of such work and shall, if required by Landlord, deliver a copy of
the completion and payment bond required by Landlord in form, substance and
amount satisfactory to Landlord. “Permitted Alterations” means only usual and
customary maintenance and repairs of Leasehold Improvements if and to the extent
that such maintenance and repairs: (A) are


20





--------------------------------------------------------------------------------





of a type and extent which are customarily permitted to be made without consent
by landlords acting consistently with Institutional Owner Practices leasing
similar space for similar uses to similar tenants, (B) are in compliance with
the Rules and Regulations and all applicable Laws, (C) are not Major
Alterations, and (D) do not cost more than Fifty Thousand and 00/100 Dollars
($50,000.00) in each instance.
15.2    Removal of Alterations and Tenant’s Personal Property. The Tenant
Improvements together with all Alterations upon the Premises made by Tenant
after the Commencement Date, including, without limitation, all wall coverings,
built-in cabinet work, paneling and the like (collectively, “Leasehold
Improvements”), shall, at Landlord’s election, either be removed by Tenant or
shall become the property of Landlord and shall remain upon, and be surrendered
with, the Premises at the end of the Term hereof; provided, however, that if
Landlord, by Notice to Tenant given at the time Landlord approves any
Alteration, requires Tenant to remove any such Leasehold Improvements, Tenant
shall repair all damage resulting from such removal or, at Landlord’s option,
shall pay to Landlord the cost of such removal, as reasonably estimated by
Landlord, prior to the expiration of the Term of this Lease. All articles of
personal property and all business and trade fixtures, cabling, machinery and
equipment, furniture and movable partitions owned by Tenant or any other Tenant
Party or that are installed by or for Tenant or any other Tenant Party at its
expense in the Premises (collectively, “Tenant’s Personal Property”) shall be
and remain the property of Tenant and shall be removed by Tenant prior to the
expiration of the Term, and Tenant shall repair all damage to the Premises, if
any, resulting from such removal. If Tenant shall fail to remove any of the
foregoing from the Premises prior to termination of this Lease for any cause
whatsoever, Tenant shall be deemed to be holding over in the Premises without
the consent of Landlord and Landlord may, at its option, remove the same in any
manner that Landlord shall choose, and store the same without liability to
Tenant for loss thereof. In such event, Tenant agrees to pay to Landlord upon
demand, any and all expenses incurred in such removal (including court costs and
attorneys’ fees) and storage charges thereon, for any length of time that the
same shall be in Landlord’s possession or control. Landlord may, at its option,
without Notice, sell such property, or any of the same, at a private sale and
without legal process, for such price as Landlord may obtain and apply the
proceeds of such sale to any amounts due under this Lease from Tenant to
Landlord and/or to all expenses, including attorneys’ fees and costs, incident
to the removal and/or sale thereof.
ARTICLE 16    
REPAIRS    
16.1    Tenant Obligations. Tenant shall, when and if needed, at Tenant’s sole
cost and expense and subject to Article 15 above, make all repairs to the
Premises and every part thereof to maintain the Premises in the condition and
repair that existed as of the Commencement Date, reasonable wear and tear and
casualty damage excepted, and free from any Hazardous Materials. Except as
expressly set forth in Section 16.2 below, all Supplemental Equipment and all
Building Systems located within and exclusively serving the Premises shall be
maintained, repaired and replaced as needed by Tenant at Tenant’s sole cost and
expense and Landlord shall have no liability for the operation, repair,
maintenance or replacement of any Supplemental Equipment, nor shall Landlord
have any liability for the operation, repair or maintenance of any Building
Systems located within and/or exclusively serving the Premises. “Supplemental
Equipment” means any items that are installed within the Premises by or at the
direction of Tenant or that exclusively serve the Premises (other than standard
Building Systems), including, without limitation: (A) any supplemental,
specialty or non-Building standard electrical (including lighting), mechanical,
plumbing, heating, ventilation and air conditioning systems, fixtures and
equipment; (B) any supplemental, specialty or non-Building standard fire, life,
safety or security systems, fixtures and equipment; and (C) all video, audio,
communications or computer systems, fixtures and equipment (including cabling).
Without limiting the foregoing, Tenant shall maintain, at its sole cost and
expense, a contract for the regular maintenance and repair of the heating,
ventilation and air conditioning systems, fixtures and equipment located within
and/or exclusively serving the Premises.
16.2    Landlord Obligations. Landlord shall maintain, repair and replace the
structural portions of the Building (including, without limitation, the roof
structure, roof membrane, slab and exterior walls) outside of the Premises, the
Parking Area and the Building Systems (other than Building Systems and/or
components thereof located within and/or exclusively serving the Premises), and
the costs incurred by Landlord in performing such maintenance, repairs and
replacements shall be included in Operating Expenses (except to the extent
expressly excluded pursuant to Section 6.1 above). For purposes of
clarification, Landlord shall have no obligation to repair, maintain or replace
any part of the Premises, any Building Systems located within and/or exclusively
serving the Premises or any Supplemental Equipment. Landlord shall not be liable
for any failure to make any repairs or replacements or to perform any


21





--------------------------------------------------------------------------------





maintenance to the extent that the need for such repairs, replacements or
maintenance is caused by the negligence or willful misconduct of any Tenant
Party. Except as provided in Articles 23 and 24 hereof, there shall be no
abatement of Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations, improvements or replacements in or to any portion of the Building
or the Premises or in or to fixtures, appurtenances and equipment therein.
Tenant waives the right to make repairs and replacements at Landlord’s expense
under any Law now or hereafter in effect including Section 1941 and 1942 of the
California Civil Code (as the same may be amended from time to time) and any
successor statute and similar Law now or hereafter in effect.
ARTICLE 17    
LIENS    
Tenant shall not cause or permit to be filed against the Premises, the Building
or the Project or of any portion thereof or against Tenant’s leasehold interest
in the Premises any mechanics’, materialmen’s or other liens, including without
limitation any state, federal or local “superfund” or Hazardous Materials
cleanup lien imposed as a result of the presence of Hazardous Materials in, on
or about the Premises, the Building or any other portion of the Project.
Landlord shall have the right at all reasonable times to post and keep posted on
the Premises any notices that it deems necessary for protection from such liens.
Tenant shall discharge any lien filed against the Premises or against the
Building for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant, by bond or otherwise, within ten (10) business days
after the filing thereof, at the cost and expense of Tenant. If any such liens
are filed and Tenant fails to discharge them pursuant to the foregoing sentence,
Landlord may, without waiving its rights and remedies based on such breach of
Tenant and without releasing Tenant from any of its obligations hereunder, cause
such lien(s) to be released by any means it shall deem proper, including
payments in satisfaction of the claim giving rise to such lien or by obtaining a
corporate statutory mechanic’s lien release bond in an amount equal to one
hundred fifty percent (150%) of such lien claim. Tenant shall: (a) pay to
Landlord, immediately upon Notice from Landlord, any cost or expense, including,
without limitation, attorneys’ fees and costs, incurred by Landlord by reason of
Tenant’s failure to discharge any such lien, together with interest thereon at
the maximum rate per annum permitted by Law from the date of such payment by
Landlord and (b) shall indemnify, defend and hold the Landlord Indemnified
Parties harmless from and against any liens.
ARTICLE 18    
ENTRY BY LANDLORD    
Landlord reserves and shall upon at least twenty-four (24) hours prior notice to
Tenant (except in the case of an emergency) have the right to enter the Premises
during Tenant’s normal business hours (except in the case of an emergency, in
which case such entry may be at any time) to supply any service to be provided
by Landlord to Tenant hereunder, to inspect the same, to show the Premises to
prospective purchasers, lenders, or investors and during the last twelve (12)
months of the Term or following a default by Tenant to prospective tenants, to
post notices of non-responsibility, to alter, improve or repair the Premises or
any other portion of the Building and/or the Project, as provided in Section 2.4
above, or for any other reasonable purpose, all without being deemed guilty of
any eviction of Tenant and without abatement of Rent. Landlord may, in order to
carry out such purposes, erect scaffolding and other necessary structures where
reasonably required by the character of the work to be performed, provided that
the business of Tenant shall be interfered with as little as is reasonably
practicable. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, for any loss of
occupancy or quiet enjoyment of the Premises and for any other loss in, upon and
about the Premises, the Building or the Project on account of Landlord’s entry
or work permitted by this Article 18 or by Section 2.4 above. Landlord shall at
all times have and retain a key with which to unlock all doors in the Premises,
excluding Tenant’s vaults and safes. Landlord shall have the right to use any
and all means that Landlord may deem proper to open said doors in an emergency
in order to obtain entry to the Premises. Any entry to the Premises obtained by
Landlord by any of said means, or otherwise, shall not be construed or deemed to
be a forcible or unlawful entry into the Premises, or an eviction of Tenant from
the Premises or any portion thereof, and any damages caused on account thereof
shall be paid by Tenant. Landlord shall use commercially reasonable efforts to
minimize any interference with Tenant’s business in connection with any entry
onto the Premises pursuant to this Article 18.


22





--------------------------------------------------------------------------------





ARTICLE 19    
UTILITIES AND SERVICES    
19.1    Premises Utilities. Notwithstanding anything to the contrary in this
Lease, Tenant shall pay for the cost of all water (including the cost to
service, repair and replace reverse osmosis, de-ionized and other treated
water), electricity, gas, heating, ventilation and air-conditioning (“HVAC”),
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon. All such utilities and services provided
to the Premises that are separately metered shall be paid by Tenant directly to
the supplier of such utilities or services. If any such utility is not
separately metered to Tenant, Tenant shall pay Tenant’s Percentage of all
charges of such utility jointly metered with other premises as Additional Rent
or, in the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent. Landlord may base its bills for utilities on reasonable
estimates; provided that Landlord adjusts such billings promptly thereafter or
as part of the next Annual Reconciliation to reflect the actual cost of
providing utilities to the Premises. In the event that the Building or Project
is less than fully occupied during a calendar year, Tenant acknowledges that
Landlord may extrapolate utility usage that varies depending on the occupancy of
the Building or Project (as applicable) to equal Landlord’s reasonable estimate
of what such utility usage would have been had the Building or Project, as
applicable, been one hundred percent (100%) occupied during such calendar year;
provided, however, that Landlord shall not recover more than one hundred percent
(100%) of the cost of such utilities. Landlord may, in Landlord’s sole and
absolute discretion, at any time and from time to time, contract, or require
Tenant to contract, for utility services (including generation, transmission, or
delivery of the utility service) with a utility service provider(s) of
Landlord’s choosing. Tenant shall fully cooperate with Landlord and any utility
service provider selected by Landlord. Upon at least twenty four (24) hours’
prior Notice and only during Tenant’s normal business hours, Tenant shall permit
Landlord and the utility service provider to have reasonable access to the
Premises and the utility equipment serving the Premises, including lines,
feeders, risers, wiring, pipes, and meters.
19.2    Janitorial Service. Tenant, at its sole cost and expense, shall enter
into an agreement for regular janitorial services for the Premises with a
company which is fully bonded and insured and approved by Landlord in its
reasonable discretion. Tenant shall keep the Premises at all times in a clean
and orderly condition, at Tenant’s expense and to the reasonable satisfaction of
Landlord. Unless otherwise agreed to by Landlord, no one other than persons
approved by Landlord shall be permitted to enter the Premises for the purpose of
providing janitorial or cleaning service.
19.3    Landlord Exculpation. Landlord’s failure to furnish or cause to be
furnished any service which Landlord is required or elects to provide under this
Article 19 shall not result in any liability to Landlord. Landlord shall not be
responsible or liable for any loss, damage, or expense that Tenant may incur as
a result of any change of utility service, including any change that makes the
utility supplied less suitable for Tenant’s needs, or for any failure,
interruption, stoppage, or defect in any utility service. In addition, except as
expressly set forth in Section 19.8 below, Tenant shall not be entitled to any
abatement or reduction of Rent, no eviction of Tenant shall result from and
Tenant shall not be relieved from the performance of any covenant or agreement
in this Lease by reason of any such change, failure, interruption, stoppage or
defect. In the event of any such failure, interruption, stoppage or defect of a
service which Landlord is required to provide hereunder, Landlord shall
diligently attempt to cause service to be resumed promptly.
19.4    Limitations on Tenant’s Utilities. Tenant shall not, without Landlord’s
prior written consent, use any device in the Premises (including data processing
machines) that will in any way (a) increase the amount of ventilation, air
exchange, gas, steam, electricity or water required or consumed in the Premises
based upon Tenant’s Percentage of the Building or Project (as applicable) beyond
the existing capacity of the Building or the Project usually furnished or
supplied for the Permitted Use or (b) exceed Tenant’s Percentage of the
Building’s or Project’s (as applicable) capacity to provide such utilities or
services. If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building or
the Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent shall not be unreasonably withheld, conditioned or
delayed (except that Landlord may condition such consent upon the availability
of such excess utilities or services), and Tenant shall pay as Additional Rent
an amount equal to the cost of providing such excess utilities and services.


23





--------------------------------------------------------------------------------





19.5    Common Area Water. Landlord shall provide water in the Common Area for,
to the extent applicable, lavatory and landscaping purposes only, which water
shall be from the local municipal or similar source; provided, however, that if
Landlord reasonably determines that Tenant requires, uses or consumes water
provided to the Common Area for any purpose other than ordinary lavatory
purposes, Landlord may install a water meter (“Tenant Water Meter”) and thereby
measure Tenant’s water consumption for all purposes. Upon such determination by
Landlord, Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term. If Landlord installs a
Tenant Water Meter, Tenant shall pay for water consumed, as shown on such meter,
as and when bills are rendered. If Tenant fails to timely make such payments,
Landlord may pay such charges and collect the same from Tenant. Any such costs
or expenses incurred or payments made by Landlord for any of the reasons or
purposes stated in this Section shall be deemed to be Additional Rent payable by
Tenant and collectible by Landlord as such.
19.6    Energy Tracking. Within ten (10) business days following Landlord’s
written request therefor, Tenant shall deliver to Landlord copies of any
invoices for utility services provided to the Premises and related information
reasonably requested by Landlord in connection with the requirements of
California Public Resources Code Section 25402.10, the corresponding regulations
adopted by the California Energy Commission and provided in California Code of
Regulations, Title 20, Division 2, Chapter 4, Article 9, Sections 1680-1684, and
any supplemental and/or successor statute or regulations concerning the
reporting of energy usage and efficiency relative to commercial buildings.
Tenant acknowledges that any utility information for the Premises, the Building
and the Project may be shared with third parties, including Landlord’s
consultants and Governmental Authorities. In addition to the foregoing, Tenant
shall comply with all applicable Laws related to the disclosure and tracking of
energy consumption at the Premises. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.
19.7    Reservation of Rights. Landlord reserves the right, upon Notice to
Tenant (except in the event of an emergency, in which case no notice shall be
required), to temporarily stop service of the plumbing, ventilation, air
conditioning and utility systems, when Landlord deems necessary or desirable,
due to accident, emergency or the need to make repairs, alterations or
improvements, until such repairs, alterations or improvements shall have been
completed, and Landlord shall further have no responsibility or liability for
failure to supply plumbing, ventilation, air conditioning or utility service
when prevented from doing so by Force Majeure (as defined in Section 36.8
below). Without limiting the foregoing, it is expressly understood and agreed
that any covenants on Landlord’s part to furnish any service pursuant to any of
the terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of Force Majeure.
In the case of all such service interruptions, Landlord shall use commercially
reasonable efforts to minimize any interference with Tenant’s business.
19.8    Abatement of Rent. In the event that Tenant is prevented from using, and
does not use, the Premises or any material portion thereof for more than five
(5) consecutive business days as a result of a failure to provide any utilities
to the Premises which Landlord is required to provide under this Lease, to the
extent within Landlord’s sole control (an “Abatement Event”), then Tenant shall
give Landlord written Notice of such Abatement Event, and if such Abatement
Event continues for an additional five (5) consecutive business days after
Landlord’s receipt of any such Notice (“Eligibility Period”) and Landlord does
not diligently commence and pursue to completion the remedy of such Abatement
Event, then, except to the extent covered by business interruption or similar
insurance carried or required to be carried by Tenant hereunder, Basic Rent
shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof, in the proportion
that the rentable area of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable area of the Premises.
If, however, Tenant reoccupies any portion of the Premises during such period,
the Basic Rent allocable to such reoccupied portion, based on the proportion
that the rentable area of such reoccupied portion of the Premises bears to the
total rentable area of the Premises, shall be payable by Tenant from the date
Tenant reoccupies such portion of the Premises. Such right to abate Basic Rent
shall be Tenant’s sole and exclusive remedy at law or in equity for an Abatement
Event. Except as expressly provided in this Section 19.8, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.






24





--------------------------------------------------------------------------------





ARTICLE 20    
INDEMNIFICATION AND EXCULPATION OF LANDLORD    
Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties (as defined in Section 22.1.2 below) from and against any and all
claims, demands, penalties, fines, liabilities, actions (including, without
limitation, informal proceedings), settlements, judgments, damages, losses,
costs and expenses (including attorneys’ fees and costs) of whatever kind or
nature, known or unknown, contingent or otherwise, incurred or suffered by or
asserted against such Landlord Indemnified Party (collectively, “Claims”)
arising from or in connection with, directly or indirectly, (a) any cause
whatsoever in the Premises (including, but not limited to, Claims resulting in
whole or in part from the ordinary negligence of the Landlord Indemnified
Party), except to the extent directly caused by the gross negligence or
intentional misconduct of such Landlord Indemnified Party, (b) the presence at
or use or occupancy of the Premises or Project by a Tenant Party, (c) any act,
neglect, fault or omission on the part of any Tenant Party, or (d) a breach or
default by Tenant in the performance of any of its obligations hereunder.
Payment shall not be a condition precedent to enforcement of the foregoing
indemnity. In case any action or proceeding shall be brought against any
Landlord Indemnified Party by reason of any such Claim, Landlord shall provide
written notice of such Claim to Tenant and Tenant shall have the right to assume
the defense of any Claim with respect to which Landlord is entitled to
indemnification hereunder. If Tenant assumes such defense, (i) such defense
shall be conducted by counsel selected by Tenant and reasonably approved by
Landlord; (ii) Tenant shall have the right to control said defense and shall not
be required to pay the fees or disbursements of any counsel engaged by Landlord;
and (iii) Tenant shall have the right, without the consent of Landlord, to
settle such Claim, but only provided that such settlement involves only the
payment of money, does not include an admission of fault or guilt and is subject
to a confidential settlement agreement, and Tenant pays all amounts due in
connection with or by reason of such settlement. Landlord shall have the right
to participate in the defense of such Claim at the expense of Landlord, but
Tenant shall have the sole right to control such defense. In no event shall (A)
Landlord settle any Claim without the consent of Tenant so long as the Tenant is
conducting the defense thereof in accordance with this Lease, or (B) if a Claim
is covered by Tenant’s insurance, Landlord shall not knowingly take or omit to
take any action that would cause the insurer not to defend such Claim or to
disclaim liability in respect thereof. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property
(including, without limitation, any damage to personal property or scientific
research, including loss of records kept by Tenant within the Premises (in each
case, regardless of whether such damage is foreseeable)) or injury to Tenant or
any other Tenant Parties in, upon or about the Premises, the Building, the
Parking Area or the Project from any cause whatsoever and hereby waives all
Claims (including consequential damages and claims for injury to Tenant’s
business or loss of income arising out of any loss of use of the Premises, the
Building, the Parking Area or the Project or any equipment or facilities
therein, or relating to any such damage or destruction of personal property as
described in this Section) in respect thereof against each Landlord Indemnified
Party, except that which is solely caused by, or solely the result of: (i) any
Landlord Default (defined below), (ii) the grossly negligent acts of such
Landlord Indemnified Party, or (iii) the willful misconduct of such Landlord
Indemnified Party. Except to the extent arising from the gross negligence or
willful misconduct of Landlord, Landlord shall not be liable for any damages
arising from any act, omission or neglect of any other tenant in the Building or
the Project, or of any other third party. Without limitation on other
obligations of Tenant that survive the expiration of the Term, the clauses of
this Article 20 shall survive the expiration or earlier termination of this
Lease until all Claims against the Landlord Indemnified Parties involving any of
the indemnified matters are fully, finally, and absolutely barred by the
applicable statutes of limitations.
ARTICLE 21    
DAMAGE TO TENANT’S PROPERTY    
Notwithstanding the provisions of Article 20 or anything to the contrary in this
Lease, no Landlord Indemnified Party shall be liable for loss or damage to any
property by theft or any other cause whatsoever, any injury or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical or electronic emanations or disturbance, water, rain or
leaks from any part of the Building or from the pipes, or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the gross negligence or willful misconduct of such Landlord
Indemnified Party. In no event shall any Landlord Indemnified Party be liable
for any loss, the risk of which is covered by Tenant’s insurance or is required
to be so covered by this Lease; nor shall any Landlord Indemnified Party be
liable for any such damage caused by other persons in the Building or caused by
operations in construction of any private, public, or quasi-public work; nor
shall any Landlord Indemnified Party be


25





--------------------------------------------------------------------------------





liable for any latent defect in the Premises or in the Building. Tenant shall
immediately give Notice to Landlord in case of the occurrence of any fire or
accidents in or about the Premises, the Building or any other portion of the
Project of which Tenant has actual knowledge, or the discovery of any defects
therein (including, without limitation, any latent defect in the Premises) or in
any fixtures or equipment that are the property of Landlord or Tenant.
Without limiting the foregoing, Tenant acknowledges that safety and access
control devices, services and programs provided by Landlord, if any, while
intended to deter crime and ensure safety, may not in given instances prevent
theft or other criminal acts, or ensure safety of persons or property. Landlord
shall not be liable for injuries or losses caused by criminal acts of third
parties, and the risk that any safety or access control device, service or
program may not be effective, or may malfunction, or be circumvented by a
criminal, is assumed by Tenant with respect to Tenant’s property and interests,
and Tenant shall obtain insurance coverage to the extent Tenant desires
protection against such criminal acts and other losses, as further described in
Article 22. Tenant agrees to cooperate in any reasonable safety or security
program developed by Landlord or required by Law.
ARTICLE 22    
INSURANCE    
22.1    Tenant’s Insurance. Tenant shall, during the Term hereof (and during any
period that Tenant may enter, occupy and/or use the Premises prior to the
Commencement Date and any holdover period), at its sole cost and expense, keep
in full force and effect the following insurance:
22.1.1.    Property insurance insuring against any perils included within the
classification “All Risk,” including, without limitation, fire, windstorm,
cyclone, tornado, hail, explosion, riot, riot attending a strike, civil
commotion, aircraft, vehicle, smoke damage, vandalism, malicious mischief and
sprinkler leakage, excluding damage from earth movement, nuclear hazards, war,
flood and earthquakes. Such insurance shall insure all property owned by Tenant
or any other Tenant Party, for which Tenant or any other Tenant Party is legally
liable or that was installed at the expense of Tenant or any other Tenant Party,
and which is located in the Building, including, without limitation, furniture,
furnishings, installations, fixtures and equipment, any other personal property,
and in addition, all improvements and betterments to the Premises, including all
Leasehold Improvements, in an amount not less than one hundred percent (100%) of
the full replacement cost thereof. For the purposes of this Section 22.1.1, the
Premises shall consist of the floor area shown in the Outline of Premises,
consisting of the cubic space spanning from the floor slab to the bottom surface
of the floor slab of the floor immediately above the Premises (“Upper Slab”),
without any offsets or deductions that are included for the Permitted Use of
Tenant. Such cubic space shall include the plenum space which is bounded by the
lower surface of the Upper Slab and the suspended ceiling of the Premises. In
the event that there shall be a dispute as to the amount that comprises full
replacement cost, the decision of Landlord or any mortgagees of Landlord shall
be conclusive. Such policy shall name Landlord, any mortgagees of Landlord and
any other additional parties designated by Landlord as loss payees, as their
respective interests may appear.
22.1.2.    Commercial General Liability Insurance insuring Tenant on the current
ISO CG 00 01 occurrence form or any equivalent reasonably acceptable to Landlord
against any liability arising out of the lease, use, occupancy or maintenance of
the Premises, the Building or the Project, or any portion of the foregoing. Such
insurance shall be in the following minimum limits: $2,000,000 per occurrence
and $2,000,000 in the aggregate and shall be endorsed to have the aggregate
apply on a per location/per project basis and shall cover injury (including
mental anguish) to or death of one or more persons and damage to tangible
property (including loss of use) including blanket contractual liability, broad
form property damage (including coverage for explosion, collapse and underground
hazards), $1,000,000 personal & advertising injury, and $2,000,000 Products
Completed Operations. The policy shall not include any exclusions or limitations
other than those incorporated in the standard form. The policy shall insure the
hazards of the Premises and Tenant’s operations thereon, Tenant’s independent
contractors and Tenant’s contractual liability (including, without limitation,
the indemnity contained in Article 20 hereof) and shall: (i) name Landlord
(Wateridge Property Owner, LP); SB LWR Investors, LLC; the Property Manager; any
additional entity Landlord may designate from time to time; and their respective
partners, parents, affiliates, divisions and subsidiaries, and each of their
respective directors, officers, principals, partners, shareholders, members,
managing members, agents, employees, successors and assigns (together with
Landlord, collectively, “Landlord Indemnified Parties”) as additional insureds;
and (ii) include coverage for cross liability claims between Named Insureds
(i.e., “Named Insured vs. Named Insured” Cross Liability Coverage Endorsement if
required for coverage and no exclusion for cross liability claims between Named
Insureds). Such


26





--------------------------------------------------------------------------------





insurance shall indicate that defense costs shall be outside of the policy
limits, and shall not contain any exclusions or restrictions applicable to
operations of the type contemplated by this Lease. In addition to any insurance
required of Tenant, Tenant shall secure, pay for and maintain or cause Tenant’s
contractors and sub-contractors to secure, pay for and maintain insurance during
any construction or work to the Premises performed by or on behalf of Tenant at
a minimum equal to the limits of liability required by Tenant. Tenant’s products
and completed operations insurance shall be maintained for a minimum period
equal to the greater of (i) the period under which a claim can be asserted under
any applicable statutes of limitations and/or repose or (ii) three (3) years
after Substantial Completion of the Tenant Improvements. Tenant’s contractual
liability insurance shall include coverage sufficient to meet the indemnity
obligations included herein.
22.1.3.    Worker’s Compensation Insurance in compliance with statutory
requirements of the state(s) in which the employee resides, is hired and in
which this Lease takes place, which insurance shall apply to all persons
employed by Tenant, and Employer’s Liability insurance in amounts not less than
$1,000,000 per accident, $1,000,000 per disease, and $1,000,000 disease-policy
limit.
22.1.4.    Business interruption insurance and extra expense coverage on ISO
coverage form CP 00 30 or equivalent reasonably acceptable to Landlord, which
shall cover Tenant’s monetary obligations under this Lease and any direct or
indirect loss of earnings attributable to perils insured against in Section
22.1.1 above for a period of at least twelve (12) months. If Tenant fails to
obtain business interruption insurance, it is understood and agreed upon that
Tenant is fully responsible for its own business interruption exposure whether
insured or not.
22.1.5.    Comprehensive Automobile Liability Insurance including coverage for
all owned, leased, hired and non-owned vehicles with a minimum combined single
limit of $1,000,000 per occurrence for bodily injury and property damage
liability.
22.1.6.    Umbrella/Excess Liability Insurance policy with a per occurrence and
annual aggregate limit of $5,000,000 per location/project. The limits of
liability required in Section 22.1.2 above for Commercial General Liability can
be provided in a combination of a Commercial General Liability policy and an
Umbrella Liability policy. Coverage shall be in excess of Commercial General
Liability, Auto Liability and Employers’ Liability insurance with such coverage
being on a follow form basis, concurrent to and not more restrictive than
underlying insurance. Tenant shall, by specific endorsement to its
Umbrella/Excess Liability policy, cause the coverage afforded to the Landlord
Indemnified Parties thereunder to be first tier umbrella/excess coverage above
the primary coverage afforded to the Landlord Indemnified Parties as set forth
in this Lease and not concurrent with or excess to any other valid and
collectible insurance available to the Landlord Indemnified Parties
whether provided on a primary or excess basis. It is the specific intent of the
parties that Tenant procure the excess carriers’ agreement to waive
and/or forego any viable “horizontal exhaustion” rights it might have in regard
to any insurance any Landlord Indemnified Party might carry for its own benefit
or on behalf of any other Landlord Indemnified Party.
22.1.7.    If Tenant sells or dispenses alcoholic beverages as part of its
business, Liquor Liability Insurance with limits of not less than $5,000,000 per
occurrence; provided the foregoing shall not be required with respect to
consumption of alcoholic beverages in the Premises by Tenant, its employees, or
invitees.
22.1.8.    Medical malpractice insurance at limits of not less than $1,000,000
each claim during such periods, if any, that Tenant engages in the practice of
medicine at the Premises.
22.1.9.    Pollution Legal Liability insurance if Tenant stores, handles,
generates or treats Hazardous Materials, as reasonably determined by Landlord,
on or about the Premises. Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the Commencement Date (or such earlier date
that Tenant


27





--------------------------------------------------------------------------------





has access to the Premises), and coverage is continuously maintained during all
periods in which Tenant occupies the Premises. Coverage shall be maintained with
limits of not less than $1,000,000 per incident with a $2,000,000 policy
aggregate.
22.1.10.    Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.
22.1.11.    Tenant may place all or any of the foregoing insurance coverages
under blanket insurance policies carried by Tenant provided that no other loss
which may also be insured by such blanket insurance shall affect the insurance
coverages required hereby and so long as such policy complies with the amount of
coverage required hereunder and otherwise provides the same protection as would
a separate policy insuring only Tenant’s insurance obligations in compliance
with the provisions of Section 22.1 hereof. In addition, Tenant shall deliver to
Landlord a certificate specifically stating that such coverages apply to
Landlord, the Premises, the Building and the Project.
22.1.12.    If Tenant shall hire or bring a vendor or contractor onto the
Premises to perform any alterations, work or improvements, Tenant agrees to have
a written agreement with such vendor or contractor whereby such vendor or
contractor will be required to carry the same insurance coverages for Commercial
General Liability, Auto and Worker’s Compensation, Employer’s Liability and
Pollution Legal Liability insurance as required of Tenant herein.  Tenant shall
also require that such vendor’s or contractor’s insurance meet the same
additional terms as required of Tenant herein with regards to adding the
Landlord Indemnified Parties and all mortgagees as additional insureds,
maintaining primary and non-contributory coverage, waiving all rights of
recovery and subrogation, and making certificates of insurance available as
evidence of all policies during the term of their work and in advance of all
applicable renewals. Tenant shall not allow any vendors or contractors to begin
work prior to obtaining certificates evidencing all insurance requirements
contained herein.
22.2    Standard of Insurance. All policies shall be written in a form
satisfactory to Landlord, and the Commercial General Liability, Comprehensive
Automobile Liability, Umbrella/Excess Liability, Liquor Liability (if
applicable) and Pollution Legal Liability policies required under Section 22.1
shall name all Landlord Indemnified Parties as additional insureds on a primary
and non-contributory basis. In addition, if Tenant places any such required
coverages under a blanket insurance policy as set forth in Section 22.1.11, the
blanket policy shall name all Landlord Indemnified Parties as additional
insureds on a primary and non-contributory basis. All insurance policies
required under Section 22.1 shall be issued by companies authorized to do
business in the State of California with an A.M. Best’s Rating of at least
A-/VIII. No deductibles or Self-Insured Retention (“SIR”) of Tenant shall exceed
$25,000 without Landlord’s prior written approval. All deductibles and SIR are
the responsibility of Tenant and must be shown on the certificate of insurance.
On or before the date which is ten (10) days after the execution of this Lease,
and prior to or on the renewal of such policies thereafter, Tenant shall deliver
to Landlord copies of policies or certificates evidencing the existence of the
amounts and forms of coverage satisfactory to Landlord. No such policy shall be
cancelable or reducible in coverage except after thirty (30) days prior Notice
to Landlord. Any insurance limits required by this Lease are minimum limits only
and not intended to restrict the liability imposed on any Tenant for liability
under this Lease. Tenant shall, within thirty (30) days prior to the expiration
of such policies, furnish Landlord with renewals or “binders” thereof, or
Landlord may order such insurance and charge the cost thereof to Tenant as
Additional Rent. If Landlord obtains any insurance that is the responsibility of
Tenant under this Article 22, Landlord shall deliver to Tenant a written
statement setting forth the cost of any such insurance and showing in reasonable
detail the manner in which it has been computed and Tenant shall remit said
amount to Landlord within ten (10) business days.
22.3    Landlord Insurance.
22.3.1.    During the Term of this Lease, Landlord shall insure the Building and
the Parking Areas (to the extent Landlord is the owner thereof) (excluding any
property which Tenant is obligated to insure under Sections 22.1 and 22.2
hereof) against damage with All-Risk insurance (which may, but shall not be
required to, insure against earthquake damage) and public liability insurance,
all in such amounts and with such deductibles as Landlord considers appropriate.
Landlord may, but shall not be obligated to, obtain and carry any other form or
forms of insurance as Landlord or Landlord’s mortgagees may determine advisable.
Notwithstanding any contribution by Tenant to the cost


28





--------------------------------------------------------------------------------





of insurance premiums, as provided herein, Tenant acknowledges that it has no
right to receive any proceeds from any insurance policies carried by Landlord.
22.3.2.    If any of Landlord’s insurance policies shall be canceled or
cancellation shall be threatened or the coverage thereunder reduced or
threatened to be reduced in any way because of Tenant’s specific use of the
Premises or any part thereof by Tenant or any assignee or subtenant of Tenant or
by anyone Tenant permits on the Premises and, if Tenant fails to remedy the
condition giving rise to such cancellation, threatened cancellation, reduction
of coverage, threatened reduction of coverage, increase in premiums, or
threatened increase in premiums, within forty-eight (48) hours after Notice
thereof, Landlord may, at its option, but without any obligation so to do, enter
upon the Premises and attempt to remedy such condition, and Tenant shall
promptly pay the cost thereof to Landlord as Additional Rent.
22.4    Subrogation Waivers.
22.4.1.    Subrogation Waiver – Policies Other than Property Insurance. Tenant
hereby waives all rights against the Landlord Indemnified Parties, Landlord’s
contractors (and their subcontractors of every tier), and their respective
employees and agents, for any claims that arise from Tenant’s work or activities
and for recovery of damages under Tenant’s insurance policies required under
Section 22.1 or any other insurance policy carried by Tenant related to the
Premises or this Lease (excluding Tenant’s property insurance, which is
addressed hereunder in Section 22.4.2). Tenant shall obtain an endorsement
effecting the foregoing waiver with respect to its workers compensation and
employers liability insurance. If any other policy implicated by the waiver in
this Section 22.4.1 does not allow Tenant to waive rights of recovery against
others prior to a loss, Tenant shall obtain an endorsement effecting the
applicable waiver.
22.4.2.    Subrogation Waiver – Property Insurance. Landlord and Tenant waive
all rights against each other for damages caused by fire or other causes of loss
occurring on and after the date on which this Lease is executed to the extent
such damages are covered (or are required to be covered) by any property
insurance required under this Article 22 (including business income and loss of
rent insurance) or otherwise carried by such party in relation to the Premises,
the Building or the Project, regardless of whether such insurance is
specifically required under this Lease. Tenant’s waiver in this Section 22.4.2
also extends to the Landlord Indemnified Parties. Each party shall obtain an
endorsement pursuant to which its insurers waive their subrogation rights
against the parties specified in this Section 22.4.2. If a property insurance
policy implicated by the waiver in this Section 22.4.2 does not allow the
insured to waive rights of recovery against others prior to a loss, the insured
shall cause the policy to be endorsed to provide for such waiver. The waivers in
this Section 22.4.2 will be effective as to a person or entity even though that
person or entity would otherwise have a duty of indemnification, did not pay the
insurance premium directly or indirectly, or did not have an insurable interest
in the property damaged. To the extent that either party self-insures for its
insurance obligations under this Lease (e.g., maintains a deductible amount),
such party shall be treated as an independent insurer with full waiver of
subrogation.
ARTICLE 23    
DAMAGE OR DESTRUCTION    
23.1    Damages. If the Building and/or the Premises are damaged by fire or
other perils covered by Landlord’s insurance, Landlord shall:
23.1.1.    In the event of one hundred percent (100%) destruction of the
Premises (“Total Destruction”), at Landlord’s option, as soon as reasonably
possible thereafter, commence repair, reconstruction and restoration of the
Building and/or the Premises and prosecute the same diligently to completion, in
which event this Lease shall remain in full force and effect; provided, however,
that (a) Landlord may elect by Notice to Tenant given within ninety (90) days
after such destruction not to repair, reconstruct or restore the Building and/or
the Premises, in which case, this Lease shall terminate as of the date of such
Total Destruction, and (b) if such repair, reconstruction and restoration cannot
reasonably be expected to be completed within two hundred seventy (270) days
after such Total Destruction Tenant shall have the right to terminate this Lease
upon written notice to Landlord delivered within thirty (30) days after such
destruction.


29





--------------------------------------------------------------------------------





23.1.2.    In the event of a partial destruction of the Building and/or the
Premises and if the damage thereto is such that the Building and/or the Premises
is capable of being repaired, reconstructed or restored within a period of
ninety (90) days from the date of Landlord’s discovery of such damage, and if
Landlord will receive insurance proceeds sufficient to cover the total cost of
such repairs, reconstruction or restoration, Landlord shall commence and proceed
diligently with the work of repairs, reconstruction and restoration of the
Building and/or the Premises or both, as the case may be, and this Lease shall
continue in full force and effect. If such work of repair, reconstruction and
restoration shall require a period longer than ninety (90) days or exceeds
twenty-five percent (25%) of the full replacement cost of the Building and/or
the Premises, or both, as the case may be, or if insurance proceeds will not be
sufficient to cover the cost of such repairs, reconstruction and restoration,
then Landlord either may elect to so repair, reconstruct or restore and this
Lease shall continue in full force and effect or may elect not to repair,
reconstruct or restore and this Lease shall then terminate as of the date of
such partial destruction. Under any of the conditions of this Section 23.1.2,
Landlord shall give Notice to Tenant of its intention regarding repairs within
said ninety (90) day period. If damage is due to any cause other than fire or
other peril covered by extended coverage insurance, Landlord may elect to
terminate this Lease.
23.1.3.    In any case where Landlord elects to repair, restore or reconstruct
the Premises following the occurrence of any damage to which this Article 23
applies, then Tenant shall assign to Landlord the proceeds of its property
insurance attributable to the Leasehold Improvements. If the cost of restoring
the Leasehold Improvements exceeds the amount of the proceeds of Tenant’s
property insurance that are received by Landlord, Tenant shall promptly pay the
amount of such deficiency to Landlord upon demand.
23.2    Termination of Lease. Upon any termination of this Lease under any of
the provisions of this Article 23, the parties shall be released without further
obligation to the other from the date possession of the Premises is surrendered
to Landlord except for items which have therefore accrued and/or are then unpaid
or items which expressly survive the expiration or sooner termination of this
Lease.
23.3    Rent Abatement. In the event of any casualty, the Rent payable under
this Lease shall be abated proportionately with the degree to which Tenant’s
Permitted Use of the Premises is impaired either during the period of such
repair, reconstruction or restoration or until termination of the Lease pursuant
to this Article 23, but only to the extent that Landlord is compensated for such
loss by the insurance carried or required to be carried pursuant to Section
22.1.4 above. Notwithstanding the foregoing, there shall be no abatement of Rent
if such damage is caused primarily by the negligence or intentional wrongdoing
of Tenant or any Tenant Party. Tenant shall not be entitled to any compensation
or damages for loss in the use of the whole or any part of the Premises and/or
any inconvenience or annoyance occasioned by such damage, repair, reconstruction
or restoration. If Landlord is obligated to or elects to repair or restore as
herein provided, Landlord shall be obligated to repair or restore only those
portions of the Building and the Premises which were originally provided at
Landlord’s expense, and the repair and restoration of items not provided at
Landlord’s expense shall be the obligation of Tenant.
23.4    Damage Near End of Term. Notwithstanding anything to the contrary
contained in this Article 23, if material damage to the Premises occurs during
the last twelve (12) months of the Term, either party may elect, no earlier than
sixty (60) days after the date of the damage and not later than ninety (90) days
after the date of such damage, to terminate this Lease by written notice to the
other effective as of the date specified in the notice, which date shall not be
less than ten (10) business days nor more than sixty (60) days after the date
such notice is given.
23.5    Waiver of Statute. In the event of damage to the Premises and/or the
Building, Tenant shall not be released from any of its obligations under this
Lease except to the extent and upon the conditions expressly stated in this
Article 23. Tenant hereby waives the provisions of California Civil Code Section
1932, Subsection 2, and Section 1933, Subsection 4, and any other statute or
court decision relating to the abatement or termination of a lease upon
destruction of the Premises and the provisions of this Article 23 shall govern
in case of such destruction.
ARTICLE 24    
EMINENT DOMAIN    
24.1    Permanent Taking. If all of the Premises, or such part thereof as shall
substantially interfere with Tenant’s Permitted Use and occupancy thereof, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such


30





--------------------------------------------------------------------------------





taking (a “Taking”), either party shall have the right to terminate this Lease
by Notice to the other effective as of the date possession is required to be
surrendered to said authority. Tenant shall not assert any claim against
Landlord or the taking authority for any compensation because of such Taking,
and Landlord shall be entitled to receive the entire amount of any award without
deduction for any estate or interest of Tenant. If the amount of property or the
type of estate taken shall not substantially interfere with the conduct of
Tenant’s business, Landlord shall be entitled to the entire amount of the award
without deduction for any estate or interest of Tenant, Landlord shall restore
the Premises to substantially their same condition prior to such partial Taking,
and Basic Rent shall be reduced, effective as of the date the condemning
authority takes possession, in the same proportion which the Rentable Square
Feet of the portion of the Premises so taken bears to the Rentable Square Feet
of the entire Premises before the Taking. Nothing contained in this Section 24.1
shall be deemed to give Landlord any interest in any award made to Tenant for
the taking of personal property and fixtures belonging to Tenant or for
relocation costs and expenses.
24.2    Temporary Taking. Notwithstanding anything to the contrary in Section
24.1 above, in the event of Taking of the Premises or any part thereof for
temporary use, (a) this Lease shall be and remain unaffected thereby and Rent
shall not abate, and (b) Tenant shall be entitled to receive for itself such
portion or portions of any award made for such use with respect to the period of
the Taking which is within the Term, provided that if such Taking shall remain
in force at the expiration or earlier termination of this Lease, Tenant shall
then pay to Landlord a sum equal to the reasonable cost of performing Tenant’s
obligations under Section 15.2 above and Article 31 below with respect to
surrender of the Premises and, upon such payment, shall be excused from such
obligations. For purpose of this Article 24, a “temporary” Taking shall be
defined as a Taking for a period of two hundred seventy (270) days or less and a
“permanent” Taking shall be defined as a Taking for a period of more than two
hundred seventy (270) days.
24.3    Waiver of Statute. Tenant (for itself and all others claiming through
Tenant) hereby irrevocably waives and releases its rights under Section 1265.130
of the California Code of Civil Procedure.
ARTICLE 25    
DEFAULTS AND REMEDIES    
25.1    Tenant Default. The occurrence of any one or more of the following
events, upon the expiration of any applicable time period, shall constitute a
default hereunder by Tenant (“Tenant Default”):
25.1.1.    Abandonment of the Premises by Tenant. Notwithstanding the provisions
of California Civil Code Section 1951.3, “Abandonment” is defined to include,
but not limited to, any absence by Tenant from the Premises for thirty (30) days
or longer while in default pursuant to this Section 25.1;
25.1.2.    The failure by Tenant to make any payment of Rent or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of three (3) business days after Landlord’s
delivery of Notice thereof;
25.1.3.    The failure by Tenant to obtain and keep in force at all times any
insurance Tenant is required to obtain and keep in force under Article 22 where
such failure is not cured within three (3) business days after Landlord’s
delivery of Notice of such failure;
25.1.4.    Hypothecation, assignment or other transfer of this Lease or
subletting of the Premises, or attempts of such actions in violation of Article
27 of this Lease;
25.1.5.    The failure by Tenant to deliver any certificate, instrument or
statement that is required to be delivered by Tenant under Article 28, Article
29 or Section 36.16 within the time frames required in Article 28, Article 29 or
Section 36.16, as applicable, which Tenant fails to cure within five (5)
business days after Landlord’s delivery of Notice thereof;
25.1.6.    The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Sections 25.1.1 – 25.1.5 above or Section
25.1.7 below, where such failure shall continue for a period of thirty (30) days
after Landlord’s delivery of Notice thereof; provided that if the nature of any
such failure is such that more than thirty (30) days are reasonably required for
its cure, then no Tenant Default shall be deemed to occur if (and for so long
as) Tenant commences the cure of such failure within said thirty (30) day period
and thereafter diligently prosecutes such cure to completion within ninety (90)
days after Landlord’s delivery of Notice thereof; or
25.1.7.    The (a) making by Tenant of any general assignment for the benefit of
creditors; (b) filing


31





--------------------------------------------------------------------------------





by or against Tenant of a petition to have Tenant adjudged a bankrupt or a
petition for reorganization or arrangement under any Law relating to bankruptcy;
(c) appointment of a trustee or receiver to take possession of substantially all
of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease; (d) attachment, execution or other judicial seizure of substantially all
of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease; or (e) Tenant’s convening of a meeting of its creditors or any class
thereof for the purpose of effecting a moratorium upon or composition of its
debts, or any class thereof; provided that no Tenant Default will be deemed to
occur under this Section 25.1.7 if (i) any petition described in clause (a)
above that filed against (rather than by) Tenant, is dismissed within thirty
(30) days) after filing, (ii) in the event any trustee or receiver shall take
possession of substantially all of Tenant’s assets located at the Premises or
Tenant’s interest in this Lease, possession of the same is restored to Tenant
within thirty (30) days or (iii) any attachment, execution or other judicial
seizure described in clause (d) above is discharged within thirty (30) days.
Any Notice from Landlord required hereby shall be in lieu of, and not in
addition to, any Notice required under California Code of Civil Procedure
Section 1161 regarding unlawful detainer actions or any similar successor
statute. Accordingly, Tenant (for itself and all others claiming through Tenant)
hereby expressly and irrevocably waives the notice requirements of California
Code of Civil Procedure Section 1162 that would otherwise govern notices
required under Section 1161, and agrees that any notice provided pursuant to
this Section 25.1 shall replace and satisfy any such requirements of Section
1162.
25.2    Landlord Remedies. In the event of any such Tenant Default, in addition
to any other remedies available to Landlord at law or in equity, including,
without limitation, the remedies available under California Civil Code Section
1951.2 and any successor statute, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease then Landlord may recover from
Tenant:
25.2.1.    The worth at the time of award of any unpaid Rent which had been
earned at the time of such termination; plus
25.2.2.    the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could have been reasonably
avoided; plus
25.2.3.    the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could be reasonably avoided; plus
25.2.4.    any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including but not limited to the cost of recovering possession
of the Premises, expenses of reletting, including necessary repair, renovation
and alteration of the Premises, reasonable attorneys’ fees and any other
reasonable costs; and
25.2.5.    at Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable Law.
As used in Sections 25.2.1 and 25.2.2 above, the “worth at the time of award” is
computed by allowing interest at the Default Rate. As used in Section 25.2.3
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco (“Discount
Rate”) at the time of award plus one percent (1%). If the format or components
of the Discount Rate are materially changed, or if the Discount Rate ceases to
exist, Landlord shall substitute a discount rate which is maintained by the
Federal Reserve Bank of San Francisco or similar financial institution and which
is most nearly equivalent to the Discount Rate.
25.3    Additional Remedies. If any such Tenant Default occurs, Landlord may
utilize the remedy described in California Civil Code Section 1951.4 (which
provides landlord may continue the lease in effect after a tenant’s breach and
abandonment and recover Rent as it becomes due, if tenant has the right to
sublet or assign subject to reasonable limitations). Accordingly, in the event
of any Tenant Default and abandonment of the Premises by Tenant, if Landlord


32





--------------------------------------------------------------------------------





does not elect to terminate this Lease on account of such Tenant Default, then
Landlord may from time-to-time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
Rent as it becomes due. In the event of the Abandonment of the Premises by
Tenant or in the event that Landlord utilizes the remedy described in this
Section 25.3 above or shall take possession of the Premises pursuant to legal
proceeding or pursuant to any notice provided by Law, then if Landlord does not
elect to terminate this Lease as provided above, Landlord may from time to time,
without terminating this Lease, either recover all Rent as it becomes due or
relet the Premises or any part thereof for the Term of this Lease on terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises.
If Landlord shall elect to so relet, such reletting shall not relieve Tenant of
any obligation hereunder, except that the rents received by Landlord from such
reletting shall be applied as follows: (a) first, to the payment of any
indebtedness other than Rent due hereunder from Tenant to Landlord; (b) second,
to the payment of any cost of such reletting; (c) third, to the payment of the
cost of any alterations and repairs to the Premises; (d) fourth, to the payment
of Rent due and unpaid hereunder and (e) the residue, if any, shall be held by
Landlord and applied to payment of future Rent as the same may become due and
payable hereunder. Should that portion of such rents received from such
reletting during any month, which is applied to the payment of Rent hereunder,
be less than the Rent payable during that month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord immediately upon demand therefor by
Landlord. Such deficiency shall be calculated and paid monthly. Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses, including
attorneys’ fees, incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rents received from such reletting.
During the continuance of a Tenant Default, Landlord shall have the right to
market the Premises to potential new tenants and may show the Premises to such
potential new tenants during normal business hours.
25.4    Notice of Default. Tenant hereby acknowledges that default by Tenant
hereunder, and Landlord’s election to prepare and serve a Notice of any such
default hereunder (a “Notice of Default”), will cause Landlord to incur costs
not contemplated by this Lease, and costs in addition to any costs which may be
reimbursed to Landlord by any provision which may be contained herein relative
to the payment of interest or late charges on amounts due hereunder.
Accordingly, Landlord shall be entitled to reasonable attorneys’ fees and all
other costs and expenses incurred in the preparation and service of a Notice of
Default and consultations in connection therewith, with respect to which
Landlord and Tenant agree that Seven Hundred Fifty Dollars ($750.00) is a
reasonable minimum sum per such occurrence, whether or not legal action is
subsequently commenced in connection with any such default. It is further hereby
specifically agreed by and between Landlord and Tenant that any and all such
fees and costs shall be deemed Additional Rent hereunder, and may, at the option
of Landlord, be included in any Notice of Default hereunder.
25.5    Landlord’s Right to Cure. If Tenant should fail to make any payment or
perform any of its other obligations hereunder, Landlord, without being under
any obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Premises for such purpose): (a) immediately and without notice in the case:
(i) of emergency, (ii) of a default by Tenant of its obligations under Section
8.3, Section 15.2 and/or Article 31, (iii) where such default unreasonably
interferes with any other tenant in the Building or Project, (iv) a failure to
satisfy or otherwise discharge any lien, or (v) where such default will result
in the violation of Law or the cancellation of any insurance policy maintained
by Landlord and (b) in any other case if such default continues beyond the
applicable notice and cure period specified in Section 25.1 above, and thereupon
Tenant shall be obligated to, and hereby agrees to pay Landlord, upon demand,
all costs, expenses, and disbursements incurred by Landlord in taking such
remedial action, together with an amount equal to five percent (5%) thereof for
Landlord’s overhead and administrative expenses, and the sum of such costs,
together with interest thereon at the rate described in Section 5.3 from the
date of Landlord’s payment thereof, shall be deemed Additional Rent.
25.6    Waiver of Redemption. Tenant (for itself and all others claiming through
Tenant) hereby irrevocably waives and releases its rights to redemption and
reinstatement under any present or future case law or statutory provision
(including, without limitation, Sections 473, 1174 and 1179 of the California
Code of Civil Procedure and Section 3275 of the California Civil Code) in the
event that Tenant is dispossessed from the Premises for any reason.
25.7    Landlord’s Default. Landlord’s failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease (a “Landlord Default”) only if Landlord, or the Holder (defined below) of
any Security Instrument (defined below) covering the Premises, fails to perform
obligations required of


33





--------------------------------------------------------------------------------





Landlord within thirty (30) days after Notice by Tenant to Landlord (and to each
Holder pursuant to Section 36.5 below), specifying wherein Landlord has failed
to perform such obligations in reasonable detail; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for performance, then no Landlord Default shall occur if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion (or if any Holder of any Security
Instrument commences and prosecutes the cure pursuant to Section 36.5 below). In
no event shall Tenant be entitled to terminate this Lease by reason of any
Landlord Default, and Tenant’s remedies shall be limited to an action for
monetary damages at law. Without limiting the foregoing, in recognition that
Landlord must receive timely payments of Rent and operate the Building and
Project, Tenant shall have no right of self-help to perform repairs or any other
obligation of Landlord and, except as expressly provided in Articles 23 and 24,
shall have no right to withhold, set-off, or abate Rent.
ARTICLE 26    
NO WAIVER    
All rights, options and remedies of Landlord contained in this Lease shall be
construed and held to be cumulative, and not one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by Law, whether or
not stated in this Lease. The waiver by Landlord of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained, nor shall any custom or practice which may grow up between the
parties in the administration of the terms hereof be deemed a waiver of or in
any way affect the right of Landlord to insist upon the performance by Tenant in
strict accordance with said terms. The subsequent acceptance of Rent hereunder
by Landlord shall not be deemed to be a waiver of any preceding breach by Tenant
of any term, covenant or condition of this Lease, other than the failure of
Tenant to pay the particular Rent so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such Rent. No
acceptance by Landlord of a lesser sum than the Basic Rent and Additional Rent
or other sum then due shall be deemed to be other than on account of the
earliest installment of such Rent or other amount due, nor shall any endorsement
or statement on any check or any letter accompanying any check be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
other amount or pursue any other remedy provided in this Lease. Without limiting
the foregoing, Tenant (for itself and all others claiming through Tenant)
acknowledges that this Article 26 imparts actual notice to Tenant, pursuant to
California Code of Civil Procedure Section 1161.1(c), that Landlord’s acceptance
of partial payment of Rent shall not constitute a waiver of any rights available
under this Lease or at law or equity, including, without limitation, the right
to recover possession of the Premises.
ARTICLE 27    
ASSIGNMENT AND SUBLETTING    
27.1    Transfer. Tenant shall not voluntarily or by operation of law: (a)
sublease all or any part of the Premises (“Sublease”), (b) assign this Lease
(“Assignment”), or (c) enter into any other agreement or arrangement: (i) that
permits a third party (other than Tenant’s employees and occasional guests) to
enter, occupy or use any portion of the Premises or remove any of Tenant’s
Personal Property therefrom or (ii) otherwise assigns, transfers, mortgages,
pledges, hypothecates, encumbers or permits a lien to attach to Tenant’s
interest under this Lease or in the Premises (each of the foregoing (a), (b) and
(c), a “Transfer”), without first obtaining Landlord’s prior written consent in
accordance with this Article 27. In addition, for purposes of this Lease a
“Transfer” (which shall be subject to the provisions of this Article 27) shall
also include: (A) a direct or indirect transfer, assignment, pledge, or
hypothecation of a Controlling (defined below) interest in Tenant and/or (B) the
dissolution of the entity that constitutes Tenant without its immediate
reconstitution. “Control” or “Controlling” means possession of the direct or
indirect power to direct or cause the direction of the management and policies
of a person or entity. No consent to an assignment, encumbrance or sublease
shall constitute a waiver of any provision of this Article 27 or consent to any
future assignment, encumbrance or transfer. Any Transfer without Landlord’s
prior written consent shall be voidable at Landlord’s election and shall
constitute a Tenant Default.
27.2    Transfer Procedure. If Tenant desires to make any Transfer requiring
Landlord’s consent, then at least thirty (30) days prior to the date when Tenant
desires the Transfer to be effective (“Transfer Date”) Tenant shall give
Landlord a Notice (“Transfer Notice”) setting forth: (a) the name, address and
business of the person or entity to


34





--------------------------------------------------------------------------------





which the Transfer is proposed (“Proposed Transferee”); (b) information
(including references) concerning the character, ownership and financial
condition of the Proposed Transferee; (c) the proposed Transfer Date (which
shall not be later than 90 days following the Transfer Notice); (d) any
ownership or commercial relationship between Tenant and the Proposed Transferee;
and (e) the consideration and all other material terms and conditions of the
proposed Transfer, all in such detail as Landlord shall reasonably require. If
Landlord reasonably requests additional detail (including, without limitation,
financial statements of the proposed Transferee or a current estoppel
certificate from Tenant), the Transfer Notice shall not be deemed to have been
received until Landlord receives such additional detail, and Landlord may
withhold consent to any proposed Transfer until such information is provided to
it.
27.3    Recapture. In the event Tenant requests to assign this Lease or sublease
fifty percent (50%) or more of the Rentable Square Feet of the Premises for all
or substantially all of the remainder of the then-existing Term, then, within
thirty (30) days of Landlord’s receipt of the Transfer Notice and all
information specified in Section 27.2 above, Landlord may, at its option, in its
sole and absolute discretion, by Notice to Tenant, elect to terminate this Lease
(a) in its entirety in the case of an assignment or (b) as to the portion of the
Premises to be sublet in the case of a sublease. If Landlord elects to terminate
this Lease as aforesaid, Tenant shall have the right to rescind its request for
consent to such assignment or sublease by delivering Notice to Landlord within
five (5) business days after delivery of Landlord’s recapture notice, in which
case, the consent request shall be void and this Lease shall remain in full
force and effect. If this Lease shall be terminated pursuant to this Section
27.3, the Term shall end on the Transfer Date as if that date had been
originally fixed in this Lease for the expiration of the Term.
27.4    Landlord’s Consent; Consent Standards; No Release.
27.4.1.    Unless Landlord elects to exercise any of its rights under Section
27.3 above, Landlord shall, by Notice to Tenant, elect to: (a) consent to such
proposed Transfer upon the terms and to the Proposed Transferee; or (b) refuse
to give its consent to the proposed Transfer. Landlord shall not unreasonably
withhold its consent to any Proposed Transfer; provided that, without limiting
other situations in which it may be reasonable for Landlord to withhold its
consent to any proposed Transfer, it shall be deemed reasonable for Landlord to
withhold its consent to any proposed Transfer if Landlord determines in its sole
discretion that: (i) the Proposed Transferee does not have sufficient financial
strength or stability to perform all obligations under this Lease, and to
perform them without any higher risk of default than Tenant; (ii) the intended
use of the Premises (or the applicable portion thereof) by the Proposed
Transferee is inconsistent or incompatible with other uses in the Building or in
the Project; (iii) the intended use of the Premises (or the applicable portion
thereof) by the Proposed Transferee will require alteration of the Premises;
(iv) the intended use of the Premises (or the applicable portion thereof) by the
Proposed Transferee will violate this Lease or any Laws governing the Premises
or the Building or Project; (v) the Proposed Transferee has the power of eminent
domain, is a Governmental Authority or an agency or subdivision of a foreign
government; (vi) either the Proposed Transferee, or any person which directly or
indirectly controls, is controlled by, or is under common control with the
Proposed Transferee: (A) occupies space in the Project or has negotiated with
Landlord or any of its affiliates within the preceding one hundred eighty (180)
days (or is currently negotiating with Landlord or any of its affiliates) to
lease space in the Building or Project or (B) does not intend to occupy the
Premises or the applicable portion thereof; (vii) at the time Tenant delivers
the Transfer Notice, there exists an uncured Tenant Default; (viii) the proposed
Transfer would cause Landlord to be in violation of another lease or agreement
to which Landlord is a party or would give an occupant of the Building or
Project a right to cancel or modify its lease; (ix) any ground lessor or
mortgagee whose consent to such Transfer is required fails to consent thereto;
(x) the use of the Premises (or the applicable portion thereof), the Building or
the Project by the Proposed Transferee would, in Landlord’s reasonable judgment,
significantly increase pedestrian traffic in and out of the Building and/or the
Project, generate increased loitering in Common Areas, increase security risk,
or require any alterations to the Building or the Project to comply with
applicable Laws; (xi) the Proposed Transferee would be a competitor to another
tenant in the Building; (xii) the Proposed Transferee has been required by any
prior landlord, lender or Governmental Authority to take material remedial
action in connection with Hazardous Materials contaminating a property, which
contamination resulted from Proposed Transferee’s action or omission or use of
the property in question; or (xiii) the Proposed Transferee is subject to a
material enforcement order issued by any Governmental Authority in connection
with the use, disposal or storage of Hazardous Materials.
27.4.2.    Tenant further agrees that Landlord may condition its consent to any
proposed Transfer upon satisfaction of any of the following conditions: (a)
delivery to Landlord of a true copy of a fully executed sublease, assignment of
lease or other instrument pursuant to which the applicable Transfer is made
(“Transfer Instrument”); (b)


35





--------------------------------------------------------------------------------





delivery to Landlord of original executed copies (by Tenant and the Transferee
(defined below)) of Landlord’s form of Consent to Sublease (in the case of a
Sublease) or Assignment and Assumption of Lease and Consent (in the case of an
Assignment) or other instrument under which Landlord grants consent to the
applicable Transfer (“Consent Instrument”) and (c) receipt by Landlord of all
sums and amounts to which Landlord is entitled under Section 27.5 below. Tenant
acknowledges and agrees that any Consent Instrument may, without limitation: (i)
in the case of a Sublease or Assignment, require the person or entity to which
the Transfer is made (“Transferee”) to be bound by all of the terms and
provisions of this Lease and to perform all of the obligations of Tenant
hereunder applicable to the Premises, or the portion thereof that is the subject
of the applicable Transfer; (ii) in the case of an Assignment, include waivers
by Tenant of all applicable suretyship defenses, including, but not limited to,
those contained in Sections 2787 to 2855, inclusive, of the California Civil
Code; and (iii) in the case of a Sublease: (A) provide that such Sublease is
subject and subordinate to this Lease to all Security Instruments encumbering
the Building or the Project, (B) require the Transferee to, upon demand by
Landlord following the occurrence of any Tenant Default, remit directly to
Landlord, all monies payable from such Transferee to Tenant in connection with
such Sublease and (C) provide that in the event of termination of this Lease for
any reason, including without limitation a voluntary surrender by Tenant, or in
the event of any reentry or repossession of the Premises by Landlord, Landlord
may, at its option, either: (x) terminate the sublease or (y) take over all of
the right, title and interest of Tenant, as sublessor, under such sublease, in
which case such sublessee shall attorn to Landlord, but that nevertheless
Landlord shall not: (1) be liable for any previous act or omission of Tenant
under such sublease, (2) be subject to any defense or offset previously accrued
in favor of the sublessee against Tenant, or (3) be bound by any previous
modification of any sublease made without Landlord’s written consent, or by any
previous prepayment by sublessee of more than one month’s rent.
27.4.3.    If Landlord grants its consent to any proposed Transfer described in
any Transfer Notice, Tenant may during the thirty (30) days thereafter
consummate such Transfer with the Proposed Transferee upon the terms and
conditions described in the applicable Transfer Notice; provided, however, that
any material change in such terms shall be subject to Landlord’s consent as
provided in this Article 27. No Assignment or Sublease or other Transfer
(whether with or without Landlord’s consent) shall relieve Tenant or any
assignee or sublessee from any obligation under this Lease whether or not
accrued as of the date of the Assignment or Sublease (and, to the extent such
Tenant is deemed a surety of an assignee, Tenant hereby waives all applicable
suretyship defenses, including, but not limited to, those contained in Sections
2787 to 2855, inclusive, of the California Civil Code.
27.5    Landlord’s Costs; Transfer Premiums.
27.5.1.    If Tenant requests Landlord’s consent to a proposed Transfer under
the provisions of this Article 27, Tenant shall, upon demand, reimburse all of
Landlord’s reasonable expenses, costs and attorneys’ fees incurred in connection
with processing such request for consent, whether or not Landlord grants consent
to such proposed Transfer; provided that such costs and expenses shall not
exceed $3,000 per request.
27.5.2.    If Landlord consents to a Transfer, Tenant shall pay to Landlord
fifty percent (50%) of any rent or other consideration attributable to occupancy
realized by Tenant pursuant to such Transfer in excess of (i) the Rent payable
by Tenant under this Lease, (ii) any reasonable tenant improvement allowance or
other economic concession (e.g., space planning allowance, moving expenses, free
or reduced rent periods, etc.) actually incurred by Tenant in connection with
such Transfer, (iii) any reasonable advertising costs and brokerage commissions
actually incurred by Tenant in connection with such Transfer, and (iv) any
reasonable legal fees actually incurred by Tenant in connection with such
Transfer. Landlord shall have the right to audit the books, records and papers
of Tenant relating to any Transfer, and if the amount of such Additional Rent
shall be found understated, Tenant shall immediately pay such deficiency upon
demand and, if understated by more than two percent (2%), Tenant shall also pay
Landlord’s costs of such audit.
27.6    Rights Not Transferable. All: (a) options to extend or renew the Term
and/or to expand the Premises, if any, contained in this Lease or any addendum
or amendment hereto or letter of agreement; (b) all rights to any signage at the
Project in any location outside of the Premises, if any, contained in this Lease
or any addendum or amendment hereto or letter of agreement; (c) all rights to
above standard (or discounted) parking at the Project, if any, contained in this
Lease or any addendum or amendment hereto or letter of agreement; and (d) all
rights to receive any above standard services or utilities, if any, contained in
this Lease or any addendum or amendment hereto or letter of agreement, are
personal to the Original Tenant or a Permitted Transferee, and may not be
transferred in connection with any Transfer


36





--------------------------------------------------------------------------------





or exercised by any Transferee (other than a Permitted Transferee). Consent by
Landlord to any Transfer shall not include consent to the assignment or transfer
of any such options, rights or privileges (and such options, rights, or
privileges shall terminate upon such assignment or subletting), unless Landlord,
in its sole and absolute discretion, specifically grants in writing such
options, rights, privileges or services to such assignee or subtenant.
27.7    Permitted Transfers. Notwithstanding the foregoing, Tenant may Transfer
its interest in this Lease or the Premises to (a) an affiliate of Tenant (an
entity which is controlled by, controls, or is under common control with
Tenant), (b) an entity which acquires all or substantially all of the assets or
interests (partnership, stock or other) of Tenant, or (c) an entity which is the
resulting entity of a merger or consolidation of Tenant, provided that (i) the
financial condition (including, without limitation, the credit) of such
transferee entity is, in Landlord’s reasonable judgment, the same or greater
than that of the Original Tenant both as of the Effective Date of this Lease and
as of the date of the proposed Transfer; (ii) Tenant notifies Landlord of such
Transfer at least thirty (30) days prior thereto and promptly thereafter
supplies Landlord with any documents or information reasonably requested by
Landlord regarding such Transfer or such entity; and (iii) such Transfer is not
a subterfuge by Tenant to avoid its obligations under this Lease or otherwise
effectuate any “release” by Tenant of such obligations. The condition set forth
in clause (i) above shall not be required in the case of a Transfer to an
affiliate pursuant to clause (a) above provided that, if a Letter of Credit has
not theretofore been delivered to Landlord and such Transfer is reasonably
expected to trigger the requirement for a Letter of Credit under Section 7.2
above, then the effectiveness of such Transfer shall be conditioned upon
delivery of such Letter of Credit to Landlord; otherwise, Tenant shall deliver
reasonable proof to Landlord that such Transfer will not trigger the requirement
for a Letter of Credit. A Transfer made in accordance with this Section 27.7
shall be referred to as a “Permitted Transfer” and the transferee shall be
referred to as a “Permitted Transferee.” “Control,” as used in this Section
27.7, shall mean the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities of, or possession of the right to vote,
in the ordinary direction of its affairs, of more than fifty percent (50%) of
the voting interest in, any person or entity. No Transfer under this Section
27.7 shall relieve Tenant from any of its obligations under this Lease whether
or not accrued as of the date of Transfer.
ARTICLE 28    
SUBORDINATION    
Without the necessity of any additional documents being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord, or
any current or future mortgagee or holder of deed of trust with a lien on the
Building or the Project or any ground lessor with respect to the Building or the
Project (each, a “Holder”), this Lease shall be subject and subordinate at all
times to: (a) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building, the Project, or the land upon
which the Building and the Project are situated, or both; and (b) the lien of
any mortgage or deed of trust which may now exist or hereafter be executed in
any amount for which the Building, the Project, the land upon which the Building
and the Project are situated, ground leases or underlying leases, or Landlord’s
interest or estate in any of said items is specified as security (collectively,
“Security Instruments”). Notwithstanding the foregoing, Landlord shall have the
right to subordinate or cause to be subordinated such ground leases or any such
liens to this Lease. In the event that any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, attorn to and become the tenant of the
successor-in-interest to Landlord, at the option of such successor-in-interest
to Landlord. Tenant covenants and agrees to execute and deliver, within ten (10)
business days after demand by Landlord therefor, any customary and reasonable
documents necessary to evidence the priority or subordination of this Lease with
respect to any such Security Instruments, and Landlord shall have the right, but
not the obligation, to cause any such additional documents to be recorded in the
official records of the county in which the Project is located.
ARTICLE 29    
ESTOPPEL CERTIFICATE    
29.1    Tenant Estoppel Certificate. Within ten (10) business days following any
written request which Landlord may make from time to time, Tenant shall execute
and deliver to Landlord a statement, in a form substantially similar to the form
of Exhibit “E” attached hereto, and incorporated herein by this reference (a
“Tenant Estoppel Certificate”) certifying: (a) the Commencement Date of this
Lease; (b) that this Lease is unmodified and in full force and effect (or, if
there have been modifications hereto, that this Lease is in full force and
effect, and stating the date


37





--------------------------------------------------------------------------------





and nature of such modifications); (c) the date to which the Rent and other sums
payable under this Lease have been paid; (d) that to the actual knowledge of
Tenant, there are no current defaults under this Lease by Landlord except as
specified in Tenant’s statement; and (e) such other matters as are reasonably
included in such statement by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 29 may be relied upon by any
mortgagee, lessor, beneficiary, purchaser or prospective purchaser of the
Building or the Project or any interest therein.
29.2    Failure to Deliver. Tenant’s failure to deliver such statement within
such time shall be conclusive upon Tenant: (a) that this Lease is in full force
and effect, without modification except as may be represented by Landlord, (b)
that there are no uncured defaults in Landlord’s performance, (c) that not more
than one (1) month’s Rent has been paid in advance and (d) that the statements
included in the Tenant Estoppel Certificate are true and correct, without
exception. Additionally, any such failure to timely deliver a Tenant Estoppel
Certificate shall constitute an immediate Tenant Default hereunder.
ARTICLE 30    
INTENTIONALLY OMITTED
ARTICLE 31    
SURRENDER OF PREMISES    
Upon the expiration or earlier termination of the Term hereof, Tenant shall
peaceably surrender the Premises and all Leasehold Improvements therein,
excepting only any of the same that are required to be removed in accordance
with Section 15.2 above, to Landlord broom-clean, in good order, repair and
condition (reasonable wear and tear and casualty damage excepted), with all of
Tenant’s Personal Property removed and free of any Hazardous Materials, and
shall otherwise comply with all of the requirements of Section 15.2 above and
Section 41.1 below. The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, operate as an assignment to it of any or all subleases or
subtenancies. The delivery of keys to any employee of Landlord or to Landlord’s
agent or any employee thereof shall not be sufficient to constitute a
termination of this Lease or a surrender of the Premises.
ARTICLE 32    
PERFORMANCE BY TENANT    
All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be timely performed by Tenant at Tenant’s sole cost and expense
and without any abatement of Rent. If Tenant shall fail to pay any sum of money
owed to any party other than Landlord, for which it is liable hereunder, or if
Tenant shall fail to timely perform any other act on its part to be performed
hereunder Landlord may, without waiving or releasing Tenant from obligations of
Tenant, but shall not be obligated to, make any such payment or perform any such
other act to be made or performed by Tenant pursuant to Section 25.5 above.
ARTICLE 33    
PARKING    
Beginning on the Commencement Date, Tenant and Tenant’s business visitors
(“Tenant’s Parking Invitees”) shall be entitled to use the number of Tenant’s
Vehicle Parking Spaces set forth in Section 1.8 during the Initial Term, which
Tenant’s Vehicle Parking Spaces shall be located in the surface parking area of
the Project (“Parking Area”). Subject to availability, as determined by Landlord
in its sole discretion, Tenant may elect to use up to an additional fifteen (15)
parking spaces in the Parking Area by delivery of written notice to Landlord,
provided that Landlord delivers a written response thereto indicating the number
of spaces, if any, available for Tenant’s use and the dates upon which such
spaces are available; provided further that Landlord shall have the right to
reduce the number of such additional parking spaces at any time upon thirty (30)
days’ prior notice to Tenant. There shall be no direct charge attributable to
Tenant’s use of the Parking Area, other than any taxes imposed by any
governmental authority in connection with the renting of parking spaces by
Tenant or the use of the Parking Area by Tenant. Tenant’s continued right to use
the Parking Area is conditioned upon Tenant abiding by the Parking Rules and
Regulations set forth on Exhibit “G” as amended from time to time for the
orderly operation and use of the Parking Area, including any sticker, parking
pass or other identification system established by Landlord, Tenant’s
cooperation in seeing that Tenant’s employees and visitors also comply with the
Parking Rules and Regulations and Tenant not being in default under this Lease
(beyond


38





--------------------------------------------------------------------------------





any applicable notice and cure periods). Landlord specifically reserves the
right to change the size, configuration, design, layout and all other aspects of
the Parking Area at any time and Tenant acknowledges and agrees that Landlord
may, from time to time, close-off or restrict access to the Parking Area for
purposes of permitting or facilitating any such construction, alteration or
improvements; provided, however, in connection with any such access
restrictions, the same shall be without incurring any liability to Tenant and
without any abatement of Rent under this Lease to the extent Landlord provides
any reasonably required temporary, alternate parking in close proximity to the
Project. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to Landlord. Any parking passes issued to Tenant
pursuant to this Article 33 shall be provided to Tenant solely for use by
Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval.
Tenant may validate visitor parking by such method or methods as Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking.
ARTICLE 34    
LIMITATION ON LIABILITY    
34.1    Landlord’s Liability. In consideration of the benefits accruing
hereunder, Tenant and all of its successors and assigns covenant and agree that,
in the event of any actual or alleged failure, breach or default hereunder by
Landlord:
34.1.1.    The sole and exclusive remedy shall be against Landlord’s interest in
the Building and Project;
34.1.2.    Intentionally omitted;
34.1.3.    No writ of attachment, execution, possession, or sale, will ever be
levied against the assets of Landlord, except the Building;
34.1.4.    The obligations under this Lease do not constitute personal
obligations of any Landlord Indemnified Party (other than Landlord), and Tenant
shall not seek recourse against any Landlord Indemnified Party (other than
Landlord) or any of their personal assets (other than Landlord's interest in the
Building and Project) for satisfaction of any liability in respect to this Lease
(and, without limiting the foregoing, neither the negative capital account of
any Landlord Indemnified Party, nor any obligation of any Landlord Indemnified
Party to restore a negative capital account or to contribute capital to
Landlord, shall at any time be deemed to be the property or an asset of
Landlord, and neither Tenant nor any of its successors or assigns shall have any
right to collect, enforce or proceed against or with respect to any such
negative capital account of an Landlord Indemnified Party’s obligation to
restore or contribute); and
34.1.5.    These covenants and agreements are enforceable by Landlord and the
other Landlord Indemnified Parties.
ARTICLE 35    
CONFIDENTIALITY    
Tenant agrees that the terms and conditions of this Lease and any documents or
information delivered hereunder are confidential and constitute proprietary
information. Disclosure of the terms and conditions hereof or any documents or
information delivered hereunder could adversely affect the ability of Landlord
to negotiate with other tenants or potential tenants of the Building. Tenant and
its partners, officers, members, managers, directors, employees, agents,
advisors, representatives and attorneys, shall not disclose the terms and
conditions of this Lease or any documents or information delivered hereunder to
any other person without the prior written consent of Landlord except (a)
pursuant to an order of a court of competent jurisdiction, (b) to its lenders or
prospective lenders, (c) to accountants who audit its financial statements or
prepare its tax returns, (d) to its attorneys, insurers, to any Governmental
Authority or person to whom disclosure is required by applicable Law and (e) in
connection with any action brought to enforce the terms of this Lease on account
of the breach or alleged breach hereof. In the event that Tenant concludes that
it is obligated by Law to disclose the terms of this Lease (e.g., pursuant to a
filing with the Securities and Exchange Commission (“SEC”) or the New York Stock
Exchange), Tenant shall provide written notice to Landlord before any public
disclosure,


39





--------------------------------------------------------------------------------





and the parties shall use their commercially reasonable efforts to cause a
mutually agreeable release or announcement to be issued. The foregoing shall not
preclude communications or disclosures by Tenant necessary to implement the
provisions of this Lease or to comply with the accounting and disclosure
obligations of the SEC or the rules of the New York Stock Exchange. If Tenant
determines that it is required to file this Lease, a summary thereof, or a
notification thereof, and/or descriptions related thereto, to comply with the
requirements of an applicable stock exchange, SEC regulation, or any
Governmental Authority, including the SEC, Tenant shall use commercially
reasonable efforts to provide the maximum amount of advance written notice of
any such required disclosure to Landlord with a minimum advance notice period of
five (5) business days. Tenant will provide Landlord with a copy of this Lease
marked to show provisions for which Tenant intends to seek confidential
treatment. Tenant shall reasonably consider and incorporate Landlord’s comments
thereon to the extent consistent with the legal requirements governing redaction
of information from material agreements that must be publicly filed.
ARTICLE 36    
MISCELLANEOUS    
36.1    Rules and Regulations. Tenant shall faithfully observe and comply with
the “Rules and Regulations”, a copy of which is attached hereto, marked
Exhibit “F”, and incorporated herein by this reference (“Rules and
Regulations”), and all modifications thereof and additions thereto made from
time to time by Landlord. Landlord shall not be responsible to Tenant for the
violation or nonperformance by any other tenant or occupant of the Building or
the Project of any of said Rules and Regulations.
36.2    Conflict of Laws. This Lease shall be governed by and construed pursuant
to the Laws of the State of California (without reference to its conflicts of
laws rules or principles).
36.3    Successors and Assigns. Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns (subject to the restrictions on
Tenant’s right to assign, sublet or transfer contained in Article 27).
36.4    Professional Fees. If Landlord should bring suit for possession of the
Premises, for the recovery of any sum due under this Lease, or because of the
breach of any provisions of this Lease, or for any other relief against Tenant
hereunder, or in the event of any other litigation between the parties with
respect to this Lease, then all reasonable costs and reasonable expenses,
including, without limitation, actual professional fees such as appraisers’,
accountants’, and attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
36.5    Mortgagee Protection. Tenant shall give Notice to any beneficiary of a
deed of trust or mortgage covering the Premises whose address shall have been
furnished to Tenant of any default on the part of Landlord under this Lease, and
shall offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, in no event less than sixty (60) days, including time to obtain
possession of the Premises by power of sale or a judicial foreclosure if
necessary to effect a cure.
36.6    Definition of Landlord. The term “Landlord”, as used in this Lease, so
far as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title of the Premises or the lessees under any ground lease, if any.
In the event of any transfer, assignment or other conveyance or transfers of any
such title, the original landlord herein named (and in case of any subsequent
transfers or conveyances, the then grantor) shall be automatically freed and
relieved from and after the date of such transfer, assignment or conveyance of
all liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed. Without
further agreement, the transferee of such title shall be deemed to have assumed
and agreed to observe and perform any and all obligations of Landlord hereunder,
during its ownership of the Premises. Landlord may transfer its interest in the
Premises without the consent of Tenant and such transfer or any subsequent
transfer shall not be deemed a violation on Landlord’s part of any of the terms
and conditions of this Lease.


40





--------------------------------------------------------------------------------





36.7    Identification of Tenant. If more than one person or entity executes
this Lease as Tenant: (a) each of them shall be jointly and severally liable for
observing and performing all of the terms, covenants, conditions, provisions and
agreements of this Lease to be observed and performed by Tenant, and (b) the
term “Tenant” as used in this Lease shall mean and include each of them jointly
and severally. The act of or Notice from, or Notice or refund to, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including but not limited to any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted, so given or received such Notice or refund, or so signed.
36.8    Force Majeure. Each party shall have no liability whatsoever to the
other party on account of any of the following (“Force Majeure”): (a) the
inability of such party to fulfill, or any delay in fulfilling, any of its
obligations under this Lease by reason of strike, other labor trouble,
governmental preemption or priorities or other controls in connection with a
national or other public emergency, or shortages of fuel, supplies or labor
resulting therefrom, governmental or permitting delays, inclement weather,
casualty, pandemic (including, without limitation, the COVID-19 pandemic),
earthquake, war, riot, civil commotion, terrorism or any other cause, whether
similar or dissimilar to the above, beyond such party’s reasonable control
(financial condition excepted); or (b) any failure or defect in the supply,
quantity, character, or maintenance of electricity, water, intrabuilding network
telephone and data cable service, or other service furnished to the Premises by
reason of any requirement, act or omission of the public utility or others
furnishing the Building with such service, or for any other reason, whether
similar or dissimilar to the above, beyond such party’s reasonable control. If
this Lease specifies a time period for performance of an obligation of such
party, that time period shall be extended by the period of any delay in such
party’s performance caused by any of the events of Force Majeure described
above. Notwithstanding the foregoing, nothing in this Section 36.8 shall relieve
Tenant from the obligation to pay any Rent or extend the time for payment of any
Rent.
36.9    Terms and Headings. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. Words used in any gender
include other genders. The Article and Section headings of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.
36.10    Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.
36.11    Time. Time is of the essence with respect to the performance of every
provision of this Lease in which time is a factor.
36.12    Prior Agreement; Amendments. This Lease contains all of the agreements
of the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement or understanding pertaining to any such matter,
written or verbal, shall be effective for any purpose. No provisions of this
Lease may be amended or added to except by an agreement in writing signed by the
parties hereto or their respective successors-in-interest.
36.13    Severability. Any provision of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and such other provisions shall remain in full force and
effect.
36.14    Recording. Tenant shall not record this Lease or a short form
memorandum hereof without the consent of Landlord (in its sole and absolute
discretion), which consent may be conditioned upon Tenant’s delivery to Landlord
of a fully executed quitclaim releasing Tenant’s interest in the Premises, the
Project or any portion thereof.
36.15    Modification for Lenders    . If, in connection with obtaining
construction, interim or permanent financing for the Project the lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or condition its consent thereto,
provided that such modifications do not (a) materially increase the obligations
or costs of Tenant hereunder, (b) materially adversely affect the leasehold
interest hereby created or Tenant’s rights hereunder, or (c) modify the size,
location or access to the Premises.
36.16    Financial Statements. At any time during the Term of this Lease that
Tenant’s financial statements are not publicly available, Tenant shall, upon ten
(10) business days’ Notice from Landlord, provide Landlord with its current
financial statements and financial statements of the two (2) years prior to the
year in which Landlord’s Notice


41





--------------------------------------------------------------------------------





was given (together with, if Tenant's obligations under this Lease are
guaranteed, the guarantor's current financial statements and financial
statements of the two (2) years prior to the year in which Landlord’s Notice was
given); provided Tenant shall not be required to provide such financial
statements more than once in each consecutive twelve (12) month period during
the Term unless (a) Tenant is in default under this Lease, or (b) requested in
connection with a proposed sale, transfer, financing or refinancing of the
Project or any portion thereof. Such statements shall be prepared in accordance
with generally accepted accounting principles and, if such is the normal
practice of Tenant, shall be audited by an independent certified public
accountant. All financial statements shall be certified as true and correct by
Tenant’s chief financial officer and Tenant agrees that Landlord may share such
financial statements with prospective lenders or purchasers of the Property.
36.17    Quiet Enjoyment. Landlord covenants and agrees with Tenant that, upon
Tenant paying the Rent required under this Lease and performing all of the
covenants and provisions on Tenant’s part to be observed and performed under
this Lease, Tenant shall during the Term, peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease without interference by any
persons lawfully claiming by or through Landlord. The foregoing covenant is in
lieu of any other covenant express or implied.
36.18    Tenant as Corporation, Partnership or Limited Liability Company. If
Tenant is a corporation, partnership or limited liability company, Tenant and
the persons executing this Lease on behalf of Tenant represent and warrant that
it is an entity duly qualified to do business in California and that the
individuals executing this Lease on Tenant’s behalf are duly authorized to
execute and deliver this Lease on its behalf, in the case of a corporation, in
accordance with its by-laws and with a duly adopted resolution of the board of
directors of Tenant, a copy of which shall be delivered to Landlord upon
execution hereof by Tenant, in the case of a partnership, in accordance with the
partnership agreement and the most current amendments thereto, if any, copies of
which shall be delivered to Landlord upon execution hereof by Tenant, and, in
the case of a limited liability company, in accordance with its governing
documents and any documents required thereby, copies of which shall be delivered
to Landlord upon execution hereof by Tenant, and that this Lease is binding upon
Tenant in accordance with its terms.
36.19    CASp Disclosure. For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant that the Building Common Areas,
Project Common Areas and Premises, as of the date of this Lease, have not been
inspected by a Certified Access Specialist (CASp), as that term is defined in
California Civil Code Section 55.52. In accordance with subsection (e) of
Section 1938 of the California Civil Code, Tenant is further notified as
follows:
A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.
ARTICLE 37    
SIGNAGE    
Landlord retains absolute control over the exterior appearance of the Building
and the Project and the exterior appearance of the Premises as viewed from the
Building Common Areas and Project Common Areas. Tenant will not install, or
permit to be installed, any drapes, furnishings, signs, lettering, designs,
advertising or any items that will in any way alter the exterior appearance of
the Building, the Project or the exterior appearance of the Premises as viewed
from the Building Common Areas and Project Common Areas. Any sign, advertising,
design, or lettering installed by Tenant shall be considered an Alteration and
shall be subject to the provisions of Article 15; provided that Landlord shall
have the right to withhold its consent to the same in its sole and absolute
discretion. Subject to the foregoing, Landlord shall, at Tenant’s sole cost and
expense, (i) place Tenant’s name on the Building’s monument sign, (ii) install


42





--------------------------------------------------------------------------------





one (1) Building standard tenant suite identification sign adjacent to the door
to the Premises, and (iii) place Tenant’s name in the Building’s main lobby
directory, provided that Landlord shall retain absolute control over the
appearance and design of such suite identification sign and lobby directory. All
signage rights granted to Tenant under this Lease are personal to the original
Tenant named herein, and may not be assigned or transferred without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.
ARTICLE 38    
EXECUTIVE ORDER 13224    
Tenant hereby represents and warrants to Landlord that Tenant is not: (a) in
violation of any Anti-Terrorism Law (defined below); (b) conducting any business
or engaging in any transaction or dealing with any Prohibited Person (defined
below), including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (c) dealing in, or otherwise engaging in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order No.
13224; (d) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in any Anti-Terrorism Law; or (e) a Prohibited
Person, nor are any of its partners, members, managers, officers or directors a
Prohibited Person. As used herein, “Anti-Terrorism Law” is defined as any Law
relating to terrorism, anti-terrorism, money laundering or anti-money laundering
activities, including, without limitation, Executive Order No. 13224 and Title 3
of the USA Patriot Act. As used herein “Executive Order No. 13224” is defined as
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001,
and relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, or Support Terrorism.” “Prohibited Person” is defined as: (i) a person
or entity that is listed in the Annex to Executive Order No. 13224; (ii) a
person or entity with whom Tenant or Landlord is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; or (iii) a
person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list. “USA Patriot Act” is defined as the “Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001” (Public Law 107-56).
ARTICLE 39    
WAIVER OF JURY TRIAL    
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT WAIVE THE
RIGHT TO A TRIAL BY JURY.
ARTICLE 40    
TENANT REPRESENTATIONS    
Tenant represents and warrants to Landlord as of the date hereof and continuing
thereafter as follows:
(a)    The execution and delivery of this Lease by Tenant will not result in a
breach of the terms or provisions of, or constitute a default (or a condition
that, upon notice or lapse of time, or both, would constitute a default) under
Tenant’s organizational documents, and will not constitute a violation of any
Law applicable to Tenant.
(b)    The person executing this Lease on Tenant’s behalf is duly authorized to
so act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
Laws of the state of its organization and the Laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Lease; and that all action required to authorize Tenant and such person to enter
into this Lease has been duly taken.
(c)    Any financial statements provided by Tenant are true, correct and
complete in all material respects and do not omit to state a fact that would be
material to Tenant’s financial condition. There has been no material adverse
change in Tenant’s financial condition since Tenant provided such financial
statements.




43





--------------------------------------------------------------------------------





(d)    Tenant is in compliance with all applicable anti-money laundering Laws,
including, without limitation, the USA Patriot Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Assets Control,
including, without limitation, Executive Order No. 13224. Tenant is not owned or
controlled directly or indirectly by any person or entity, on the SDN List
published by the United States Treasury Department’s Office of Foreign Assets
Control and Tenant is not a person otherwise identified by any Governmental
Authority as a person with whom a U.S. Person is prohibited from transacting
business. As of the date hereof, a list of such designations and the text of
Executive Order No. 13224 are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.
ARTICLE 41    
ADDITIONAL PROVISIONS
41.1    Environmental Assessments. Upon Substantial Completion of the Tenant
Improvements, Landlord, at its sole cost and expense, shall cause a Phase I
environmental assessment regarding the Project to be prepared (“Phase I
Assessment”) and shall provide a copy of the same to Tenant. The Phase I
Assessment shall serve as the “baseline” for determining the environmental
condition of the Project upon Tenant’s occupancy thereof unless such Phase I
Assessment recommends further testing. In addition to the surrender obligations
set forth elsewhere in this Lease (including, without limitation, Section 15.2
and Article 31), upon the expiration or earlier termination of this Lease,
Tenant, at its sole cost and expense, shall (a) cause a Phase I environmental
assessment (or similar non-invasive assessment) of the Project (“Phase I
Surrender Assessment”) to be performed and deliver the results thereof to
Landlord no later than thirty (30) days following such expiration or earlier
termination (but in no event shall the Phase I Surrender Assessment be dated
more than ten (10) days prior to such expiration or earlier termination); and
(b) if and to the extent recommended by the Phase I Surrender Assessment and
consented to by Landlord in writing, cause a Phase II environmental assessment
(or similar additional assessment) of the Project (“Phase II Surrender
Assessment”) to be performed and deliver the results thereof to Landlord no
later than thirty (30) days following the date of the Phase I Surrender
Assessment. In addition, Landlord shall have the right, in its sole and absolute
discretion, to hire, or to cause Tenant to hire, an environmental consultant to
conduct a physical inspection of the Project (“Environmental Inspection”) upon
the expiration or earlier termination of this Lease, which inspection shall be
at Tenant’s sole cost and expense. The Phase I Surrender Assessment and any
Phase II Surrender Assessment and/or Environmental Inspection, as the same
compare to the Phase I Assessment, shall be used to, among other things,
determine the extent of Tenant’s compliance (or noncompliance) with Section 8.3
above as of the dates thereof.
41.2    Early Access. Following twenty-four (24) hours’ notice to Landlord and
upon receipt of written approval by Landlord (which shall not be unreasonably
withheld or delayed), Landlord shall permit Tenant and its agents to enter the
Premises approximately thirty (30) days prior to the Commencement Date (“Early
Access Period”) for the sole purpose of installing, at Tenant’s sole cost and
expense, its furniture, fixtures, equipment and cabling in the Premises;
provided, however, that in no event shall such early access, regardless of when
provided, extend or otherwise affect the Commencement Date. Any such entry shall
be in a manner and upon terms and conditions and at times satisfactory to
Landlord’s representative. The foregoing license to enter the Premises prior to
the Commencement Date is, however, conditioned upon Tenant’s contractors and
their subcontractors and employees working in harmony and not interfering with
the work being performed by Landlord. If at any time such entry shall cause
disharmony or interfere with the work being performed by Landlord, this license
may be withdrawn by Landlord upon twenty-four (24) hours written notice to
Tenant. Tenant shall be liable for any damages caused by Tenant’s activities at
the Premises. Such license is further conditioned upon the compliance by
Tenant’s contractors with all requirements imposed by Landlord on third party
contractors, including, without limitation, the maintenance by Tenant and its
contractors and subcontractors of workers’ compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of this Lease except as expressly set forth in
this Section 41.2. During the Early Access Period, Tenant shall have no
obligation to pay Basic Rent or electricity costs (provided Tenant’s electricity
usage during such Early Access Period is not excessive). Landlord shall not be
liable in any way for any injury, loss or damage which may occur to any such
work being performed by Tenant, the same being solely at Tenant’s risk. All
costs and expenses in connection with or arising out of the performance of any
work by Tenant during such early entry shall be borne by Tenant, and all
payments therefor shall be made by Tenant promptly as they become due. Tenant
shall, at its sole cost and expense, comply with all applicable laws,
ordinances, regulations and policies governing its work. Except to the extent
arising from the gross negligence or


44





--------------------------------------------------------------------------------





willful misconduct of Landlord, Tenant shall defend, indemnify and hold Landlord
and its members, agents, employees, partners, and their respective employees,
partners, officers, directors, agents, representatives, successors and assigns,
harmless from and against any and all suits, claims, actions, losses, costs,
liabilities or expenses (including reasonable attorneys’ fees and claims for
workers’ compensation) to the extent arising out of or in connection with any
and all work during such early entry (including, but not limited to, claims for
breach of warranty, personal injury or property damage). Landlord shall have the
right, in Landlord’s sole and absolute discretion, to settle, compromise, or
otherwise dispose of any and all suits, claims, and actions against any of the
indemnified parties arising out of or in connection with the work performed by
Tenant during any early entry. Tenant shall coordinate such entry with
Landlord’s building manager and, except as expressly set forth in this Section
41.1, such entry shall be made in compliance with all terms and conditions of
this Lease and the Rules and Regulations attached hereto.
41.3    Right of First Refusal. Effective as of the Effective Date, provided
that (a) Tenant is not in default under this Lease beyond applicable notice and
cure periods and (b) Tenant occupies one hundred percent (100%) of the Premises,
then Landlord agrees that prior to leasing Suite 110 in the Building, which
consists of approximately 16,585 rentable square feet (“Offer Space”), to a
third party for the first time, Landlord shall submit a copy of the first bona
fide offer to lease such Offer Space from a third party that Landlord is willing
to accept (“Offer”) to Tenant. Tenant shall have a one-time right (“ROFR”) to
elect to lease the entire space identified in the Offer, on terms and conditions
identical to those contained in the Offer (except as indicated below), provided
that Tenant delivers written notice exercising its ROFR within five (5) business
days following delivery of the copy of the Offer from Landlord to Tenant. If
Tenant duly and timely exercises the ROFR, Landlord and Tenant shall promptly
amend this Lease to include the Offer Space on terms and conditions identical to
those contained in the Offer, except that (a) the term of the lease relative to
the Offer Space shall be coterminous with the Lease for the Premises, (b) the
Tenant’s Vehicle Parking Spaces shall be increased on a pro rata basis following
delivery of the Offer Space to Tenant, and (c) any concessions in the Offer
(e.g., any improvement allowance) shall be equitably reduced to correspond with
a reduced amortization period equal to the remaining portion of the existing
Term. Once Landlord has delivered an Offer to Tenant pursuant to the above, if
for any reason Tenant fails to duly and timely exercise the ROFR, or if Tenant
properly exercises such right but thereafter for any reason does not enter into
the amendment of the Lease within thirty (30) days after exercise of the ROFR
(unless the delay is caused by Landlord), then Landlord shall be free to lease
the Offer Space to another tenant (whether pursuant to the Offer described above
or upon different terms or at a different time) without any obligation pursuant
to this Section 41.3 and the ROFR shall terminate and be of no further force or
effect. The ROFR shall be subject to the any superior rights of any existing
tenants existing in writing as of the date of this Lease, shall apply during the
Initial Term only (and not during any Option Term or other expansion term),
shall be personal to the Original Tenant (or any Permitted Transferee) and may
not be exercised or assigned, voluntarily or involuntarily, by or to any person
or entity other than such Original Tenant or Permitted Transferee and shall not
be assignable separate and apart from this Lease. Time is of the essence with
respect to the ROFR.
41.4    Termination Option. Tenant shall have a one (1) time option to terminate
this Lease (“Termination Option”) effective on the last day of the eighty-fourth
(84th) full month of the Initial Term (“Termination Date”), provided that (a)
Tenant shall give Landlord written notice (“Termination Notice”) of its exercise
of the Termination Option, if at all, no less than twelve (12) months prior to
the Termination Date, (b) Tenant shall not be in default under the terms of this
Lease (after the lapse of any applicable notice and cure periods) at the time
Tenant delivers the Termination Notice to Landlord or at any time between
delivery of the Termination Notice and the Termination Date, (c) concurrently
with Tenant’s delivery of the Termination Notice to Landlord, Tenant shall pay
to Landlord fifty percent (50%) of the Termination Fee (as hereinafter defined),
and (d) on or prior to the Termination Date, Tenant shall pay to Landlord the
remaining fifty percent (50%) of the Termination Fee. As used herein,
“Termination Fee” shall mean a termination fee in the amount of (i) Three
Million Eight Hundred Thirty-Nine Thousand Four Hundred Twenty-Six and 10/100
Dollars ($3,839,426.10) (i.e., fifteen (15) months of the Basic Rent payable
hereunder as of the Termination Date) plus (ii) fifteen (15) months of Tenant’s
Percentage of Operating Expenses and Real Property Taxes payable hereunder as of
the Termination Date. The Termination Option is personal to the Original Tenant,
may be exercised only by the Original Tenant, and may not be transferred in
connection with any Transfer or exercised by any Transferee. Time is of the
essence with respect to the Termination Option.
[signatures on following page]


45





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Lease as of the Effective
Date.


LANDLORD:
WATERIDGE PROPERTY OWNER, LP,
 
a Delaware limited partnership
 
 
 
 
 
By:
HSRE-BPI I GP, LLC
 
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
By:
/s/ Stephen M. Gordon
 
 
Name:
Stephen M. Gordon
 
 
Title:
Authorized Signatory
 
 
 
 
TENANT:
ANAPTYSBIO, INC.,
 
a Delaware corporation
 
 
 
 
 
By:
/s/ Eric Loumeau
 
Name:
Eric Loumeau
 
Its:
Interim CFO and General Counsel





46





--------------------------------------------------------------------------------






EXHIBIT “A-I”
OUTLINE OF PREMISES




newleaseimage1.gif [newleaseimage1.gif]




EXHIBIT “A-I”



--------------------------------------------------------------------------------






EXHIBIT “A-II”
PROJECT SITE PLAN




The following site plan is intended only to show the approximate general outline
of the Project, which is subject to change in accordance with the Lease. This
site plan is not to be scaled and any measurements or distances shown thereon
are approximations only.






newleaseimage2.gif [newleaseimage2.gif]




EXHIBIT “A-II”



--------------------------------------------------------------------------------






EXHIBIT “B”
WORK LETTER AGREEMENT
THIS WORK LETTER AGREEMENT is entered into as of May 4, 2020, by and between
WATERIDGE PROPERTY OWNER, LP, a Delaware limited partnership (“Landlord”), and
ANAPTYSBIO, INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
A.    Concurrently with the execution of this Work Letter Agreement, Landlord
and Tenant have entered into a lease (“Lease”) covering certain premises
(“Premises”) more particularly described in the Lease. Except as otherwise
defined herein, all capitalized terms shall have the meanings ascribed to them
in the Lease.
B.    In order to induce Tenant to enter into the Lease (which is hereby
incorporated by reference to the extent applicable) and in consideration of the
mutual covenants hereinafter contained, Landlord and Tenant hereby agree as
follows:
1.Tenant Improvements. Reference herein to “Tenant Improvements” shall include
all work to be done in the Premises pursuant to the Space Plan and Construction
Documents (defined below), including, but not limited to, partitioning, doors,
ceilings, floor coverings, wall finishes (including paint and wallcovering),
electrical (including lighting; switching; outlets; telephone, but excluding any
and all telephone and data wire and cable of any type or kind), plumbing,
heating, ventilating and air conditioning, fire protection, cabinets and other
millwork. Landlord shall install a shared emergency generator for the Building
(“Emergency Generator”) and an emergency generator conduit connecting the
Emergency Generator to the Premises; provided, however, that Tenant shall be
responsible for Tenant’s pro-rata share of the cost thereof, which pro-rata
share shall be based on the ratio of the capacity of the Emergency Generator
which is dedicated to the Premises as the same relates to the total capacity of
the Emergency Generator (“Tenant’s Emergency Generator Share”), which Tenant’s
Emergency Generator Share shall be deducted from the Tenant Improvement
Allowance. In no event shall the Tenant Improvements include any actions
required to cause the Building to be in compliance with applicable laws unless
such compliance is required solely as a result of construction of the
improvements contemplated by the Construction Documents.
2.Tenant Improvement Allowance; Excess Costs. The Tenant Improvements shall be
constructed by Landlord at Tenant’s sole cost and expense, subject to the Tenant
Improvement Allowance. Tenant may elect to use a portion of the Tenant
Improvement Allowance not to exceed Five and 00/100 Dollars ($5.00) per Rentable
Square Foot of the Premises (i.e., up to $225,135.00) toward the cost of
Tenant’s cabling in the Premises. In the event that the Tenant Improvement
Allowance exceeds the cost of the Tenant Improvements, any remaining portion of
the Tenant Improvement Allowance shall accrue to the sole benefit of Landlord,
it being agreed that Tenant shall not be entitled to any credit, offset,
abatement or payment with respect thereto. Landlord shall be entitled to deduct
from the Tenant Improvement Allowance a construction management fee for
Landlord’s oversight of the Tenant Improvements in an amount equal to three
percent (3%) of the total cost of the Tenant Improvements. Any and all amounts
incurred by Landlord in connection with the Tenant Improvements in excess of the
Tenant Improvement Allowance, and any and all increased costs and expenses
incurred by Landlord that arise out of any change requested by Tenant pursuant
to Paragraph 7 below or any Tenant Delay (defined below), shall be deemed
“Excess Costs.” Any and all Excess Costs shall be deemed Rent under the Lease
and Tenant shall pay to Landlord such Excess Costs within ten (10) business days
after demand therefor, prior to the commencement of the construction of the
Tenant Improvements. Tenant’s failure to timely pay any Excess Costs shall
constitute a Tenant Default under the Lease. The statements of costs submitted
to Landlord by Landlord’s contractors shall be conclusive for purposes of
determining the actual cost of the items described therein. Landlord shall
reasonably cooperate with Tenant, if requested by Tenant, to reduce costs of
finishes and other non-structural improvements, provided that the quality of the
same is commensurate with the quality of other improvements in the Building.
3.Work Schedule. Within a reasonable period of time after the mutual execution
of the Lease, Landlord shall deliver to Tenant, for Tenant’s review and
approval, a schedule (“Work Schedule”) setting forth a timetable for the
planning and completion of the installation of the Tenant Improvements to be
constructed in the Premises. The Work Schedule shall set forth each of the
various items of work to be done by or approval to be given by Landlord and


EXHIBIT “B”





--------------------------------------------------------------------------------





Tenant in connection with the completion of the Tenant Improvements. The Work
Schedule shall be submitted to Tenant for its approval and, upon approval by
both Landlord and Tenant, such Work Schedule shall become the basis for
completing the Tenant Improvements. If Tenant fails to provide written approval
of the Work Schedule, as it may be modified after discussions between Landlord
and Tenant, within five (5) business days after the date the Work Schedule is
first delivered to Tenant by Landlord, the Work Schedule shall be deemed
approved. All changes to the Work Schedule shall be mutually and reasonably
agreed upon, in writing, by Landlord and Tenant.
4.Space Plan. Landlord and Tenant have substantially approved the space plan
attached to this Work Letter Agreement as Schedule B-1 (“Space Plan”) for the
installation of Tenant Improvements to be constructed in the Premises by
Landlord.
5.Construction Documents. Based upon the approved Space Plan, Landlord’s
architect and/or space planner shall prepare final working drawings and/or
construction documents for the Tenant Improvements containing architectural
drawings, structural and mechanical, plumbing, fire sprinkler, electrical
engineering drawings and any other documents necessary to obtain required
permits for the Tenant Improvements (“Construction Documents”). Landlord shall
submit the Construction Documents to Tenant for its review and approval. If
Tenant fails to approve the Construction Documents within five (5) business days
after delivery by Landlord thereof the Construction Documents shall be deemed
approved. All changes to the Construction Documents shall be mutually and
reasonably agreed upon, in writing, by Landlord and Tenant. Landlord’s
supervision and/or performance of any work for or on behalf of Tenant or
Landlord’s approval of the Space Plan and/or Construction Documents and any
revisions thereto shall not be deemed to be a representation by Landlord that
the Tenant Improvements will be adequate for Tenant’s use. Tenant hereby
acknowledges and agrees that (i) Landlord makes no representation or warranty
with respect to the design of the Tenant Improvements or any portion thereof;
(ii) certain design elements of the Tenant Improvements may increase the risk of
injury to persons and/or damage to the Premises and Tenant’s personal property
and equipment contained therein; and (iii) any such injury and/or damage shall
be subject to the waiver of liability set forth in Sections 20 and 21 of the
Lease.
6.Cost of Space Plan and Construction Documents. All costs of preparing and
revising the Space Plan and the Construction Documents shall be deducted from
the Tenant Improvement Allowance.
7.Changes in Plan and Construction Documents. Any changes requested by Tenant in
the Construction Documents or other plans and specifications after approval
thereof by Tenant shall be subject to Landlord’s approval (which approval shall
not be unreasonably withheld, conditioned or delayed) and, if approved, shall be
prepared at Tenant’s sole cost and expense, and any excess costs resulting from
such changes shall also be at Tenant’s sole cost and expense. Furthermore,
Tenant shall be liable for any resulting delays in completing the Tenant
Improvements and for any increased cost in completing the Tenant Improvements,
if any, resulting from such delays. Any such delays shall be “Tenant Delays” and
shall impact the Commencement Date of the Lease as provided in Paragraph 10
below.
8.Finishes. Landlord’s architect shall provide Tenant with finish options for
the Tenant Improvements (“Finish Options”), and Tenant shall select the options
it desires to use from such Finish Options within three (3) business days after
receipt thereof. If Tenant desires to use finishes different from those provided
in the Finish Options, such request shall be subject to Landlord’s reasonable
approval and any increase in costs resulting therefrom shall be Excess Costs.
9.Construction of Tenant Improvements. After the Construction Documents have
been prepared and approved, the final pricing has been approved and a building
permit for the Tenant Improvements has been issued, Landlord shall cause its
contractor to begin installation of the Tenant Improvements in accordance with
the Construction Documents. The general contractor shall be either Level 10, C-2
or Bycor; if Landlord proposes a different general contractor, such general
contractor shall be subject to Tenant’s approval, which shall not be
unreasonably withheld or delayed beyond three (3) business days following notice
thereof by Landlord. Landlord shall supervise the completion of such work and
shall use commercially reasonable efforts to secure substantial completion of
the work in accordance with the Work Schedule. The cost of such work shall be
paid as provided in Paragraph 2 above. Landlord shall not be liable for any
direct or indirect damages as a result of delays in construction beyond
Landlord’s reasonable control, including, but not limited to, acts of God,
inability to secure governmental approvals or permits, governmental
restrictions, strikes, availability of materials or labor or delays by Tenant
(or its architect or anyone performing services on behalf of Tenant).


EXHIBIT “B”





--------------------------------------------------------------------------------





10.Substantial Completion. The Tenant Improvements shall be deemed
“Substantially Complete” (and “Substantial Completion” shall be deemed to have
occurred) upon the date upon which (i) construction of the Tenant Improvements
in the Premises has been substantially completed pursuant to the Construction
Documents, with the exception of any minor punch list items (which punch list
items shall be approved by Tenant) and any Tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant, (ii) a temporary or
permanent certificate of occupancy or other equivalent approval from the local
governmental authority has been issued permitting occupancy of the Premises
(such as sign off on the building inspection cards or a “safe to occupy”
approval) for the Permitted Use (excluding any Tenant-required validation of
Tenant’s facilities), (iii) Tenant has access to the Premises from the parking
facilities and has access and use of the parking facilities, and (iv) all
building systems serving the Premises are complete and Landlord is providing
service to the Premises in accordance with the Lease. If there shall be a delay
in Substantial Completion of the Tenant Improvements as a result of:
(a)    Tenant’s request for materials, finishes or installations other than
those readily available;
(b)    Tenant’s request to deviate from the Finish Options;
(c)    Tenant’s changes in the Construction Documents after approval by Tenant;
(d)    Tenant’s failure to timely perform any obligation or provide any approval
required of Tenant hereunder;
(e)    Tenant’s failure to timely pay any Excess Costs; or
(f)    any negligent or willful act or omission of Tenant or any Tenant Party;
(each of the foregoing, a “Tenant Delay”), then the Commencement Date of the
Term of this Lease shall be the date that the Tenant Improvements would have
been Substantially Complete but for such Tenant Delay, as reasonably determined
by Landlord. The Tenant Improvements shall be deemed Substantially Complete
notwithstanding the fact that minor details of construction, mechanical
adjustments or decorations that do not materially interfere with Tenant’s use
and enjoyment of the Premises remain to be performed (items normally referred to
as “punch list” items).
11.Assignment of Warranties. Upon Substantial Completion of the Tenant
Improvements, Landlord shall assign to Tenant all warranties which Landlord
receives for the Tenant Improvements, to the extent assignable. In the event
Tenant notifies Landlord of any defect(s) in the Tenant Improvements during the
twelve (12) month period following the Commencement Date, Landlord shall repair
such defect(s) at Landlord’s sole cost and expense, except to the extent such
defects are covered by any warranties assigned to Tenant, in which case Tenant
shall look solely to the applicable contractor or subcontractor for the
correction of such defects; provided, however, that Landlord shall use
commercially reasonable efforts to enforce any such warranties during such
twelve (12) month period.


[signatures on following page]






EXHIBIT “B”





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Work Letter Agreement is executed as of the date first
written above.
LANDLORD:
WATERIDGE PROPERTY OWNER, LP,
 
a Delaware limited partnership
 
 
 
 
 
By:
HSRE-BPI I GP, LLC
 
 
a Delaware limited liability company, its general partner
 
 
 
 
 
 
By:
/s/ Stephen M. Gordon
 
 
Name:
Stephen M. Gordon
 
 
Title:
Authorized Signatory
 
 
 
 
TENANT:
ANAPTYSBIO, INC.,
 
a Delaware corporation
 
 
 
 
 
By:
/s/ Eric Loumeau
 
Name:
Eric Loumeau
 
Its:
Interim CFO and General Counsel





EXHIBIT “B”





--------------------------------------------------------------------------------






SCHEDULE “B-1”
SPACE PLAN


newleaseimage3.gif [newleaseimage3.gif]








ACCEPTED: ________________, 2020
TENANT:
ANAPTYSBIO, INC., a Delaware corporation
 
 
 
 
 
By:
/s/ Eric Loumeau
 
Name:
Eric Loumeau
 
Title:
Interim CFO and General Counsel



On conference April 24, 2020, Landlord and Tenant agreed that the most recent
requested changes to the Space Plan (not reflected above) will be incorporated
into the Space Plan.


SCHEDULE “B-1”



--------------------------------------------------------------------------------






EXHIBIT “C”
FORM OF MEMORANDUM OF LEASE TERMS
MEMORANDUM OF LEASE TERMS
To:            Date:        
Re:    Lease Agreement (“Lease”) dated _______________, 2020, between WATERIDGE
PROPERTY OWNER, LP, a Delaware limited partnership, Landlord, and ANAPTYSBIO,
INC., a Delaware corporation, Tenant, concerning Suite 210 located at 10770
Wateridge Circle, San Diego, California 92121 (“Premises”).
Dear ____________:
In accordance with the Lease, we wish to advise and/or confirm as follows (terms
with initial capital letters which are not separately defined herein shall have
the meanings ascribed to them in the Lease):
1.That the Premises have been accepted herewith by Tenant as being
“Substantially Complete” in accordance with the subject Lease and that there is
no deficiency in construction.
2.That Tenant has possession of the Premises and acknowledges that under the
provisions of the Lease, the Term of said Lease shall commence as of, and the
Commencement Date is, _______________________________, and the Expiration Date
is ___________________________.
3.That in accordance with the Lease, Rent commenced to accrue on
_________________________. If the Commencement Date of the Lease is other than
the first day of the month, the first billing will contain a pro rata
adjustment. Each billing thereafter shall be for the full amount of the monthly
installment as provided for in the Lease.
4.Rent is due and payable in advance on the first day of each and every month
during the Term of Lease. Your Rent checks should be made payable to address set
forth in the Lease.
5.The number of Rentable Square Feet within the Premises is _________ square
feet.
6.The number of Rentable Square Feet within the Building is ________ square
feet.
7.Tenant’s Percentage is ______________%.
8.Tenant elected to use $____________ of the Additional Allowance. Accordingly,
the Basic Rent shall be increased by $___________ per month.
9.Tenant elected to convert $____________ of the Abated Rent Amount to Abated
Rent Allowance. Accordingly, the amount of the Abated Rent Amount that will be
applied toward Basic Rent is $___________.
10.Based on the Additional Allowance used by Tenant, the Basic Rent shall be as
set forth in the following schedule:


EXHIBIT “C”



--------------------------------------------------------------------------------





Months of Initial Term
Basic Rent per Rentable Square Foot ($/mo)
Monthly Installments of Basic Rent ($/mo)
Annual
Basic Rent ($/yr)
1-12
 
 
 
13-24
 
 
 
25-36
 
 
 
37-48
 
 
 
49-60
 
 
 
61-72
 
 
 
73-84
 
 
 
85-96
 
 
 
97-108
 
 
 
109-120
 
 
 
121-124
 
 
 



AGREED AND ACCEPTED:
TENANT:


 
LANDLORD:


ANAPTYSBIO, INC.,
 
WATERIDGE PROPERTY OWNER, LP,
a Delaware corporation
 
a Delaware limited partnership
 
 
 
By:       
Name:
Its:
Date:
 
By: HSRE-BPI I GP, LLC
   a Delaware limited liability company,
   its general partner




By: ________________________________
Name: Stephen M. Gordon
Title: Authorized Signatory
Date:
 
 
 
 
 



SAMPLE ONLY
NOT FOR EXECUTION




EXHIBIT “C”



--------------------------------------------------------------------------------






EXHIBIT “D”
LETTER OF CREDIT TERMS
1.Within the period of time set forth in Section 7.2 of this Lease, Tenant shall
deliver to Landlord, as collateral for the full performance by Tenant of all of
its obligations under this Lease and for all losses and damages Landlord may
suffer as a result of any Tenant Default under this Lease, including, but not
limited to, any post lease termination damages under Section 1951.2 of the
California Civil Code, a standby, irrevocable letter of credit (“Letter of
Credit”), on a form acceptable to Landlord in its sole but reasonable discretion
and containing the terms required herein, with a face amount in the Letter of
Credit Amount designated in Section 1.14 of this Lease, naming Landlord as
beneficiary. The Letter of Credit shall be issued by a money-center, solvent and
nationally recognized bank, with a branch office in Southern California (unless
the Letter of Credit contains a draw-by-fax provision), that will negotiate a
letter of credit, and whose deposits are insured by the FDIC (as defined below).
The issuing bank shall be acceptable to Landlord in Landlord’s reasonable
discretion, and shall permit multiple and partial draws on the Letter of Credit.
If at any time any of the issuing bank’s Fitch Ratings (or other comparable
ratings to the extent the Fitch Ratings are no longer available) have been
reduced below a “BBB+” rating or there is otherwise a material adverse change in
the financial condition of the issuing bank, Tenant shall promptly deliver to
Landlord a replacement Letter of Credit, which complies with the provisions of
this Lease, from a different issuing bank acceptable to Landlord in Landlord’s
reasonable discretion. Tenant shall cause the Letter of Credit to be
continuously maintained in effect (whether through replacement, renewal or
extension) in the Letter of Credit Amount through the date (“Letter of Credit
Expiration Date”) which is thirty (30) days after the expiration of the Term of
this Lease, or any extension thereof. If the Letter of Credit held by Landlord
expires earlier than the Letter of Credit Expiration Date (whether by reason of
a stated expiration date or a notice of termination or non-renewal given by the
issuing bank), Tenant shall deliver a new Letter of Credit or certificate of
renewal or extension to Landlord not later than thirty (30) days prior to the
expiration date of the Letter of Credit then held by Landlord. Any renewal or
replacement Letter of Credit shall comply with all of the provisions of this
Exhibit “D-2” and shall remain in effect (whether through replacement, renewal
or extension) in the Letter of Credit Amount through the Letter of Credit
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its sole but reasonable
discretion. The term of the Letter of Credit shall be for at least one (1) year
and shall contain an “evergreen clause” that prevents the expiration of the
Letter of Credit without due notice from the issuer. The “evergreen clause”
shall provide for a period of no less than thirty (30) days’ notice to Landlord
prior to the expiration date or nonrenewal.
2.Landlord shall have the immediate right to draw from the Letter of Credit an
amount up to the then-aggregate face amount of the Letter of Credit, in whole or
in part, at any time and from time to time upon the occurrence of any of the
following events (each of the following being a “Letter of Credit Draw Event”):
(a) if such amount is due to Landlord under the terms and conditions of this
Lease, beyond applicable notice and cure periods; (b) if Landlord incurs any
costs following the expiration or any earlier termination of the Term in
connection with its performance of any obligations that Tenant has failed to
perform in a timely manner (including, without limitation, under Section 15.2
and Article 31 of this Lease), whether or not a Tenant Default occurs as a
result of Tenant’s failure to timely perform such obligations; (c) if the Letter
of Credit held by Landlord expires (or is set to expire) earlier than the Letter
of Credit Expiration Date (whether by reason of a stated expiration date or a
notice of termination or non-renewal given by the issuing bank), and Tenant
fails to deliver to Landlord, at least fifteen (15) days prior to the expiration
date of the Letter of Credit then held by Landlord, a renewal or substitute
Letter of Credit that is in effect and that complies with the provisions of this
Lease, including the Letter of Credit Amount required under this Lease (such
failure in this clause (c) hereinafter being referred to as a “Renewal
Failure”); (d) the occurrence of any event described in Section 25.1.7 of this
Lease (whether or not a Tenant Default occurs as a result thereof); and/or (e)
if: (i) any of the issuing bank’s Fitch Ratings (or other comparable ratings to
the extent the Fitch Ratings are no longer available) have been reduced below a
“BBB+” rating, or (ii) there is otherwise a material adverse change in the
financial condition of the issuing bank, and Tenant has failed to provide
Landlord with a replacement Letter of Credit that complies with the provisions
of this Lease, including the Letter of Credit Amount required under this Lease,
within ten (10) business days following Landlord’s written demand therefor (with
no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (such failure in this
clause (e) hereinafter being referred to as an “Issuing Bank Replacement
Failure”). No condition or term of this Lease shall be deemed to render the
Letter of Credit conditional to justify the issuer of the Letter of Credit in
failing to honor a drawing upon such Letter of Credit


EXHIBIT “D”



--------------------------------------------------------------------------------





in a timely manner. In addition, in the event the issuing bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity (as applicable, “FDIC”), and the FDIC does not
honor the commitments of such issuing bank, then, effective as of the date such
receivership or conservatorship occurs, the Letter of Credit shall be deemed to
fail to meet the requirements of this Lease and, within ten (10) business days
following Landlord’s notice to Tenant of such receivership or conservatorship
(“Letter of Credit FDIC Replacement Notice”), Tenant shall replace the Letter of
Credit with a substitute letter of credit from a different issuer (which issuer
shall be acceptable to Landlord in its reasonable discretion) and that complies
in all respects with the requirements of this Lease. If Tenant fails to replace
the Letter of Credit with a conforming, substitute letter of credit pursuant to
the terms and conditions of this Section 2 as a result of a Renewal Failure or
an Issuing Bank Replacement Failure, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare a Tenant Default
under this Lease for which there shall be no notice or grace or cure periods
being applicable thereto (other than the aforesaid notice and ten (10) business
day period). Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement Letter of Credit (including, without
limitation, Landlord’s reasonable attorneys’ fees), which replacement is
required pursuant to this Section 2 or is otherwise requested by Tenant.
3.Tenant hereby acknowledges and agrees that Landlord is entering into this
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit upon the occurrence of any Letter of Credit Draw Event. Upon the
occurrence of any Letter of Credit Draw Event, Landlord may, but without
obligation to do so, and without notice to Tenant, draw upon the Letter of
Credit, in part or in whole, to cure any such Letter of Credit Draw Event and/or
to compensate Landlord for any and all damages of any kind or nature sustained
or which Landlord reasonably estimates that it will sustain resulting from
Tenant’s Default under this Lease or other Letter of Credit Draw Event, and/or
to compensate Landlord for any and all damages arising out of, or incurred in
connection with, the termination of this Lease, including, without limitation,
those specifically identified in Section 1951.2 of the California Civil Code.
The use, application or retention of the Letter of Credit, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the Letter of
Credit, and such Letter of Credit shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the Letter of
Credit, either prior to or following a “draw” by Landlord of any portion of the
Letter of Credit, regardless of whether any dispute exists between Tenant and
Landlord as to Landlord’s right to draw upon the Letter of Credit. No condition
or term of this Lease shall be deemed to render the Letter of Credit conditional
to justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner. Tenant agrees and acknowledges that:
(a) the Letter of Credit constitutes a separate and independent contract between
Landlord and the issuing bank, (b) Tenant is not a third party beneficiary of
such contract, (c) Tenant has no property interest whatsoever in the Letter of
Credit or the proceeds thereof, and (d) in the event Tenant becomes a debtor
under any chapter of the U.S. Bankruptcy Code, Tenant is placed into
receivership or conservatorship, and/or there is an event of a receivership,
conservatorship or a bankruptcy filing by, or on behalf of, Tenant, neither
Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right to
restrict or limit Landlord’s claim and/or rights to the Letter of Credit and/or
the proceeds thereof by application of Section 502(b)(6) of the U.S. Bankruptcy
Code or otherwise. If Landlord draws on the Letter of Credit due to a Renewal
Failure or an Issuing Bank Replacement Failure and is holding those proceeds of
the Letter of Credit before application due to any other Letter of Credit Draw
Event (“Letter of Credit Proceeds”) and has not elected to terminate this Lease
due to Tenant’s failure to deliver a replacement letter of credit as required
under Section 2 above, then Landlord agrees to return to Tenant the Letter of
Credit Proceeds, provided that Tenant is not then in Default under this Lease
(other than as a result of Tenant’s failure to deliver the replacement letter of
credit) concurrently with Tenant’s delivery to Landlord of a substitute letter
of credit in the Letter of Credit Amount that complies in all respects with the
requirements of this Lease (including, in the case of a Letter of Credit Issuing
Bank Replacement Failure, a substitute Letter of Credit from a different issuer,
which issuer shall be acceptable to Landlord in its reasonable discretion).
Nothing contained in the immediately preceding sentence shall imply that
Landlord waives any right to declare a Tenant Default under this Lease due to
Tenant’s failure to provide a replacement letter of credit in accordance with
Section 2 above following the occurrence of a Renewal Failure or an Issuing Bank
Replacement Failure.
4.Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant’s consent thereto, transfer all or any portion of its interest
in and to the Letter of Credit to another party, person or entity, including
Landlord’s assignee, successor, transferee or mortgagee and/or to have the
Letter of Credit reissued in the name of


EXHIBIT “D”



--------------------------------------------------------------------------------





Landlord’s assignee, successor, transferee or mortgagee. If Landlord transfers
its interest in the Building and transfers the Letter of Credit (or any proceeds
thereof then held by Landlord) in whole or in part to the transferee, Landlord
shall, without any further agreement between the parties hereto, thereupon be
released by Tenant from all liability therefor. The provisions hereof shall
apply to every transfer or assignment of all or any part of the Letter of Credit
to a new landlord. In connection with any such transfer of the Letter of Credit
by Landlord, Tenant shall execute and submit to the issuer of the Letter of
Credit such applications, documents and instruments as may be necessary to
effectuate such transfer. Tenant shall be responsible to pay any then-applicable
transfer fee in connection with such transfer.
5.Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal of it or any proceeds of it be: (a)
deemed to be or treated as a “security deposit” within the meaning of California
Civil Code Section 1950.7, (b) subject to the terms of California Civil Code
Section 1950.7, or (c) intended to serve as a “security deposit” within the
meaning of California Civil Code Section 1950.7. Landlord and Tenant: (i)
further acknowledge and agree that the Letter of Credit is not intended to serve
as a security deposit and California Civil Code Section 1950.7 and any and all
other laws, rules, and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”) shall have no applicability or
relevancy to the Letter of Credit, and (ii) waive any and all rights, duties,
and obligations either party may now or in the future have relating to or
arising from the Security Deposit Laws.








EXHIBIT “D”



--------------------------------------------------------------------------------






EXHIBIT “E”
FORM OF TENANT ESTOPPEL CERTIFICATE
TENANT ESTOPPEL CERTIFICATE
This Estoppel Certificate is given to [___________________, a _____________]
(together with any successors and assigns, collectively, “Landlord”), by
[____________ a ______________] (“Tenant”), with the understanding that
Landlord, its current or prospective lenders and their respective counsel will
rely on this Certificate in connection with the real property known as
[_______________________], located at [___________________________]
(“Property”). Tenant hereby certifies as follows:
1.The undersigned is Tenant under that certain lease dated ____________, ____
(“Lease”) executed by Landlord or its predecessor in interest, as landlord, and
Tenant, as tenant.
2.Pursuant to the Lease, Tenant has leased a portion of the Property consisting
of approximately _____ rentable square feet (“Premises”).
3.The commencement date of the term of the Lease is ___________.
4.The expiration date of the term of the Lease is ________________.
5.The monthly basic rent is $________________, payable in advance on the first
day of each calendar month.
6.The next rental payment in the amount of $________________ is due on
_____________, 20__.
7.No rent has been prepaid except for the current month, and Tenant agrees not
to pay rent more than one month in advance at any time.
8.The obligation to pay rent began on ________, _____.
9.The annual minimum rent is subject to rental increases as set forth in the
Lease, and the last increase covers the period from _______, ____ through
___________, _____.
10.Tenant’s payment of its share of Operating Expenses and Real Property Taxes
is currently based on an annual amount of $______, which is currently being paid
on an estimated basis in advance at the rate of $______ per month.
11.All rent has been paid through ________, 20__.
12.Tenant has paid a security deposit of $_________ in connection with the
Lease.
13.Tenant does not have any right or option to renew or extend the term of the
Lease or to expand into any additional space or to terminate the Lease in whole
or in part prior to the expiration of the term except as follows:
_______________________________________________________________________.
14.The Lease has been duly executed and delivered by, and is a binding
obligation of, Tenant (and Guarantor, if applicable), and the Lease is in full
force and effect. The Lease is the entire agreement between Landlord (or any
affiliated party) and Tenant (or any affiliated party) pertaining to the
Premises. A true, correct and complete copy of the Lease, together with any
amendments, modifications and supplements thereto, is attached hereto as Exhibit
A, and except as attached hereto, there are no amendments, modifications,
supplements, arrangements, side letters or understandings, oral or written, of
any sort, modifying, amending, altering, supplementing or changing the terms of
the Lease.
15.Tenant has unconditionally accepted the Premises and is satisfied with all
the work done by and required of Landlord; Tenant has taken possession and is in
occupancy of the Premises and is open for business; rent payments have
commenced, and all tenant improvements in the Premises have been completed by
Landlord in


EXHIBIT “E”



--------------------------------------------------------------------------------





accordance with plans and specifications approved by Tenant; and as of the date
hereof Tenant is not aware of any defect in the Premises.
16.Except as set forth on Exhibit B attached to this Certificate: Landlord has
satisfied all commitments made to induce Tenant to enter into the Lease; there
are no offsets or credits against rentals payable under the Lease; no free rent,
tenant improvements, contributions or other concessions have been granted to
Tenant; Landlord is not reimbursing Tenant or paying Tenant’s rent obligations
under any other lease, and Tenant has not advanced any funds for or on behalf of
Landlord for which Tenant has a right of deduction from, or set off against,
future rent payments.
17.Except as set forth on Exhibit B attached to this Certificate, Landlord has
no obligations to repair or maintain the Premises.
18.All obligations of Landlord under the Lease have been performed, and no event
has occurred and no condition exists that, with the giving of notice or lapse of
time or both, would constitute a default by Landlord under the Lease. There are
no offsets or defenses that Tenant has against the full enforcement of the Lease
by Landlord.
19.Tenant has not assigned, transferred or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises. Tenant (and
Guarantor, as applicable) is not insolvent and is able to pay its debts as they
mature. Tenant (and Guarantor, as applicable) has not declared bankruptcy or
filed a petition seeking to take advantage of any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
Tenant has no present intentions of doing so, and no such proceeding has been
commenced against Tenant seeking such relief, and Tenant has no knowledge that
any such proceeding is threatened.
20.Tenant does not have any right or option to purchase all or any part of the
real property of which the Premises constitute a part.
21.Tenant agrees that no future modifications or amendment of the Lease will be
enforceable unless the modification or amendment has been consented to in
writing by Landlord.
24.    Tenant has no notice of any assignment of the Lease by Landlord, or any
assignment, hypothecation or pledge of rents accruing under the Lease by
Landlord, except in connection with prior mortgage financing obtained by
Landlord.
22.Tenant has received no notice by any governmental authority or person
claiming a violation of, or requiring compliance with, any applicable federal,
state or local law or regulation intended to protect the environment and public
health and safety (“Environmental Law”). The Premises are not, and during the
term of the Lease have never been used to handle, treat, store, or dispose of
oil, petroleum products, hazardous substances in any quantity, hazardous waste,
toxic substances, regulated substances or hazardous air pollutants in violation
of any Environmental Law.
23.The person executing this Estoppel Certificate is authorized by Tenant to do
so and execution hereof is the binding act of Tenant enforceable against Tenant.
Dated: _________________, 20__                TENANT:


By:    ____________________________
Name:    ____________________________
Title:    ____________________________


Exhibits
A –     Complete copy of the Lease, together with any amendments
B –
Exceptions to certifications (Note: If no exceptions are noted on Exhibit B,
then the word “none” shall be deemed to have been inserted therein)

SAMPLE ONLY
NOT FOR EXECUTION






EXHIBIT “E”



--------------------------------------------------------------------------------






EXHIBIT “F”
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.
3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in San Diego County, California. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
4.Landlord shall have the right to reasonably prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property in any case. Any damage to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility and expense of Tenant.
5.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
6.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and the agents of Landlord to prevent same.
7.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
8.Tenant shall not overload the floor of the Premises, nor mark, or drill into
the partitions, woodwork or drywall or in any way deface the Premises or any
part thereof without Landlord’s prior written consent.


EXHIBIT “F”



--------------------------------------------------------------------------------





9.Tenant shall provide material safety data sheets for any Hazardous Material
used or kept on the Premises.
10.Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.
11.Tenant shall not permit or allow the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Project
by reason of noise or vibrations, or interfere with other tenants or those
having business therein, whether by the use of any musical instrument, radio,
phonograph, or in any other way. Tenant shall not throw anything out of doors,
windows or skylights or down passageways.
12.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than valid service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.
13.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable Laws.
14.Tenant shall not occupy or permit any portion of the Premises to be occupied
as an office for a messenger-type operation or dispatch office, public
stenographer or typist, or for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
as an employment bureau without the express prior written consent of Landlord.
Tenant shall not engage or pay any employees on the Premises except those
actually working for such tenant on the Premises nor advertise for laborers
giving an address at the Premises.
15.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
16.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Building Common Areas or Project Common Areas for the purpose of smoking
tobacco products or for any other purpose, nor in any way obstruct such areas,
and shall use them only as a means of ingress and egress for the Premises.
Tenant shall not store any property in the Common Areas or use the Common Areas
for any purpose not approved by Landlord in Landlord’s sole discretion.
17.Tenant shall not waste electricity, water or air conditioning provided to the
Building Common Areas and shall refrain from attempting to adjust any controls
with respect thereto.
18.Tenant shall deposit all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash and garbage
disposal. Any Hazardous Materials transported through Common Areas shall be held
in secondary containment devices provided by Tenant. Tenant shall be
responsible, at its sole cost and expense, for Tenant’s removal of its trash,
garbage from the Premises to designated receptacles outside of the Premises and
the removal of Hazardous Materials from the Premises and the Project pursuant to
a separate contract maintained by Tenant. If the Premises is or becomes infested
with vermin as a result of the use or any misuse or neglect of the Premises by
Tenant, its agents, servants, employees, contractors, visitors or licensees,
Tenant shall forthwith, at Tenant’s expense, cause the Premises to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such licensed exterminators as shall be approved in writing in advance by
Landlord.
19.Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by applicable Laws or by Landlord for the Project (“Waste
Regulations”) regarding the collection, sorting, separation and recycling of
waste products, garbage, refuse and trash generated by Tenant (collectively,
“Waste Products”), including (without limitation) the separation of Waste
Products into receptacles reasonably approved by Landlord and the removal of
such receptacles in accordance with any collection schedules prescribed by Waste
Regulations.


EXHIBIT “F”



--------------------------------------------------------------------------------





20.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.
21.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall be
responsible for any damage to the window film on the exterior windows of the
Premises and shall promptly repair any such damage at Tenant’s sole cost and
expense.
22.Tenant must comply with reasonable requests by Landlord concerning the
informing of their employees of items of importance to Landlord.
23.Tenant must comply with any applicable “NO-SMOKING” ordinances. If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building.
24.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.
25.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.
26.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.
27.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
28.Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Building Common Areas and the Project Common Areas, and for the preservation of
good order therein, as well as for the convenience of other occupants and
tenants therein. Provided that the Rules and Regulations are applied and
enforced in a non-discriminatory manner, Landlord may waive any one or more of
these Rules and Regulations for the benefit of any particular tenants, but no
such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Project. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.




EXHIBIT “F”



--------------------------------------------------------------------------------






EXHIBIT “G”
PARKING RULES AND REGULATIONS
The following rules and regulations shall govern the use of the Parking Area of
the Project:
1.    Except for the gross negligence or willful misconduct of Landlord,
Landlord shall not be responsible for any damage to vehicles, injuries to
persons, or loss of property, all of which risks are assumed by the party using
the Parking Area. All claimed damage, injuries, or loss must be reported,
itemized in writing and delivered to the parking management office located
within the Project within ten (10) days after any claimed damage, injuries, or
loss occurs. Any claim not so made is waived. In any event, (a) the total
liability of Landlord, if any, shall be limited to Two Hundred Fifty Dollars
($250.00) for all damages to any vehicle and/or loss of any property, and (b)
Landlord shall not be responsible for the loss of use of any vehicle or
property.
2.    Tenant shall not park, nor permit Tenant’s Parking Invitees except
visitors to park, in any parking areas designated by Landlord as areas for
parking by visitors to the Project; nor shall Tenant and/or Tenant’s Parking
Invitees park in parking areas designated by Landlord for the exclusive use of
tenants or other occupants of the Project. Neither Tenant, nor Tenant’s Parking
Invitees, shall leave vehicles in the parking areas overnight or as extended
term storage or park any vehicles in the parking areas other than automobiles,
motorcycles, motor driven or non-motor driven bicycles or four wheeled trucks.
3.    Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the Parking Area shall remain the property of
Landlord. Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable and
any device in the possession of an unauthorized holder will be void. Landlord
may charge a fee for parking stickers, cards or other parking control device
supplied by Landlord.
4.    Vehicles must be parked entirely within painted stall lines of a single
parking stall.
5.    All directional signs and arrows must be observed.
6.    The speed limit within all parking areas shall be five (5) miles per hour.
7.    Parking is prohibited:
(a)    in areas not striped for parking;
(b)    in aisles;
(c)    where “no parking” signs are posted;
(d)    on ramps;
(e)    in cross-hatched areas;
(f)    in loading areas; and
(g)    in such other areas as may be designated by Landlord or Landlord parking
operator.
8.    Every parker is required to park and lock his own vehicle.
9.    Loss or theft of parking identification devices must be reported to
Landlord immediately, and a lost or stolen report must be filed by Tenant or
user of such parking identification device at the time. Landlord has the right
to exclude any car from the Parking Area that does not have an identification
device.
10.    Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.


EXHIBIT “G”



--------------------------------------------------------------------------------





11.    Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
12.    The parking operators, managers or attendants are not authorized to make
or allow any exceptions to these rules and regulations.
13.    Tenant’s and Tenant’s Parking Invitees’ continued right to use any
parking spaces in the Parking Area is conditioned upon Tenant, and Tenant’s
Parking Invitees, abiding by these rules and regulations and those contained in
this Lease. Further, if this Lease terminates for any reason whatsoever,
Tenant’s, and Tenant’s Parking Invitees’, right to use the parking spaces in the
Parking Area shall terminate concurrently therewith.
14.    Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees, if any, and otherwise be
consistent with this Lease and these rules and regulations.
15.    Landlord reserves the right to refuse the sale of monthly stickers or
other parking identification devices to any tenant or person and/or his agents
or representatives who willfully refuse to comply with these rules and
regulations or any posted or unposted Laws.
16.    Landlord reserves the right to establish and change parking fees (except
to the extent that same are specifically fixed pursuant to Section 1.8) and to
modify and/or adopt such other reasonable and nondiscriminatory rules and
regulations for the Parking Area as it deems necessary for the operation of the
Parking Area. Nothing herein shall require Landlord to charge a uniform monthly
parking fee for the use of vehicle parking spaces in the Project, it being
expressly acknowledged and agreed that parking fees may differ based on any
factor deemed sufficient by Landlord, including without limitation the degree of
a particular tenant’s participation in energy and/or traffic management programs
of the type described in Section 8.2(a) of this Lease. Landlord may refuse to
permit any person who violates these rules to park in the Parking Area, and any
violation of the rules shall subject the car to removal, at such car owner’s
expense.
17.    A third party may own, operate or control the Parking Area, and such
party may enforce these Parking Rules and Regulations relating to parking.
Tenant will obey any additional rules and regulations governing parking that may
be imposed by the parking operator or any other person controlling the Parking
Area serving the Project.
18.    Tenant will be responsible for the observance of all of the Parking Rules
and Regulations by Tenant (including, without limitation, all employees, agents,
clients, customers, invitees and guests).
19.    Landlord may, from time to time, waive any one or more of these Parking
Rules and Regulations for the benefit of Tenant or any other tenant, but no such
waiver by Landlord shall be construed as a continuing waiver of such Parking
Rules and Regulations in favor of Tenant or any other tenant, nor prevent
Landlord from thereafter enforcing any such Parking Rules and Regulations
against Tenant or any or all of the tenants of the Project.
20.    These Parking Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the other terms,
covenants, agreements, and conditions of this Lease. To the extent there is any
conflict between any of the Parking Rule and Regulations and any express term or
provision otherwise set forth in this Lease, such other express term or
provision will be controlling.


EXHIBIT “G”



--------------------------------------------------------------------------------






EXHIBIT “H”
RESERVED






EXHIBIT “H”



--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS


Abandonment, 29
Landlord’s Address, 1
Abated Rent Allowance, 1
Landlord’s Fair Market Rental Value Notice, 5
Abated Rent Amount, 2
Laws, 12
ADA, 12
Lease, 1
Additional Allowance, 1
Leasehold Improvements, 19
Additional Rent, 6
Letter of Credit. See Exhibit D-2
Alterations, 18
Letter of Credit Draw Event. See Exhibit D-2
Annual Reconciliation, 10
Letter of Credit Expiration Date. See Exhibit D-2
Anti-Terrorism Law, 41
Letter of Credit FDIC Replacement Notice. See
Assignment, 32
       Exhibit D-2
Basic Rent, 2
Letter of Credit Proceeds. See Exhibit D-2
Broker(s), 2
Major Alteration, 19
Building, 1
Memorandum of Lease Terms, 4
Building Area, 2
Notice, 16
Building Common Areas, 3
Notice of Default, 31
Building Systems, 19
Offer, 43
Claims, 23
Offer Space, 43
Commencement Date, 2
Operating Expenses, 7
Common Areas, 3
Option, 4
Comparable Transactions, 5
Option Term, 4
Consent Instrument, 34
Original Tenant, 4
Construction Documents. See Exhibit B
Outline of Premises, 2
Control, 32
Outside Agreement Date, 5
Controlling, 32
Parking Area, 36
Default Rate, 6
Permitted Alterations, 19
Discount Rate, 30
Permitted Transfer, 35
Dispute Notice, 10
Permitted Transferee, 35
Early Access Period, 42
Permitted Use, 2
Effective Date, 1
Phase I Assessment, 42
Emergency Generator. See Exhibit B
Phase I Surrender Assessment, 42
Environmental Inspection, 42
Phase II Surrender Assessment, 42
Estimated Statement, 9
Premises, 1
Excess Costs. See Exhibit B
Prime Rate, 6
Executive Order No. 13224, 41
Prohibited Person, 41
Expiration Date, 4
Project, 2
Fair Market Rental Value, 4
Project Common Areas, 3
FDIC. See Exhibit D-2
Project Site, 2
Finish Options. See Exhibit B
Project Site Plan, 2
Force Majeure, 39
Property Manager, 19
Governmental Authority, 7
Proposed Transferee, 32
Hazardous Material, 15
Real Property Taxes, 8
Hazardous Material Laws, 15
Reimbursements, 9
Holder, 35
Renewal Failure. See Exhibit D-2
HVAC, 21
Rent, 6
Initial Allowance, 1
Rentable Square Feet, 1
Initial Term, 1, 4
Review Notice, 10
Institutional Owner Practices, 7
ROFR, 43
Interest Rate, 7
Rules and Regulations, 38
Issuing Bank Replacement Failure. See Exhibit D-2
SEC, 37
Landlord, 1
Security Deposit, 2
Landlord Default, 31
Security Deposit Laws. See Exhibit D-2
Landlord Indemnified Parties, 24
Security Instruments, 35
Landlord’s Accountant, 11
SIR, 26







Index of Defined Terms

--------------------------------------------------------------------------------





Space Plan. See Exhibit B
Tenant’s Personal Property, 19
Sublease, 32
Term, 4
Substantial Completion. See Exhibit B
Termination Date, 43
Substantially Complete. See Exhibit B
Termination Fee, 43
Supplemental Equipment, 20
Termination Notice, 43
Taking, 28
Termination Option, 43
Tenant, 1
Total Destruction, 27
Tenant Default, 29
Transfer, 32
Tenant Delay. See Exhibit B
Transfer Date, 32
Tenant Estoppel Certificate, 35
Transfer Instrument, 33
Tenant Improvement Allowance, 1
Transfer Notice, 32
Tenant Improvements. See Exhibit B
Transferee, 34
Tenant Party, 13
Upper Slab, 24
Tenant Water Meter, 22
USA Patriot Act, 41
Tenant’s Address, 1
Waste Products. See Exhibit F
Tenant’s Emergency Generator Share. See Exhibit B
Waste Regulations. See Exhibit F
Tenant’s Parking Invitees, 36
Work Letter Agreement, 3
Tenant’s Percentage, 2, 9
Work Schedule. See Exhibit B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Index of Defined Terms



